Exhibit 10.2

FIXED ASSET CREDIT AGREEMENT

dated as of

July 18, 2006

among

PLIANT CORPORATION PTY LTD.,
PLIANT CORPORATION OF CANADA LTD.,
PLIANT FILM PRODUCTS GMBH
and
ASPEN INDUSTRIAL, S.A. DE C.V.,
as Borrowers,

The Lenders Party Hereto,

and

MERRILL LYNCH BANK USA,
as Administrative Agent

* * *

MERRILL LYNCH COMMERCIAL FINANCE CORP.,
as Sole Lead Arranger and Book Manager


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

Page

 

 

 

ARTICLE I

Definitions

1

Section 1.01.

Defined Terms

1

Section 1.02.

Classification of Loans and Borrowings

36

Section 1.03.

Terms Generally

36

Section 1.04.

Accounting Terms; GAAP

36

ARTICLE II

The Credits

37

Section 2.01.

Commitments

37

Section 2.02.

Loans and Borrowings

38

Section 2.03.

Requests for Borrowings

39

Section 2.04.

[Intentionally Omitted]

39

Section 2.05.

[Intentionally Omitted]

39

Section 2.06.

Funding of Borrowings

39

Section 2.07.

Interest Elections

40

Section 2.08.

Termination and Reduction of Commitments

41

Section 2.09.

Repayment of Loans; Evidence of Debt

41

Section 2.10.

Prepayment of Loans

42

Section 2.11.

[Intentionally Omitted]

46

Section 2.12.

Interest

46

Section 2.13.

Alternate Rate of Interest

47

Section 2.14.

Increased Costs

47

Section 2.15.

Break Funding Payments

48

Section 2.16.

Taxes

49

Section 2.17.

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

50

Section 2.18.

Mitigation Obligations

53

Section 2.19.

[Intentionally Omitted]

54

Section 2.20.

The Administrative Borrower

54

ARTICLE III

Representations and Warranties

54

Section 3.01.

Organization; Powers

54

Section 3.02.

Authorization; Enforceability

55

Section 3.03.

Governmental Approvals; No Conflicts

55

 

i


--------------------------------------------------------------------------------




 

 

Page

 

 

 

Section 3.04.

Financial Condition; No Material Adverse Change

55

Section 3.05.

Properties

56

Section 3.06.

Litigation and Environmental Matters

56

Section 3.07.

Compliance with Laws and Agreements

57

Section 3.08.

Investment Company Status

57

Section 3.09.

Taxes

57

Section 3.10.

ERISA

57

Section 3.11.

Disclosure

57

Section 3.12.

Subsidiaries; Loan Party Information

58

Section 3.13.

Insurance

58

Section 3.14.

Labor Matters

58

Section 3.15.

Solvency

58

Section 3.16.

Security Documents

59

Section 3.17.

Federal Reserve Regulations

59

Section 3.18.

Senior Secured Obligations

60

Section 3.19.

Related Names

60

Section 3.20.

Permanent Establishment in Canada

60

Section 3.21.

Canadian Pension Plans

60

ARTICLE IV

Conditions

61

Section 4.01.

Effective Date

61

Section 4.02.

Each Credit Event

65

Section 4.03.

Australian Effective Date

66

ARTICLE V

Affirmative Covenants

68

Section 5.01.

Financial Statements and Other Information

68

Section 5.02.

Notices of Material Events

70

Section 5.03.

Information Regarding Collateral

71

Section 5.04.

Existence; Conduct of Business

71

Section 5.05.

Payment of Obligations; Compliance with Leases

71

Section 5.06.

Maintenance of Properties

72

 

ii


--------------------------------------------------------------------------------




 

 

Page

 

 

 

Section 5.07.

Insurance

72

Section 5.08.

Casualty and Condemnation

73

Section 5.09.

Books and Records; Inspection and Audit Rights

73

Section 5.10.

Compliance with Laws

74

Section 5.11.

Use of Proceeds

74

Section 5.12.

Additional Subsidiaries

74

Section 5.13.

Further Assurances

74

Section 5.14.

Supplemental Disclosure

75

Section 5.15.

Intellectual Property

75

Section 5.16.

Landlord Lien Waivers, Mortgagee Agreements and Bailee Letters

75

Section 5.17.

Depository Banks.

76

Section 5.18.

ERISA

77

Section 5.19.

Post-Closing Conditions

77

Section 5.20.

Canadian Pension Plans

77

ARTICLE VI

Negative Covenants

78

Section 6.01.

Indebtedness

78

Section 6.02.

Certain Equity Securities

79

Section 6.03.

Liens

79

Section 6.04.

Fundamental Changes

81

Section 6.05.

Investments, Loans, Advances, Guarantees and Acquisitions

82

Section 6.06.

Asset Sales

83

Section 6.07.

Sale and Lease-Back Transactions

84

Section 6.08.

Swap Agreements

84

Section 6.09.

Restricted Payments; Certain Payments of Indebtedness

85

Section 6.10.

Transactions with Affiliates

85

Section 6.11.

Restrictive Agreements

86

Section 6.12.

Amendment of Material Documents

87

Section 6.13.

Designated Senior Debt

87

 

iii


--------------------------------------------------------------------------------




 

 

Page

 

 

 

Section 6.14.

Cash Held by Loan Parties

87

Section 6.15.

ERISA

87

Section 6.16.

Cancellation of Indebtedness

87

Section 6.17.

Change in Fiscal Year; Accounting Policies

87

Section 6.18.

Financial Covenants

88

Section 6.19.

[Intentionally Omitted]

88

Section 6.20.

[Intentionally Omitted]

88

ARTICLE VII

Events of Default

88

ARTICLE VIII

The Administrative Agent

91

Section 8.01.

Authorization, Action, Etc

91

Section 8.02.

Declaration of Trust (Treuhand) and Appointment as Administrator

93

Section 8.03.

Quebec Security

94

ARTICLE IX

Miscellaneous

94

Section 9.01.

Notices

94

Section 9.02.

Waivers; Amendments

95

Section 9.03.

Expenses; Indemnity; Damage Waiver; Joint and Several Obligations

97

Section 9.04.

Successors and Assigns

98

Section 9.05.

Survival

102

Section 9.06.

Counterparts; Integration; Effectiveness

102

Section 9.07.

Severability

103

Section 9.08.

Right of Setoff

103

Section 9.09.

Governing Law; Jurisdiction; Consent to Service of Process

103

Section 9.10.

WAIVER OF JURY TRIAL

104

Section 9.11.

Headings

104

Section 9.12.

Confidentiality

104

Section 9.13.

Conversion of Currencies

105

Section 9.14.

Interest Rate Limitation

106

Section 9.15.

Parallel Obligations

106

 

iv


--------------------------------------------------------------------------------




SCHEDULES:

Schedule 1.01(a)

 

Mortgaged Properties

Schedule 1.01(b)

 

Existing Letters of Credit

Schedule 1.01(c)

 

Borrower Account

Schedule 2.01(a)

 

Commitments

Schedule 3.05

 

Owned or Leased Property

Schedule 3.12(a)

 

Subsidiaries

Schedule 3.12(b)

 

Loan Party Information

Schedule 3.13

 

Insurance

Schedule 3.16(d)

 

Mortgage Filing Offices

Schedule 5.07

 

Insurance Levels

Schedule 5.17

 

Deposit Accounts

Schedule 5.19

 

Post-Closing Conditions

Schedule 6.01

 

Existing Indebtedness

Schedule 6.03

 

Existing Liens

Schedule 6.05(b)

 

Existing Investments

Schedule 6.06

 

Asset Sales

Schedule 6.10

 

Affiliate Transactions

Schedule 6.11

 

Existing Restrictions

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit A

 

Form of Assignment and Assumption

Exhibit B-1

 

[Intentionally Omitted]

Exhibit B-2

 

Form of Foreign Guarantee Agreement

Exhibit C-1

 

[Intentionally Omitted]

Exhibit C-2

 

[Intentionally Omitted]

Exhibit C-3

 

[Intentionally Omitted]

Exhibit C-4

 

[Intentionally Omitted]

Exhibit C-5

 

Form of Mexican Pledge Agreement

Exhibit D-1

 

[Intentionally Omitted]

Exhibit D-2

 

[Intentionally Omitted]

Exhibit D-3

 

Form of Canadian Security Agreement

Exhibit D-4

 

Form of German Global Assignment Agreement

Exhibit D-5

 

Form of Mexican Security Agreement

Exhibit E

 

Form of Borrowing Base Certificate

Exhibit F

 

Form of Perfection Certificate

Exhibit G

 

Form of Borrowing Request

Exhibit H

 

Form of Compliance Certificate

Exhibit I

 

[Intentionally Omitted]

 

v


--------------------------------------------------------------------------------




 

Exhibit J

 

[Intentionally Omitted]

Exhibit K

 

Form of Revolving Credit Note

 

vi


--------------------------------------------------------------------------------


FIXED ASSET CREDIT AGREEMENT, dated as of July 18, 2006 (this, “Agreement”),
among PLIANT CORPORATION PTY LTD., PLIANT CORPORATION OF CANADA LTD., PLIANT
FILM PRODUCTS GMBH and ASPEN INDUSTRIAL, S.A. DE C.V., as Borrowers
(collectively, the “Borrowers”), the Lenders party hereto and MERRILL LYNCH BANK
USA, as Administrative Agent (in such capacity, the “Administrative Agent”).

RECITALS

WHEREAS, the Borrowers have requested that the Lenders make available for the
purposes specified in this Agreement a revolving credit facility; and

WHEREAS, the Lenders are willing to make available to the Borrowers such
revolving credit facility upon the terms and subject to the conditions set forth
herein;

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Administrative Agent” has the meaning assigned to such term in the preamble
hereto.

“Administrative Borrower” has the meaning assigned to such term in Section 2.20.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%.  Any change in the Alternate Base Rate
due to a change in the Prime


--------------------------------------------------------------------------------




Rate or the Federal Funds Effective Rate shall be effective from and including
the effective date of such change in the Prime Rate or the Federal Funds
Effective Rate, respectively.

“Applicable Percentage” means, (a) with respect to any Australian Lender, the
percentage of the total amount of the Australian Revolving Exposure represented
by such Australian Lender’s Australian Revolving Exposure, (b) with respect to
any Canadian Lender, the percentage of the total amount of the Canadian
Revolving Exposure represented by such Canadian Lender’s Canadian Revolving
Exposure, (c) with respect to any German Lender, the percentage of the total
amount of the German Revolving Exposure represented by such German Lender’s
German Revolving Exposure, and (d) with respect to any Mexican Lender, the
percentage of the total amount of the Mexican Revolving Exposure represented by
such Mexican Lender’s Mexican Revolving Exposure.  If the Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the Commitments most recently in effect, giving effect to any assignments.  If
any of the Australian Revolving Exposure, Canadian Revolving Exposure, German
Revolving Exposure or Mexican Revolving Exposure is $0, the Applicable
Percentage with respect to any Australian Lender, Canadian Lender, German Lender
or Mexican Lender shall be determined based upon the percentage of the total
amount of the Commitments represented by such Australian Lender’s, Canadian
Lender’s, German Lender’s or Mexican Lender’s Commitment, as applicable.

“Applicable Rate” means, as of each date of determination, with respect to any
ABR Loan or Eurodollar Loan, the applicable rate per annum set forth below under
the caption “ABR Spread” or “Eurodollar Spread”, as the case may be, based upon
the Average Revolving Exposure for such day (calculated as of the end of such
day):

Average Revolving Exposure

 

ABR Spread

 

Eurodollar Spread

 

Category 1
Greater than 75% of Available Credit

 

2.00

%

3.00

%

Category 2
Less than or equal to 75% of Available Credit

 

1.75

%

2.75

%

 

Each date of determination for the Applicable Rate shall be on each Interest
Payment Date.  Changes in the Applicable Rate resulting from a change in the
Average Revolving Exposure on any date of determination shall become effective
as to all ABR Loans and Eurodollar Loans from and including the first day
following such date of determination.  Notwithstanding the foregoing, the
Applicable Rate with respect to any ABR Loan or Eurodollar Loan will be
determined by reference to Category 1 (i) at any time that an Event of Default
has occurred and is continuing or (ii) if the Administrative Borrower fails to
deliver any Borrowing Base Certificate required to be delivered by it pursuant
to Section 5.01(f), during the period from the expiration of the time for
delivery thereof until the Administrative Borrower delivers such Borrowing Base
Certificate.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered,
managed or controlled by (a) a Lender,

2


--------------------------------------------------------------------------------




(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers, manages or controls a Lender.

“Arranger” means Merrill Lynch Commercial Finance Corp., as sole lead arranger
and book manager for the Loans.

“Asset Disposition” means any sale, lease, sale and leaseback, assignment,
conveyance, transfer or other disposition of assets or property or series of
related dispositions of assets or property (excluding any such disposition
permitted by Section 6.06(a), (b), (c) and (g)) that yields gross proceeds to
the Parent or any of its Subsidiaries in excess of $1,000,000 in the aggregate
for all such dispositions.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Australian Availability Period” means the period from and including the
Australian Effective Date to but excluding the earlier of the Maturity Date and
the date of termination of the Commitments.

“Australian Borrowing Base” means, at any time of determination, an amount equal
to the sum, without duplication of:

(a)           (i) 75% of each Australian Loan Party’s Eligible Real Estate
valued at market value plus (ii) 85% of the Net Orderly Liquidation Value of
each Australian Loan Party’s Eligible Machinery and Equipment, minus

(b)           the Rent Reserve with respect to each Australian Loan Party, minus

(c)           the Priority Payables Reserve with respect to each Australian Loan
Party, minus

(d)           the Secured Obligations Reserve with respect to each Australian
Loan Party, minus

(e)           any Reserves with respect to each Australian Loan Party.

The Australian Borrowing Base at any time shall be determined by reference to
the most recent Borrowing Base Certificate delivered to the Administrative Agent
pursuant to this Agreement.  Standards of eligibility and reserves and advance
rates of the Australian Borrowing Base may be revised and adjusted from time to
time solely at the commercially reasonable discretion of the Administrative
Agent, with any changes in such standards to be effective immediately after
delivery of notice thereof to the Administrative Borrower.  For purposes of
calculating the Australian Borrowing Base on any date, all amounts reflected or
outstanding in Australian Dollars shall be translated into dollars at the
exchange rate in effect on such date, as determined in good faith by the
Administrative Borrower.

3


--------------------------------------------------------------------------------




“Australian Dollar” or “A$” refers to the lawful money of Australia.

“Australian Effective Date” means the date on which the conditions specified in
Section 4.03 are satisfied.

“Australian Lender” means each Lender or any Affiliate of a Lender designated by
such Lender to the Administrative Borrower as an “Australian Lender”.  The
Australian Lender on the Effective Date shall be Merrill Lynch International
(Australia) Limited.

“Australian Loan Party” means the Australian Subsidiary Borrower and any other
Loan Party organized under the laws of Australia or any state or province
thereof.

“Australian Revolving Exposure” means, with respect to any Australian Lender at
any time, the sum of the outstanding principal amount of such Australian
Lender’s Australian Revolving Loans.

“Australian Revolving Loan” means a Loan made by an Australian Lender pursuant
to Section 2.01(b).  Each Australian Revolving Loan shall be a Eurodollar Loan
or an ABR Loan.

“Australian Security Agreement” means an Australian Security Agreement, in form
and substance reasonably satisfactory to the Administrative Borrower and the
Administrative Agent, among the Australian Subsidiary Borrower and the
Administrative Agent, pursuant to which the Australian Subsidiary Borrower will
grant liens on its Foreign Fixed Asset Collateral and Foreign Working Capital
Collateral in favor of Merrill Lynch Bank USA, for the ratable benefit of the
Secured Parties, as security for the Obligations, and each other security
agreement or other instrument or document executed and delivered by any
Australian Loan Party to secure any of the Obligations.

“Australian Sublimit” means $2,000,000.

“Australian Subsidiary Borrower” means Pliant Corporation Pty Ltd., a company
organized under the laws of Australia (ABN 36 055 367 925).

“Availability Amount” means, at any time, an amount equal to (a) the lesser of
(i) the total amount of the Commitments at such time and (ii) the Borrowing Base
in effect at such time minus (b) the total Revolving Exposure at such time.

“Available Credit” means, at any time, an amount equal to the lesser of (a) the
total amount of the Commitments at such time and (b) the Borrowing Base in
effect at such time.

“Average Revolving Exposure” means, for any period, the average daily Revolving
Exposure during such period.

“Bailee Letter” means a written agreement reasonably acceptable to the
Administrative Agent, pursuant to which a bailee of Equipment of any Loan Party
agrees to hold such Equipment for the benefit of the Administrative Agent, to
waive or subordinate its rights and claims as bailee in such Equipment,
including warehouseman’s liens, processor’s liens,

4


--------------------------------------------------------------------------------




rights of levy and distraint for rent, grant access to the Administrative Agent
for the repossession and sale of such Equipment, and make other agreements
relative thereto.

“Bankruptcy Code” means Chapter 11 of Title 11 of the United States Code, 11
U.S.C. 101 et seq.

“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware.

“Board” means the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower Account” means, with respect to each Borrower, such Borrower’s account
set forth on Schedule 1.01(c), as such Schedule may be amended from time to time
on five Business Days’ prior written notice from the Administrative Borrower to
the Administrative Agent.

“Borrowers” has the meaning specified in the preamble.

“Borrowing” means Loans of the same Class and Type made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Borrowing Base” means, at any time of determination, an amount equal to the
sum, without duplication of the Australian Borrowing Base, the Canadian
Borrowing Base, the German Borrowing Base and the Mexican Borrowing Base.

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit E (with such changes therein as may be required by the Administrative
Agent, to reflect the components of, and reserves against, the Borrowing Base as
provided for hereunder from time to time), executed and certified as accurate
and complete by a Financial Officer of the Administrative Borrower, which
certificate shall include appropriate exhibits, schedules, supporting
documentation and reports as reasonably requested by the Administrative Agent.

“Borrowing Request” means a request by a Borrower for a Borrowing in
substantially the form of Exhibit G hereto.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks generally are
not open for dealings in dollar deposits in the London interbank market, (b)
when used in connection with any Australian Revolving Loan, the term “Business
Day” shall also exclude any day on which banks are not open for deposits in
Sydney, Australia, (c) when used in connection with any Canadian Revolving Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for deposits in Toronto, Canada, (d) when used in connection with any German
Revolving Loan, the term “Business Day” shall also exclude any day on which
banks are not open for deposits in Berlin, Germany,

5


--------------------------------------------------------------------------------




and (e) when used in connection with any Mexican Revolving Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
deposits in Mexico City, Mexico.

“Canadian Borrowing Base” means, at any time of determination, an amount equal
to the sum, without duplication of:

(a)           (i) 75% of each Canadian Loan Party’s Eligible Real Estate valued
at market value plus (ii) 85% of the Net Orderly Liquidation Value of each
Canadian Loan Party’s Eligible Machinery and Equipment, minus

(b)           the Rent Reserve with respect to each Canadian Loan Party, minus

(c)           the Priority Payables Reserve with respect to each Canadian Loan
Party, minus

(d)           the Secured Obligations Reserve with respect to each Canadian Loan
Party, minus

(e)           any Reserves with respect to each Canadian Loan Party.

The Canadian Borrowing Base at any time shall be determined by reference to the
most recent Borrowing Base Certificate delivered to the Administrative Agent
pursuant to this Agreement.  Standards of eligibility and reserves and advance
rates of the Canadian Borrowing Base may be revised and adjusted from time to
time solely at the commercially reasonable discretion of the Administrative
Agent, with any changes in such standards to be effective immediately after
delivery of notice thereof to the Administrative Borrower.  For purposes of
calculating the Canadian Borrowing Base on any date, all amounts reflected or
outstanding in Canadian Dollars shall be translated into dollars at the exchange
rate in effect on such date, as determined in good faith by the Administrative
Borrower.

“Canadian Confirmation Order” means an order of the Canadian Court, which shall,
among other things, order and declare that the Confirmation Order and the Plan
of Reorganization are recognized and shall be implemented, binding and effective
in Canada in accordance with their terms as if originally made in Canada.

“Canadian Court” means the Ontario Superior Court of Justice (Commercial List).

“Canadian Dollars” or “Cdn$” refers to lawful money of Canada.

“Canadian Lender” means each Lender or any Affiliate of a Lender designated by
such Lender to the Administrative Borrower as a “Canadian Lender”.  The Canadian
Lender on the Effective Date shall be Merrill Lynch Capital Canada Inc.

“Canadian Lending Office” means, as to any Canadian Lender, the applicable
branch, office or Affiliate of such Canadian Lender designated by such Canadian
Lender to make Canadian Revolving Loans to the Canadian Subsidiary Borrower.

6


--------------------------------------------------------------------------------




“Canadian Loan Party” means the Canadian Subsidiary Borrower and any other Loan
Party organized under the laws of Canada or any province or territory thereof.

“Canadian Pension Plan” means any pension benefit plan within the meaning of the
Pension Benefits Act (Ontario) in respect of which any Loan Party makes or has
made contributions in respect of its employees.

“Canadian Revolving Exposure” means, with respect to any Canadian Lender at any
time, the sum of the outstanding principal amount of such Canadian Lender’s
Canadian Revolving Loans.

“Canadian Revolving Loan” means a Loan made by a Canadian Lender pursuant to
Section 2.01(c).  Each Canadian Revolving Loan shall be a Eurodollar Loan or an
ABR Loan.

“Canadian Security Agreement” means the Canadian Security Agreement,
substantially in the form of Exhibit D-3, from the Canadian Subsidiary Borrower
in favor of the Administrative Agent, and each other security agreement or other
instrument or document executed and delivered by any Canadian Loan Party to
secure any of the Obligations.

“Canadian Sublimit” means $10,000,000.

“Canadian Subsidiary Borrower” means Pliant Corporation of Canada Ltd., a
limited liability company organized under the laws of Ontario.

“Capital Expenditures” means, for any period, without duplication, (a) the
additions to property, plant and equipment and other capital expenditures of the
Parent and the Subsidiaries that are (or would be) set forth in a consolidated
statement of cash flows of the Parent and the Subsidiaries for such period
prepared in accordance with GAAP and (b) Capital Lease Obligations incurred by
the Parent and the Subsidiaries during such period.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Amount” has the meaning assigned to such term in Section 2.10(g).

“Cash Collection Period” means the period commencing on the first Business Day
after the occurrence of a Cash Collection Triggering Event and ending on the
date the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full.

“Cash Collection Triggering Event” means that (a) the Facilities Availability
Amount at any time is less than $15,000,000 or (b) an Event of Default has
occurred and is continuing.

7


--------------------------------------------------------------------------------




“Cash Interest Expense” means, for any period, Consolidated Interest Expense for
such period excluding any portion thereof in respect of interest not required to
be paid in cash during such period or within one year thereafter.

 “CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

“Change in Control” means, at any time, (a) the failure by the Control Group to
own, directly or indirectly, beneficially and of record, common stock of the
Parent representing at least 25% of the issued and outstanding common stock of
the Parent; (b) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the SEC thereunder as in effect
on the Effective Date) other than the Control Group, of common stock of the
Parent representing more than 50% of the issued and outstanding common stock of
the Parent; (c) the occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Parent by Persons who were neither
(i) nominated by members of the Control Group or the board of directors of the
Parent nor (ii) appointed by directors so nominated; provided, however, that a
Change in Control shall not have occurred under this clause (c) as a result of
the occurrence of a vacancy on the board of directors of the Parent if, within
30 days after the occurrence of such vacancy, such vacancy is filled by a person
who is nominated by members of the Control Group; (d) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person
other than the Parent (or a Wholly Owned Subsidiary of the Parent) of any Equity
Interests in any Borrower; or (e) the occurrence of a “Change of Control” as
defined under the Senior First Lien Note Documents, the Senior Second Lien Note
Documents or the Senior Subordinated Note Documents or a “Liquidation Event” as
defined under the terms of any Preferred Stock.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Effective Date, (b) any change in any law, rule or regulation or in the
interpreta­tion or application thereof by any Governmental Authority after the
Effective Date or (c) compliance by any Lender (or, for purposes of
Section 2.14(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the Effective Date.

“Chapter 11 Case” and Chapter 11 Cases” means the Chapter 11 Case Nos. 06-10000
through 06-10010, jointly administered under Chapter 11 Case No. 06-10001, of
the Filing Companies pursuant to the voluntary petitions for reorganization
under the Bankruptcy Code filed with the Bankruptcy Court.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Australian Revolving Loans,
Canadian Revolving Loans, German Revolving Loans or Mexican Revolving Loans. 
“Class”, when used in reference to any Lender, refers to whether such Lender has
a Loan or Commitment with respect to a particular Class.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

8


--------------------------------------------------------------------------------




“Collateral” means any and all “Collateral”, as defined in any applicable
Security Document, and any and all other property and interests in property and
proceeds thereof now owned or hereafter acquired by any Loan Party in or upon
which a Lien is granted under any Security Document.

“Collateral Proceeds Account” means an account maintained by and in the name of
the Administrative Agent, and designated by the Administrative Agent as the
“Collateral Proceeds Account” for purposes of this Agreement and the other Loan
Documents.

“Commitment” means, with respect to each Lender, the commitment of such  Lender
to make Revolving Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01(a), or in the Assignment and Assumption pursuant
to which such Lender shall have assumed its Commitment, as applicable.  The
initial aggregate amount of the Lenders’ Commitments is $15,000,000.

“Compliance Certificate” means a certificate in substantially the form of
Exhibit H hereto.

“Confirmation Order” has the meaning assigned to such term in Section 4.01(b).

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus, without duplication and to the extent deducted from revenues in
determining Consolidated Net Income, the sum of (a) the aggregate amount of
Consolidated Interest Expense for such period, (b) the aggregate amount of
income tax expense for such period, (c) all amounts attributable to
depreciation, amortization and other non-cash charges or losses for such period
(but excluding any such charge that requires an accrual of, or a cash reserve
for, anticipated cash charges for any future period); provided that any non-cash
charges or losses that are added-back to Consolidated Net Income pursuant to
this clause (c) shall be treated as cash charges or losses in any subsequent
period during which cash disbursements attributable thereto are made;
(d) non-cash expenses resulting from the grant of stock options or other
equity-related incentives to any director, officer or employee of the Parent or
any Subsidiary pursuant to a written plan or agreement, (e) all non-recurring
transaction and financing expenses resulting from the Transactions, (f) all
non-recurring transaction and financing expenses incurred in the fiscal quarter
ended December 31, 2005 resulting from modifications to the Existing Senior
Subordinated Note Indenture entered into in connection with the Pre-Petition
Loan Agreement, (g) all losses during such period resulting from the sale or
other disposition of any asset of the Parent or any Subsidiary outside the
ordinary course of business, (h) any Excluded Charges during such period and (i)
all non-recurring restructuring charges in connection with the Chapter 11 Cases
specifically identified by the Administrative Borrower to the Administrative
Agent and incurred not later than October 31, 2006 and minus, without
duplication and to the extent added to revenues in determining Consolidated Net
Income for such period, (a) all extraordinary gains during such period and
(b) all gains during such period resulting from the sale or other disposition of
any asset of the Parent or any Subsidiary outside the ordinary course of
business, all as determined on a consolidated basis with respect to the Parent
and the Subsidiaries in

9


--------------------------------------------------------------------------------




accordance with GAAP.  If the Parent or any Subsidiary has made any sale,
transfer, lease or other disposition of assets outside of the ordinary course of
business permitted by Section 6.06 during the relevant period for determining
Consolidated EBITDA, Consolidated EBITDA for the relevant period shall be
calculated after giving pro forma effect thereto, as if such sale, transfer,
lease or other disposition of assets (and any related incurrence, repayment or
assumption of Indebtedness, with any new Indebtedness being deemed to be
amortized over the relevant period in accordance with its terms, and assuming
that any Loans borrowed in connection with such acquisition are repaid with
excess cash balances when available) had occurred on the first day of the
relevant period for determining Consolidated EBITDA.

“Consolidated Interest Expense” means, for any period, the interest expense,
both expensed and capitalized (including the interest component in respect of
Capital Lease Obligations), accrued by the Parent and the Subsidiaries during
such period (net of payments made or received under interest rate protection
agreements and net of interest income), determined on a consolidated basis in
accordance with GAAP.

“Consolidated Net Income” means, for any period, net income or loss of the
Parent and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income of
any unconsolidated Subsidiary and any Person in which any other Person (other
than the Parent or any of the Subsidiaries or any director holding qualifying
shares in compliance with applicable law or any other third party holding a de
minimus number of shares in order to comply with other similar requirements) has
an Equity Interest, except to the extent of the amount of dividends or other
distributions actually paid by such Subsidiary or other Person during such
period to the Parent or any other Subsidiary that is not subject to the
restrictions set forth in clause (a) or (b) hereof (provided that the Parent’s
or any other Subsidiary’s equity in the net loss of any such Subsidiary or
Person for such period shall be included in determining Consolidated Net
Income), (b) the income (but not the loss) of any Subsidiary to the extent that
such Subsidiary is contractually or legally prohibited from paying dividends,
except to the extent of the amount of dividends or other distributions actually
paid by such Subsidiary during such period to the Parent or any other Subsidiary
that is not subject to the restrictions set forth in clause (a) or (b) hereof,
(c) the income (or loss) of any Person accrued prior to the date it becomes (or,
for pro forma purposes, is deemed to have become) a Subsidiary or is merged into
or consolidated with the Parent or any of the Subsidiaries or the date that
Person’s assets are acquired by the Parent or any of the Subsidiaries and (d)
expenses and fees incurred by the Filing Companies and allowed by the Bankruptcy
Court in the Chapter 11 Cases.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Agreement” means, with respect to any deposit account, any securities
account, commodity account, securities entitlement or commodity contract (each,
as defined in the New York Uniform Commercial Code), an agreement, in form and
substance reasonably satisfactory to the Administrative Agent, among the
Administrative Agent, the financial institution or other Person at which such
account is maintained or with which such entitlement or

10


--------------------------------------------------------------------------------




contract is carried and the Loan Party maintaining such account, effective to
grant “control” (as defined under the applicable Uniform Commercial Code) over
such account to the Administrative Agent.

“Control Group” means collectively the Sponsor and all Persons Controlled by the
Sponsor (other than any operating company Controlled by the Sponsor).

“Controlled Deposit Account” means each deposit account (including all funds on
deposit therein) that is (a) either (i) the subject of an effective Control
Agreement or (ii) otherwise subject to the control of the Administrative Agent
on terms satisfactory to the Administrative Agent in its sole discretion and (b)
maintained by any Loan Party with a financial institution reasonably
satisfactory to the Administrative Agent.

“Controlled Securities Account” means each securities account or commodity
account (including all financial assets held therein and all certificates and
instruments, if any, representing or evidencing such financial assets) that is
(a) either (i) the subject of an effective Control Agreement or (ii) otherwise
subject to the control of the Administrative Agent on terms satisfactory to the
Administrative Agent in its sole discretion and (b) maintained by any Loan Party
with a securities intermediary or commodity intermediary reasonably satisfactory
to the Administrative Agent.

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“DIP Credit Agreement” means the Senior Secured, Super Priority, Priming
Debtor-in-Possession Credit Agreement, dated as of January 4, 2006, among Old
Pliant, the Domestic Subsidiary Borrowers party thereto, the Lenders party
thereto, Morgan Stanley Senior Funding Inc., as Syndication Agent, and General
Electric Capital Corporation, as Administrative Agent and Collateral Agent.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any subsidiary organized under the laws of any State
of the United States of America or the District of Columbia or that is a
subsidiary of an entity that is a “United States person” as defined in Section
7701(a)(30) of the U.S. Internal Revenue Code and is disregarded as an entity
separate from its owner, or is otherwise fiscally transparent, for U.S. federal
income tax purposes.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Eligible Machinery and Equipment” means, on any date, the amount of Equipment
of each Loan Party, other than any Equipment which is ineligible for inclusion
in the calculation of the Borrowing Base pursuant to any of clauses (a) through
(e) below or otherwise deemed, in the commercially reasonable discretion of the
Administrative Agent to be ineligible for inclusion in the calculation of the
Borrowing Base.  Standards of eligibility may be fixed from time to time, in the
commercially reasonable discretion of the Administrative Agent, with

11


--------------------------------------------------------------------------------




any changes in such standards to be effective immediately after delivery of
notice thereof to the Administrative Borrower.  Without limiting the
Administrative Agent’s commercially reasonable discretion provided herein, no
Equipment shall be Eligible Machinery and Equipment if:

(a)           such Equipment is not subject to a valid and perfected first
priority Lien (or equivalent under applicable law) in favor of the
Administrative Agent, subject to no other Liens, other than Liens described
under clauses (a), (b) and (e) of the definition of “Permitted Encumbrances”;

(b)           such Equipment is not owned solely by a Loan Party or a Loan Party
does not have sole and good, valid and unencumbered title thereto;

(c)           (i) with respect to Equipment of the Australian Loan Parties, such
Equipment is not located in Australia, (ii) with respect to Equipment of the
Canadian Loan Parties, such Equipment is not located in Canada, (iii) with
respect to Equipment of the German Loan Parties, such Equipment is not located
in Germany, or (iv) with respect to Equipment of the Mexican Loan Parties, such
Equipment is not located in Mexico, unless in the case of clauses (i) through
(iv), the Administrative Agent is reasonably satisfied that it has a legal,
valid, perfected and enforceable security interest in such Equipment under the
laws of the jurisdiction in which such Equipment is located pursuant to the
applicable Security Documents; or

(d)           such Equipment is not located at Real Estate (i) owned by a Loan
Party, which Real Estate is subject to a first priority perfected Lien (or
equivalent under applicable law) in favor of the Administrative Agent or (ii)
leased by a Loan Party where (x) the lessor has delivered to the Administrative
Agent a Landlord Lien Waiver or Bailee Letter, as applicable or (y) a Rent
Reserve has been taken with respect to such Equipment; or

(e)           such Equipment was not included in either the Pro Forma Opening
Borrowing Base or the most recent appraisal conducted pursuant to Sections
5.09(b) or 5.19, which appraisal shall be based upon the Net Orderly Liquidation
Value of such Equipment, shall be in form and substance and from an independent
third party appraiser, in each case reasonably satisfactory to the
Administrative Agent.

“Eligible Real Estate” means, on any date, the amount of Real Estate of each
Loan Party, other than any Real Estate which is ineligible for inclusion in the
calculation of the Borrowing Base pursuant to any of clauses (a) through (c)
below or otherwise deemed, in the commercially reasonable discretion of the
Administrative Agent to be ineligible for inclusion in the calculation of the
Borrowing Base.  Standards of eligibility may be fixed from time to time in the
commercially reasonable discretion of the Administrative Agent, with any changes
in such standards to be effective immediately after delivery of notice thereof
to the Administrative Borrower.  Without limiting the Administrative Agent’s
commercially reasonable discretion provided herein, no Real Estate shall be
Eligible Real Estate if:

(a)           such Real Estate is not subject to a valid and perfected first
priority Lien (or equivalent under applicable law) in favor of the
Administrative Agent, subject to no

12


--------------------------------------------------------------------------------




other Liens, other than Liens described under clauses (a), (b) and (e) of the
definition of “Permitted Encumbrances”;

(b)           such Real Estate is not owned solely by a Loan Party; or

(c)           such Real Estate was not included in either the Pro Forma Opening
Borrowing Base or the most recent appraisal conducted pursuant to Sections
5.09(b) or 5.19, which appraisal shall be based upon the market value of such
Real Estate, shall be in form and substance and from an independent third party
appraiser, in each case reasonably satisfactory to the Administrative Agent.

“Environmental Laws” means all laws (including common law), rules, regulations,
codes, ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, handling, treatment, storage, disposal, Release or
threatened Release of any Hazardous Material or to health and safety matters.

“Environmental Liability” means any liability, obligation, claim, action, suit,
judgment or order, contingent or otherwise (including, but not limited to, any
liability for damages, natural resource damage, costs of environmental
remediation, administrative oversight costs, fines, penalties or indemnities),
of the Parent or any Subsidiary directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equipment” has the meaning assigned to such term in Article 9 of the New York
Uniform Commercial Code and, in any event, including all of each Loan Party’s
machinery and equipment, including processing equipment, conveyors, machine
tools, data processing and computer equipment, including embedded software and
peripheral equipment and all engineering, processing and manufacturing
equipment, office machinery, furniture, materials handling equipment, tools,
attachments, accessories, automotive equipment, trailers, trucks, forklifts,
molds, dies, stamps, motor vehicles, rolling stock and other equipment of every
kind and nature, trade fixtures and fixtures not forming a part of real
property, together with all additions and accessions thereto, replacements
therefor, all parts therefor, all substitutes for any of the foregoing, fuel
therefor, and all manuals, drawings, instructions, warranties and rights with
respect thereto, and all products and proceeds thereof and condemnation awards
and insurance proceeds with respect thereto.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

13


--------------------------------------------------------------------------------




“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Parent or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Parent or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Parent or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Parent or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Parent or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Euro” means the single currency of participating member States of the European
Union.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Charges” means non-recurring charges incurred after the Effective Date
in respect of restructurings, plant closings, headcount reductions or other
similar actions, including severance charges in respect of employee
terminations; provided that the aggregate amount of Excluded Charges shall not
exceed (a) $45,000,000 during the term of this Agreement and (b) $15,000,000
during any one fiscal year (or, in each case, such greater amount acceptable to
the Administrative Agent in its sole discretion).

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of any Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of

14


--------------------------------------------------------------------------------




America or any similar tax imposed by any other jurisdiction described in
clause (a) above and (c) in the case of a Foreign Lender with respect to any
Borrower (other than an assignee pursuant to a request by the Administrative
Borrower under Section 2.18(b)), any withholding tax (including, without
limitation, taxes imposed under Part XIII of the Income Tax Act (Canada)) that
is imposed on amounts payable by such Borrower to such Foreign Lender that is
attributable to such Foreign Lender’s failure to comply with Section 2.16(e).

“Existing Letters of Credit” means the letters of credit issued by LaSalle
Business Credit, LLC and Wachovia Bank, National Association and outstanding as
of the Effective Date, which are listed on Schedule 1.01(b).

“Existing Senior Subordinated Note Indenture” means collectively, (a) the
indenture dated as of May 31, 2000, between Old Pliant and The Bank of New York,
as trustee, and (b) the indenture dated as of April 10, 2002, between Old Pliant
and The Bank of New York, as trustee.

“Extraordinary Receipts” means any cash received by any Loan Party in excess of
$500,000 in the aggregate not in the ordinary course of business (and not
consisting of proceeds from the issuance of Stock, debt or disposition of
Collateral), including, without limitation, (i) foreign, United States, state or
local tax refunds paid  in connection with or as the result of any settlement,
audit, or amendment to any tax return, (ii) pension plan reversions, (iii)
judgments, proceeds of settlements or other consideration of any kind in
connection with any cause of action, and (iv) indemnity payments (but excluding
therefrom working capital adjustments).

“Facilities Availability Amount” means, at any time, an amount equal to
(a) (i) the lesser of (A) the total amount of the Working Capital Available
Commitments at such time and (B) the Working Capital Borrowing Base in effect at
such time minus (ii) the total Working Capital Revolving Exposure at such time
plus (b) (i) the lesser of (A) the total amount of the Commitments at such time
and (B) the Borrowing Base in effect at such time minus (ii) the total Revolving
Exposure at such time.

“FCCR Period” means any period (a) beginning on the first Business Day on which
the Facilities Availability Amount is less than $20,000,000 for 5 consecutive
days and (b) ending on the first Business Day on which the Facilities
Availability Amount is greater than or equal to $20,000,000 for more than 15
consecutive days.

“Federal Funds Effective Rate” means, for any day, a floating rate equal to the
weighted average of the rates on overnight Federal funds transactions among
members of the Federal Reserve System, as determined by the Administrative Agent
in its sole discretion, which determination shall be final, binding and
conclusive (absent manifest error).

“Filing Companies” means Old Pliant, Uniplast Industries Co., Pliant Corporation
International, Pliant Film Products of Mexico, Inc., Pliant Packaging of Canada,
LLC, Pliant Solutions Corporation, Uniplast Holdings, Inc., Uniplast U.S., Inc.,
Pliant Investment, Inc., Alliant Company LLC, Pliant Corporation of Canada Ltd.
and Uniplast Industries Co.

15


--------------------------------------------------------------------------------




“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of the Administrative
Borrower or the Parent, as applicable.

“Fixed Charge Coverage Ratio” means, as of the end of any period of twelve
consecutive fiscal months of the Parent, the ratio of (a) Consolidated EBITDA
for such period to (b) the sum of (i) the aggregate amount of scheduled
principal or similar payments made during such period in respect of Indebtedness
of the Parent and the Subsidiaries (other than (A) payments made by the Parent
or any Subsidiary to the Parent or a Subsidiary, (B) payments made by the Parent
or a Subsidiary in respect of loans under the Pre-Petition Loan Agreement and
the DIP Credit Agreement and (C) payments made by the Parent or a Subsidiary in
respect of any of the Loans and the loans under the Working Capital Credit
Agreement) plus (ii) Cash Interest Expense during such period plus (iii) cash
dividends or other distributions paid by the Parent in respect of its Equity
Interests during such period, plus (iv) the aggregate amount of Taxes paid in
cash during such period, plus (v) Capital Expenditures made during such period
(excluding Capital Expenditures funded with the proceeds of a Reinvestment
Event), all as determined on a consolidated basis with respect to the Parent and
the Subsidiaries in accordance with GAAP.

“Foreign Fixed Asset Collateral” means all Collateral other than the Foreign
Working Capital Collateral.

“Foreign Guarantee Agreement” means the Foreign Guarantee Agreement,
substantially in the form of Exhibit B-2, among each Foreign Loan Party (other
than the German Loan Parties) and the Administrative Agent.

“Foreign Lender” means with respect to the Canadian Subsidiary Borrower, any
Lender that is (i) not a resident of Canada for the purposes of the Income Tax
Act (Canada) or (ii) a bank that would receive payment under the Loan Documents
in respect of its Canadian banking business for the purposes of subsection
212(13.3) of the Income Tax Act (Canada).

“Foreign Loans Parties” means the Australian Loan Parties, Canadian Loan
Parties, German Loan Parties and Mexican Loan Parties.

“Foreign Working Capital Collateral” means any and all of the following assets
and properties now owned or at any time hereafter acquired by any Loan Party
that constitutes Collateral:  (i) all Accounts (as defined in the New York
Uniform Commercial Code); (ii) all Inventory (as defined in the New York Uniform
Commercial Code); (iii) all Payment Intangibles (as defined in the New York
Uniform Commercial Code) (including corporate tax refunds and payments made by
distributors and wholesalers to whom loans have been made by any Loan Party),
other than any Payment Intangibles that represent tax refunds in respect of or
otherwise relate to real property, Fixtures (as defined in the New York Uniform
Commercial Code), Equipment or Intellectual Property; (iv) all Investment
Property (as defined in the New York Uniform Commercial Code) (including capital
stock of subsidiaries), marketable securities and other Financial Assets (as
defined in the New York Uniform Commercial Code); (v) all indebtedness owed to
any Loan Party that arises from cash advances made after the date hereof to
enable the obligor or obligors thereon to acquire Inventory; (vi) all credit
card proceeds of the

16


--------------------------------------------------------------------------------




Loan Parties, all collection accounts, Deposit Accounts (as defined in the New
York Uniform Commercial Code), commodity accounts and securities accounts and
any cash or other assets (including Investment Property, marketable securities
and other Financial Assets) in any such accounts; (vii) all hedging, commodity
or other derivative contracts (and any cash and other deposits securing the
same); (viii) all permits and licenses related to any of the foregoing
(excluding any permits or licenses related to the ownership or operation of real
property, Fixtures, Equipment or Intellectual Property); (ix) all books and
records related to the foregoing; (x) to the extent evidencing, governing,
securing or otherwise related to the preceding clauses (i) through (ix), all (A)
General Intangibles (as defined in the New York Uniform Commercial Code), (B)
Chattel Paper (as defined in the New York Uniform Commercial Code), (C)
Instruments (as defined in the New York Uniform Commercial Code) and (D)
Documents (as defined in the New York Uniform Commercial Code); and (xi) all
products and Proceeds (as defined in the New York Uniform Commercial Code) of
any and all of the foregoing in whatever form received, including proceeds of
insurance policies related to Inventory of the Loan Parties and including
proceeds of business interruption insurance to the extent related to the first
45 days of the covered period with respect to any business interruption.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“GAAP” means, subject to Section 1.04, generally accepted accounting principles
in the United States of America.

“German Borrowing Base” means, at any time of determination, an amount equal to
the sum, without duplication of:

(a)           (i) 75% of each German Loan Party’s Eligible Real Estate valued at
market value plus (ii) 85% of the Net Orderly Liquidation Value of each German
Loan Party’s Eligible Machinery and Equipment, minus

(b)           the Rent Reserve with respect to each German Loan Party, minus

(c)           the Priority Payables Reserve with respect to each German Loan
Party, minus

(d)           the Secured Obligations Reserve with respect to each German Loan
Party, minus

(e)           any Reserves with respect to each German Loan Party.

The German Borrowing Base at any time shall be determined by reference to the
most recent Borrowing Base Certificate delivered to the Administrative Agent
pursuant to this Agreement.  Standards of eligibility and reserves and advance
rates of the German Borrowing Base may be revised and adjusted from time to time
solely at the commercially reasonable discretion of the Administrative Agent,
with any changes in such standards to be effective immediately after delivery of
notice thereof to the Administrative Borrower.  For purposes of calculating the
German Borrowing Base on any date, all amounts reflected or outstanding in Euros
shall be translated into dollars at the exchange rate in effect on such date, as
determined in good faith by the Administrative Borrower.

17


--------------------------------------------------------------------------------




“German Collateral Proceeds Account” means an account maintained by and in the
name of the Administrative Agent, and designated by the Administrative Agent as
the “German Collateral Proceeds Account” for purposes of this Agreement and the
German Security Agreements.

“German Lender” means each Lender or any Affiliate of a Lender designated by
such Lender to the Administrative Borrower as a “German Lender”.  The German
Lender on the Effective Date shall be Merrill Lynch Capital Markets Bank
Limited.

“German Loan Party” means the German Subsidiary Borrower and any other Loan
Party organized under the laws of Germany or any state or province thereof.

“German Obligations” means (a) all principal of and premium, if any, and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the German Revolving Loans when and
as due, whether at maturity, by acceleration, upon one or more dates set for
prepayment, or otherwise, (b) all other monetary obligations, including fees,
costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), of each German
Loan Party to the Secured Parties under this Agreement and the other Loan
Documents, and (c) all covenants, agreements, obligations and liabilities of
each German Loan Party under or pursuant to this Agreement and the other Loan
Documents.

“German Revolving Exposure” means, with respect to any German Lender at any
time, the sum of the outstanding principal amount of such German Lender’s German
Revolving Loans.

“German Revolving Loan” means a Loan made by a German Lender pursuant to Section
2.01(d).  Each German Revolving Loan shall be a Eurodollar Loan or an ABR Loan.

“German Security Agreements” mean the German Global Assignment Agreement,
substantially in the form of Exhibit D-4, among the German Loan Parties and the
Administrative Agent, and each other security agreement or other instrument or
document executed and delivered by any German Loan Party to secure any of the
German Obligations.

“German Sublimit” means $10,000,000.

“German Subsidiary Borrower” means Pliant Film Products GmbH, a corporation
organized under the laws of Germany.

“Governmental Authority” means the government of the United States of America,
Australia, Canada, Germany or Mexico, any other nation or any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.

18


--------------------------------------------------------------------------------




“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.

“Guarantor Payment” has the meaning assigned to such term in Section 11.07(a).

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes, and all other substances or
wastes of any nature regulated pursuant to any Environmental Law, including any
material listed as a hazardous substance under Section 101(14) of CERCLA.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding accounts
payable incurred in the ordinary course of business that are not overdue by more
than 90 days, unless the payment thereof is being contested in good faith) (it
being understood that “deferred purchase price” in connection with any purchase
of property or assets shall include only that portion of the purchase price that
shall be deferred beyond the date on which the purchase is actually
consummated), (e) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (f) all Guarantees by
such Person of Indebtedness of others, (g) all Capital Lease Obligations of such
Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (i) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances and (j) all obligations of such Person to purchase, redeem, retire,
defease or otherwise acquire for value any Equity Interests of such Person,
valued, in the case of redeemable preferred stock, at its involuntary
liquidation preference plus accrued and unpaid dividends.  The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.  Notwithstanding
the foregoing, “Indebtedness” shall not include (i) deferred taxes or

19


--------------------------------------------------------------------------------




(ii) unsecured indebtedness of the Parent or any Subsidiary to finance insurance
premiums in a principal amount not in excess of the casualty and other insurance
premiums to be paid by the Parent or any Subsidiary for a three-year period
beginning on the date of any incurrence of such indebtedness.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Initial Lender” means Merrill Lynch Bank USA and its Affiliates.

“Instrument” has the meaning assigned to such term in the New York Uniform
Commercial Code.

“Intellectual Property” means all intellectual and similar property of every
kind and nature, including inventions, designs, patents, copyrights, licenses,
trademarks, trade secrets, confidential or proprietary technical and business
information, know-how, show-how or other data or information, software and
databases and all embodiments or fixations thereof and related documentation and
registrations, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.

“Intercreditor Agreement” means that certain Amended and Restated Intercreditor
Agreement dated as of February 17, 2004 among Old Pliant, the Pre-Petition
Collateral Agent (as successor to Deutsche Bank Trust Company Americas), the
Senior First Lien Note Trustee and the Senior Second Lien Note Trustee (or any
other trustee or agent to which Liens are granted under the Senior First Lien
Security Documents or the Senior Second Lien Security Documents).

“Interest Election Request” means a request by a Borrower to convert or continue
a Revolving Loan in accordance with Section 2.07.

“Interest Payment Date” means, with respect to any ABR Loan or any Eurodollar
Loan, the tenth Business Day of each calendar month.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the tenth Business Day of
the first calendar month thereafter.  For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Landlord Lien Waiver” means a written agreement reasonably acceptable to the
Administrative Agent, pursuant to which a Person shall waive or subordinate its
rights and claims as landlord in any Equipment of the applicable Loan Party for
unpaid rents, grant access to the Administrative Agent for the repossession and
sale of such Equipemnt, and make other agreements relative thereto.

“Lender” means the Persons listed on Schedule 2.01(a), the Australian Lenders,
the Canadian Lenders, the German Lenders, the Mexican Lenders and any other
Person that shall have become a party hereto as a Lender pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.

20


--------------------------------------------------------------------------------




“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate per annum determined by the Administrative Agent equal to:

(a)           the rate of interest which is identified and normally published by
Bloomberg Professional Service Page BBAM 1 as the offered rate for loans in
dollars for a one month period under the caption British Bankers Association
LIBOR Rates as of 11:00 a.m. (London time), on the second full Business Day next
preceding the first day of such Interest Period; divided by

(b)           a number equal to 1.0 minus the aggregate (but without
duplication) of the rates (expressed as a decimal fraction) of reserve
requirements in effect on the day that is 2 Business Days prior to the beginning
of such Interest Period (including basic, supplemental, marginal and emergency
reserves under any regulations of the Federal Reserve Board or other
Governmental Authority having jurisdiction with respect thereto, as now and from
time to time in effect) for Eurodollar funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Federal Reserve Board) that
are required to be maintained by a member bank of the Federal Reserve System.

If such interest rates shall cease to be available from Bloomberg Professional
Service (or its successor satisfactory to the Administrative Agent), the LIBO
Rate shall be determined from such financial reporting service or other
information as shall be mutually acceptable to the Administrative Agent and the
Administrative Borrower.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, the Foreign Guarantee Agreement, the
Security Documents and each other agreement or document executed by a Loan Party
and delivered to the Administrative Agent or any Lender in connection with or
pursuant to any of the foregoing.

“Loan Parties” means the Borrowers and each of their subsidiaries that executes
and delivers a Loan Document.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties, assets, performance or condition (financial or
otherwise) or contingent or other liabilities of the Parent and the
Subsidiaries, taken as a whole, (b) the ability of the Loan Parties to perform
any material obligations under any Loan Document or (c) the rights of or
benefits available to the Lenders under any Loan Document.

21


--------------------------------------------------------------------------------




“Material Indebtedness” means Indebtedness (other than the Loans and loans and
letters of credit under the Working Capital Credit Agreement), or obligations in
respect of one or more Swap Agreements, of any one or more of the Parent and the
Subsidiaries in an aggregate principal or similar amount exceeding $10,000,000. 
For purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Parent or any Subsidiary in respect of any Swap Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Parent or such Subsidiary would be required to pay if such
Swap Agreement were terminated at such time.

“Maturity Date” means the earliest of (a) July 18, 2011, (b) the date of
termination of the Lenders’ obligations to make Loans or permit existing Loans
to remain outstanding pursuant to Article VII, (c) May 15, 2009, if the Senior
First Lien Notes outstanding on the Effective Date are not refinanced in full
prior to such date with the proceeds of Permitted Refinancing Indebtedness, (d)
August 1, 2009, if the Senior Second Lien Notes outstanding on the Effective
Date are not refinanced in full prior to such date with the proceeds of
Permitted Refinancing Indebtedness and (e) May 1, 2010, if the Senior
Subordinated Notes outstanding on the Effective Date are not refinanced in full
prior to such date with the proceeds of Permitted Refinancing Indebtedness.

“Mexican Borrowing Base” means, at any time of determination, an amount equal to
the sum, without duplication of:

(a)           (i) 75% of each Mexican Loan Party’s Eligible Real Estate valued
at market value plus (ii) 85% of the Net Orderly Liquidation Value of each
Mexican Loan Party’s Eligible Machinery and Equipment, minus

(b)           the Rent Reserve with respect to each Mexican Loan Party, minus

(c)           the Priority Payables Reserve with respect to each Mexican Loan
Party, minus

(d)           the Secured Obligations Reserve with respect to each Mexican Loan
Party, minus

(e)           any Reserves with respect to each Mexican Loan Party, including,
without limitation, commencing 60 days after the Effective Date, Reserves with
respect to any liens registered in favor of Bancomer (now known as BBVA
Bancomer) on the Real Estate or Equipment of any Mexican Loan Party.

The Mexican Borrowing Base at any time shall be determined by reference to the
most recent Borrowing Base Certificate delivered to the Administrative Agent
pursuant to this Agreement.  Standards of eligibility and reserves and advance
rates of the Mexican Borrowing Base may be revised and adjusted from time to
time solely at the commercially reasonable discretion of the Administrative
Agent, with any changes in such standards to be effective immediately after
delivery of notice thereof to the Administrative Borrower.  For purposes of
calculating the Mexican Borrowing Base on any date, all amounts reflected or
outstanding in Mexican Pesos shall be translated into dollars at the exchange
rate in effect on such date, as determined in good faith by the Administrative
Borrower.

22


--------------------------------------------------------------------------------




“Mexican Lender” means each Lender or any Affiliate of a Lender designated by
such Lender to the Administrative Borrower as a “Mexican Lender”.  The Mexican
Lender on the Effective Date shall be Merrill Lynch Mortgage Capital Inc.

“Mexican Loan Party” means the Mexican Subsidiary Borrower and any other Loan
Party organized under the laws of Mexico or any state or province thereof.

“Mexican Peso” or “P” refers to the lawful money of Mexico.

“Mexican Pledge Agreement” means the Mexican Pledge Agreement, substantially in
the form of Exhibit C-5, among the Mexican Loan Parties and the Administrative
Agent.

“Mexican Revolving Exposure” means, with respect to any Mexican Lender at any
time, the sum of the outstanding principal amount of such Mexican Lender’s
Mexican Revolving Loans.

“Mexican Revolving Loan” means a Loan made by a Mexican Lender pursuant to
Section 2.01(e).  Each Mexican Revolving Loan shall be a Eurodollar Loan or an
ABR Loan.

“Mexican Security Agreement” means the Mexican Security Agreement, substantially
in the form of Exhibit D-5, among the Mexican Loan Parties and the
Administrative Agent, and each other security agreement or other instrument or
document executed and delivered by any Mexican Loan Party to secure any of the
Obligations.

“Mexican Sublimit” means $10,000,000.

“Mexican Subsidiary Borrower” means Aspen Industrial, S.A. de C.V., a
corporation organized under the laws of Mexico.

“Mexico” means the United Mexican States.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document, including any amendment thereto,
granting a Lien on any Mortgaged Property to secure the Obligations.

“Mortgaged Property” means, initially, each parcel of real property and the
improvements thereto owned by a Loan Party and identified on Schedule 1.01(a),
and includes each other parcel of real property and improvements thereto with
respect to which a Mortgage is granted pursuant to Section 5.12 or 5.13.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Orderly Liquidation Value” means the orderly liquidation value on an
as-is-where-is basis (net of costs and expenses incurred in connection with
liquidation) of Equipment,

23


--------------------------------------------------------------------------------




as determined by reference to the Pro Forma Opening Borrowing Base or the most
recent appraisal of such Equipment received by the Administrative Agent pursuant
to Sections 5.09(b) or 5.19.

 “Net Proceeds” means, with respect to any event (a) the cash proceeds received
by the Parent and the Subsidiaries in respect of such event including (i) any
cash received in respect of any non-cash proceeds (excluding interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds, and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid by the Parent and the Subsidiaries to third parties
(other than to the Parent or a Subsidiary) in connection with such event,
(ii) in the case of a sale, transfer or other disposition of an asset (including
pursuant to a sale and leaseback transaction or a casualty or other insured
damage or condemnation or similar proceeding), the amount of all payments
required to be made by the Parent and the Subsidiaries as a result of such event
to repay Indebtedness (other than Loans) secured by such asset or otherwise
subject to mandatory prepayment as a result of such event (including in order to
obtain any consent required therefor) and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) by the Parent and the Subsidiaries, and the
amount of any reserves established by the Parent and the Subsidiaries to fund
contingent liabilities reasonably estimated to be payable, and that are directly
attributable to such event (as determined reasonably and in good faith by the
chief financial officer of the Parent).  In the case of Net Proceeds denominated
in a currency other than dollars, the amount of such Net Proceeds shall be the
dollar equivalent thereof based upon the exchange rates prevailing at the time
of the transaction giving rise to such Net Proceeds.

“New York Uniform Commercial Code” means the Uniform Commercial Code as from
time to time in effect in the State of New York.

“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(c).

“Obligations” means (a) all principal of and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Revolving Loans when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment, or
otherwise, (b) all other monetary obligations, including fees, costs, expenses
and indemnities, whether primary, secondary, direct, contingent, fixed or
otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of each Loan Party to the
Secured Parties under this Agreement and the other Loan Documents, and (c) all
covenants, agreements, obligations and liabilities of each Loan Party under or
pursuant to this Agreement and the other Loan Documents.

“Old Pliant” means Pliant Corporation, a Utah corporation and the predecessor to
the Parent.

“Original Obligations” has the meaning assigned to such term in Section 9.15.

24


--------------------------------------------------------------------------------


“Other Taxes” means any and all current or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Overall Commitments” shall have the meaning assigned to the term “Commitments”
in the Working Capital Credit Agreement.

“Parallel Debt Security” has the meaning assigned to such term in Section 9.15.

“Parallel Obligations” has the meaning assigned to such term in Section 9.15.

“Parent” means Pliant Corporation, a Delaware corporation.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit F, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by an executive officer of each Loan
Party.

“Permitted Acquisition” means any acquisition by the Parent or any of its
Subsidiaries of all or substantially all of the assets or all of the Equity
Interests of any Person or any operating division thereof (the “Target”), or the
merger of any Target with or into the Parent or any Subsidiary (and, in the case
of a merger with any Borrower, with such Borrower being the surviving
corporation), subject to the satisfaction of each of the following conditions:

(a)           the Administrative Agent shall receive at least 10 days’ prior
written notice of such proposed acquisition, which notice shall include, without
limitation, a reasonably detailed description of such proposed acquisition;

(b)           such proposed acquisition shall only involve assets located in the
United States and comprising a business, or those assets of a business, of the
type engaged in by the Parent and its Subsidiaries as of the Effective Date;

(c)           such proposed acquisition shall be consensual and shall have been
approved by the Target’s board of directors;

(d)           no additional Indebtedness or other liabilities shall be incurred,
assumed or otherwise be reflected on a consolidated balance sheet of the Parent
and Target after giving effect to such proposed acquisition, except (i) Loans
made hereunder, (ii) ordinary course trade payables and accrued expenses and
(iii) Indebtedness of the Target permitted under Section 6.01;

(e)           the sum of (i) all amounts payable in connection with such
proposed acquisition, (ii) all other Permitted Acquisitions consummated after
the Effective Date (including in the case of clauses (i) and (ii) all
transaction costs and all Indebtedness and liabilities incurred or assumed in
connection therewith or otherwise reflected in a

25


--------------------------------------------------------------------------------




consolidated balance sheet of the Parent and Target) and (iii) all Investments
made pursuant to Section 6.05(j) shall not exceed $50,000,000 during the term of
this Agreement;

(f)            at or prior to the closing of such proposed acquisition, the
Parent (or the Subsidiary making such proposed acquisition) and the Target shall
have executed such documents and taken such actions as may be required under
Sections 5.12  and 5.13;

(g)           the Administrative Borrower shall have delivered to the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent and no later than 10 days prior to such proposed
acquisition, such other financial information, documentation or other
information relating to such proposed acquisition as the Administrative Agent or
any Lender shall reasonably request;

(h)           on or prior to the date of such proposed acquisition, the
Administrative Agent shall have received, in form and substance reasonably
satisfactory to the Administrative Agent, copies of the acquisition agreement
and any other documents reasonably requested by the Administrative Agent; and

(i)            at the time of such proposed acquisition and after giving effect
thereto, (A) no Default or Event of Default shall have occurred and be
continuing and (B) the Fixed Charge Coverage Ratio for the most recent 12-month
period for which financial statements have been provided to the Administrative
Agent, after giving pro forma effect to such proposed acquisition, shall not be
less than 1.10 to 1.00 and the Administrative Agent shall have received
reasonably detailed calculations setting forth the Parent’s compliance with the
foregoing.

“Permitted Encumbrances” means:

(a)           Liens imposed by law for Taxes that (i) are not yet due or (ii)
are being contested in compliance with Section 5.05;

(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, processors’,
landlords’, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 60 days or are being contested in compliance with Section 5.05;

(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

(d)           deposits made to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

(e)           judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII;

26


--------------------------------------------------------------------------------




(f)            Liens of a collection bank arising in the ordinary course of
business under § 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction;

(g)           Liens (i) disclosed on title policies delivered to the
Administrative Agent in respect of any Mortgaged Property and (ii) easements,
zoning restrictions, rights-of-way and similar restrictions and encumbrances
(including minor title and survey defects) on real property imposed by law or
arising in the ordinary course of business that do not secure any Indebtedness
and do not materially detract from the value of the affected property or
interfere with the ordinary conduct of business of the Parent or any Subsidiary;

(h)           Liens in respect of real property that become Mortgaged Property
after the Effective Date pursuant to Section 5.13 to the extent such Lien is
permitted by the applicable Mortgage and reasonably acceptable to the
Administrative Agent; and

(i)            Canadian statutory Liens for employee source deductions and
vacation pay;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means: (i) a marketable obligation, maturing within two
years after issuance thereof, issued or guaranteed by the United States of
America or an instrumentality or agency thereof, (ii) a certificate of deposit
or banker’s acceptance, maturing within one year after issuance thereof, issued
by any Lender, or a national or state bank or trust company or a European,
Canadian or Japanese bank in each case having capital, surplus and undivided
profits of at least $100,000,000 and whose long-term unsecured debt has a rating
of “A” or better by S&P or A2 or better by Moody’s or the equivalent rating by
any other nationally recognized rating agency (provided that the aggregate face
amount of all investments in certificates of deposit or banker’s acceptances
issued by the principal offices of or branches of such European or Japanese
banks located outside the United States shall not at any time exceed 33-1/3% of
all investments described in this definition), (iii) open market commercial
paper, maturing within 270 days after issuance thereof, which has a rating of A1
or better by S&P or P1 or better by Moody’s, or the equivalent rating by any
other nationally recognized rating agency, (iv) repurchase agreements and
reverse repurchase agreements with a term not in excess of one year with any
financial institution that has been elected a primary government securities
dealer by the Federal Reserve Board or whose securities are rated AA-or better
by S&P or Aa3 or better by Moody’s or the equivalent rating by any other
nationally recognized rating agency relating to marketable direct obligations
issued or unconditionally guaranteed by the United States of America or any
agency or instrumentality thereof and backed by the full faith and credit of the
United States of America, (v) ”money market” preferred stock maturing within six
months after issuance thereof or municipal bonds issued by a corporation
organized under the laws of any state of the United States, which has a rating
of “A” or better by S&P or Moody’s or the equivalent rating by any other
nationally recognized rating agency, (vi) tax exempt floating rate option tender
bonds backed by letters of credit issued by a national or state bank whose
long-term unsecured debt has a rating of AA or better by S&P or Aa2 or better by
Moody’s or the equivalent rating by any other nationally recognized rating
agency, (vii) ”money market” funds

27


--------------------------------------------------------------------------------




that invest in the investments specified in clauses (i) through (vi) above and
(viii) demand deposit accounts with commercial banks.

“Permitted Redemption Indebtedness” means any Indebtedness of the Parent issued
to refinance, redeem, repurchase or otherwise replace (collectively,
“refinance”) all or any portion of any of the Series AA Preferred Stock;
provided that (a) the aggregate principal amount at maturity of such Permitted
Redemption Indebtedness does not exceed the aggregate liquidation preference of
the Series AA Preferred Stock (plus accrued and unpaid dividends) being
refinanced, (b) such Permitted Redemption Indebtedness has a rate of interest at
a market rate determined at the time of pricing, but in any event, at no time
greater than the rate of interest of the Senior Subordinated Notes, (c) the
stated maturity of such Permitted Redemption Indebtedness is no earlier than 180
days after the Maturity Date, (d) such Permitted Redemption Indebtedness does
not require any scheduled amortization, principal or sinking fund payments
earlier than 180 days after the Maturity Date, (e) such Permitted Redemption
Indebtedness is unsecured and subordinated in right of payment to the
Obligations on terms no less favorable to the Lenders than those contained in
the Senior Subordinated Note Documents, (f) such Permitted Redemption
Indebtedness does not have different obligors or guarantors than those with
respect to the Senior Subordinated Notes, and (g) all other terms and conditions
(including, as applicable, any intercreditor provisions) of such Permitted
Redemption Indebtedness are not less favorable to the Lenders or the Parent and
its subsidiaries in any material respect than those contained in the Senior
Subordinated Notes.

“Permitted Refinancing Indebtedness” means any Indebtedness of the Parent issued
to refinance, redeem, repurchase or otherwise replace (collectively,
“refinance”) all or any portion of any of the Senior First Lien Notes, Senior
Second Lien Notes or Senior Subordinated Notes (or previous refinancings,
redemptions, repurchases or replacements thereof constituting Permitted
Refinancing Indebtedness); provided that (a) the aggregate principal amount at
maturity of such Permitted Refinancing Indebtedness does not exceed the
aggregate principal amount at maturity of the Indebtedness being refinanced
(plus unpaid accrued interest and premium thereon), (b) if the aggregate
principal amount at maturity of the Indebtedness being refinanced exceeds the
accreted value of such Indebtedness, the accreted value of such Permitted
Refinancing Indebtedness does not exceed the accreted value of the Indebtedness
being refinanced (plus unpaid accrued interest (not included in the accreted
value) and premium thereon), (c) such Permitted Refinancing Indebtedness has a
rate of interest at a market rate determined at the time of pricing, but in any
event, at no time greater than the rate of interest of any of the Indebtedness
being refinanced, (d) the stated maturity of such Permitted Refinancing
Indebtedness is no earlier than the later of (i) 180 days after the Maturity
Date and (ii) the date on which the Indebtedness being refinanced would
otherwise come due in accordance with its terms, (e) such Permitted Refinancing
Indebtedness does not require any scheduled amortization, principal or sinking
fund payments earlier than the later of (i) 180 days after the Maturity Date and
(ii) the date on which the Indebtedness being refinanced would otherwise come
due in accordance with its terms, (f) with respect to any refinancing of the
Senior Subordinated Notes, such Permitted Refinancing Indebtedness is unsecured
and subordinated in right of payment to the Obligations on terms no less
favorable to the Lenders than those contained in the Senior Subordinated Note
Documents, (g) such Permitted Refinancing Indebtedness does not have different
obligors or guarantors than those with respect to the Senior First Lien Notes,
Senior Second Lien Notes or Senior Subordinated Notes, as applicable, being
refinanced and (h) all

28


--------------------------------------------------------------------------------




other terms and conditions (including, as applicable, any collateral and
intercreditor provisions) of such Permitted Refinancing Indebtedness are not
less favorable to the Lenders or the Parent and its subsidiaries in any material
respect than those contained in (i) except in the case of Permitted Refinancing
Indebtedness referred to in clause (ii) below, the Senior First Lien Notes,
Senior Second Lien Notes or Senior Subordinated Notes, as applicable, being
refinanced, or (ii) if such Permitted Refinancing Indebtedness is refinancing
any Senior First Lien Notes described in clause (b) of the definition thereof,
the Senior First Lien Notes described in clause (a) of the definition thereof.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA, Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Parent or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Plan of Reorganization” means the Debtors’ Fourth Amended Joint Plan of
Reorganization dated June 19, 2006 filed by the Filing Companies with the
Bankruptcy Court.

“Pledge Agreement” means the Mexican Pledge Agreement.

“Pounds” refers to the lawful money of the United Kingdom.

“Pre-Petition Collateral Agent” means the “Collateral Agent” under and as
defined in the Pre-Petition Loan Agreement.

“Pre-Petition Loan Agreement” means the Amended and Restated Credit Agreement,
dated as of November 21, 2005, among the Parent, Uniplast Industries Co., and
the Subsidiaries of Parent party thereto as borrowers, as Borrowers, the Lenders
party thereto, Morgan Stanley Senior Funding, Inc., as Domestic B Agent, and GE
Capital, as Domestic A Agent, Administrative Agent and Collateral Agent.

“Preferred Stock” means the Series AA Preferred Stock and the Series M Preferred
Stock.

“Prepayment Fee” means a fee payable to the Administrative Agent, for the
benefit of the Lenders, in connection with the reduction in all or a portion of
the Commitments or the termination of all or a portion of the Commitments in an
amount equal to the amount of the Commitment so reduced or terminated multiplied
by 1.00%.

“Prime Rate” means the rate publicly quoted from time to time by The Wall Street
Journal as the “prime rate” (or, if The Wall Street Journal ceases quoting a
prime rate, the highest per annum rate of interest published by the Federal
Reserve Board in Federal Reserve statistical release H.15 (519) entitled
“Selected Interest Rates” as the Bank prime loan rate or its equivalent); each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced as being effective.

29


--------------------------------------------------------------------------------




“Priority Payables Reserve” means, with respect to any Person at any time, any
amount payable by such Person that is secured by a Lien in favor of a
Governmental Authority that ranks or is capable of ranking prior to or pari
passu with the Liens created by the Security Documents in respect of any
Eligible Machinery and Equipment or Eligible Real Estate, including, if
applicable, amounts owing for wages, vacation pay, severance pay, employee
deductions (including with respect to any Australian Loan Party any accrued
annual leave, long service leave, sick leave, parental leave, rostered days off,
annual leave loading and any payments in lieu of notice), sales tax, excise tax,
Taxes payable pursuant to Part IX of the Excise Tax Act (Canada) (net of GST
input credits), income tax, workers compensation, government royalties, pension
fund obligations, overdue rents or Taxes, and other statutory or other claims.

“Process Agent” has the meaning assigned to such term in Section 9.09(d).

“Pro Forma Opening Borrowing Base” means the Borrowing Base, calculated as of
June 30, 2006.

“Projections” has the meaning assigned to such term in Section 4.01(l).

“Qualified Preferred Stock” means, with respect to any Person, any preferred
Equity Interest that by its terms (or by the terms of any security into which it
is convertible or for which it is exchangeable or exercisable) or upon the
happening of any event does not (a) (i) mature or becomes mandatorily redeemable
pursuant to a sinking fund obligation or otherwise; (ii) become convertible or
exchangeable at the option of the holder thereof for Indebtedness or preferred
stock that is not Qualified Preferred Stock; or (iii) become redeemable at the
option of the holder thereof (other than as a result of a change of control
event), in whole or in part, in each case on or prior to the first anniversary
of the Maturity Date and (b) provide holders thereunder with rights upon the
occurrence of a “change of control” event or have other terms relating to
“change of control” events.

“Real Estate” has the meaning assigned to such term in Section 3.05.

“Recovery Event” means (a) any loss of or damage to property of the Parent or
any of its Subsidiaries that results in the receipt by such Person of proceeds
of insurance in excess of $500,000 in the aggregate or (b) any taking of
property of the Parent or any of its Subsidiaries that results in the receipt by
such Person of a compensation payment in respect thereof in excess of $500,000
in the aggregate.

“Register” has the meaning assigned to such term in Section 9.04.

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation Z” means Regulation Z of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

30


--------------------------------------------------------------------------------




“Reinvestment Event” means any Asset Disposition or Recovery Event in respect of
which the Administrative Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice” means a written notice executed by a Financial Officer
stating that no Default or Event of Default has occurred and is continuing and
that the Parent (directly or indirectly through a Subsidiary) intends and
expects to use all or a specified portion of the proceeds of an Asset
Disposition or Recovery Event to acquire assets useful in its business.

“Reinvestment Prepayment Amount” means, with respect to any Reinvestment Event,
the cash proceeds from such Reinvestment Event less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire assets useful in the
Parent’s business.

“Reinvestment Prepayment Date” means, with respect to any Reinvestment Event,
the earliest of (a) the date occurring 180 days after such Reinvestment Event,
(b) the date on which the Parent shall have determined not to, or shall have
otherwise ceased to, acquire assets useful in the Parent’s business with all or
any portion of the relevant proceeds from a Reinvestment Event and (c) the date
an Event of Default shall occur and be continuing.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment.

“Rent Reserve” means, with respect to any location that is not owned by a Loan
Party where any Equipment (to the extent subject to Liens arising by operation
of law or otherwise to secure rent, warehousing fees or similar payment
obligations payable by any Loan Party in respect of such location) is located
and with respect to which no Landlord Lien Waiver or Bailee Letter, as
applicable, is in effect, a reserve equal to three months’ rent, warehousing
fees or similar payment obligations at such location; provided, however, that no
Rent Reserve shall be established until 60 days after the Effective Date (or
such later date acceptable to the Administrative Agent in its sole discretion).

“Required Canadian Lenders” means, at any time, Canadian Lenders having Canadian
Revolving Exposure representing more than 50% of the sum of the total Canadian
Revolving Exposure at such time.

“Required Lenders” means, at any time, Lenders having Revolving Exposure and
unused Commitments representing more than 50% of the sum of the total Revolving
Exposure and unused Commitments at such time.

“Reserves” means any reserves against Eligible Machinery and Equipment or
Eligible Real Estate of any Loan Party or the Availability Amount that the
Administrative Agent may, in its reasonable credit judgment, establish from time
to time, including, without limitation, reserves for the cost of enforcing the
rights of the Secured Parties under the Security Documents.

31


--------------------------------------------------------------------------------




“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the Parent
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Parent or any Subsidiary or any option, warrant
or other right to acquire any such Equity Interests in the Parent or any
Subsidiary.

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.

“Revolving Credit Note” means a revolving credit note in substantially the form
of Exhibit K hereto.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the Australian Revolving Exposure, Canadian Revolving Exposure, German Revolving
Exposure and Mexican Revolving Exposure of such Lender.

“Revolving Loan” means the Australian Revolving Loans, Canadian Revolving Loans,
German Revolving Loans and Mexican Revolving Loans.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.

“SEC” means the Securities and Exchange Commission.

“Secured Obligations Reserve” means, at any time, any amount payable by a Loan
Party that is secured by the Collateral and ranks pari passu with or senior to
the Obligations.

“Secured Parties” means (a) the Lenders, (b) the Administrative Agent, (c) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any Loan Document and (d) the permitted successors and assigns of each of
the foregoing.

“Security Agreements” means the Australian Security Agreement, Canadian Security
Agreement, German Security Agreement and Mexican Security Agreement.

“Security Documents” means the Security Agreements, the Pledge Agreement, the
Mortgages and each other security agreement or other instrument or document
executed and delivered by any Loan Party to secure any of the Obligations.

“Senior First Lien Note Documents” means the Senior First Lien Notes, the Senior
First Lien Note Indenture, the Senior First Lien Security Documents, the
Intercreditor Agreement and all other instruments, agreements and documents
evidencing, guaranteeing or otherwise governing the terms of the Senior First
Lien Notes.

“Senior First Lien Note Indenture” means (a) the amended and restated indenture
dated as of May 6, 2005, between the Parent and Wilmington Trust Company, as
trustee, (b) the

32


--------------------------------------------------------------------------------




indenture dated as of February 17, 2004, between the Parent and Wilmington Trust
Company, as trustee, (c) the supplemental first lien notes indenture, dated as
of the Effective Date (the “Supplemental First Lien Notes Indenture”), between
the Parent Borrower and Wilmington Trust Company, as trustee, and (d) any other
indenture or similar agreement or instrument, in each case pursuant to which any
Senior First Lien Notes are issued.

“Senior First Lien Notes” means (a) the $298,200,000 principal amount at
maturity of 11-5/8% senior secured notes due 2009 of the Parent outstanding on
the Effective Date, (b) the $7,800,000 principal amount at maturity of 11-1/8%
senior secured discount notes due 2009 of the Parent outstanding on the
Effective Date and (c) any Permitted Refinancing Indebtedness in respect
thereof.

“Senior First Lien Note Trustee” means the trustee under the Senior First Lien
Note Indenture, or any successor thereto.

“Senior First Lien Security Documents” means any and all security agreements,
pledge agreements, mortgages and other agreements and documents pursuant to
which any Liens are granted to secure any Indebtedness or other obligations in
respect of the Senior First Lien Notes.

“Senior Second Lien Note Documents” means the Senior Second Lien Notes, the
Senior Second Lien Note Indenture, the Senior Second Lien Security Documents,
the Intercreditor Agreement and all other instruments, agreements and documents
evidencing, guaranteeing or otherwise governing the terms of the Senior Second
Lien Notes.

“Senior Second Lien Note Indenture” means the indenture dated as of May 30,
2003, between the Parent and Wells Fargo Bank, N.A. (as successor to Wilmington
Trust Company), as trustee, or any other indenture or similar agreement or
instrument, in each case pursuant to which any Senior Second Lien Notes are
issued.

“Senior Second Lien Notes” means the $250,000,000 aggregate principal amount of
11-1/8% senior secured notes due 2009 of the Parent outstanding on the Effective
Date and any Permitted Refinancing Indebtedness in respect thereof.

“Senior Second Lien Note Trustee” means the trustee under the Senior Second Lien
Note Indenture, or any successor thereto.

“Senior Second Lien Security Documents” means any and all security agreements,
pledge agreements, mortgages and other agreements and documents pursuant to
which any Liens are granted to secure any Indebtedness or other obligations in
respect of the Senior Second Lien Notes.

“Senior Subordinated Note Documents” means the Senior Subordinated Notes, the
Senior Subordinated Note Indenture and all other instruments, agreements and
documents evidencing, guaranteeing or otherwise governing the terms of the
Senior Subordinated Notes.

“Senior Subordinated Note Indenture” means collectively, (a) the indenture dated
as of July 18, 2006, between the Parent and The Bank of New York Trust Company,
N.A., as

33


--------------------------------------------------------------------------------




trustee, and (b) any other indenture or similar agreement or instrument, in each
case pursuant to which any Senior Subordinated Notes are issued.

“Senior Subordinated Notes” means the $35,000,000 aggregate principal amount of
13% senior subordinated notes due 2010 of the Parent outstanding on the
Effective Date and any Permitted Refinancing Indebtedness in respect thereof.

“Series AA Preferred Stock” means the Series AA Preferred Stock of the Parent
having the terms specified in the Parent’s Amended and Restated Certificate of
Incorporation dated July 18, 2006, as such terms may be amended or modified from
time to time pursuant to Section 6.12(a).

“Series M Preferred Stock” means the Series M Preferred Stock of the Parent
having the terms specified in the Parent’s Amended and Restated Certificate of
Incorporation dated July 18, 2006, as such terms may be amended or modified from
time to time pursuant to Section 6.12(a).

“Sponsor” means J.P. Morgan Partners, LLC.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.

“Subsidiary” means any direct or indirect subsidiary of the Parent.

“Swap Agreement” means any agreement with respect to any swap, spot, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom

34


--------------------------------------------------------------------------------




stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Parent or the Subsidiaries shall be a Swap Agreement.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Transactions” means (a) the execution, delivery and performance by each Loan
Party of the Loan Documents to which it is to be a party, the borrowing of Loans
and the use of the proceeds thereof, (b) the execution, delivery and performance
by each Working Capital Loan Party of the Working Capital Loan Documents to
which it is to be a party, the borrowing of loans thereunder, the use of the
proceeds thereof and the issuance of letters of credit thereunder, (c) the
termination of the Pre-Petition Loan Agreement, and the payment in full of all
loans, interest and other amounts accrued or owing thereunder (other than in
respect of the Existing Letters of Credit, which will be fully cash
collateralized or backstopped with letters of credit issued under the Working
Capital Credit Agreement on or prior to the Effective Date), (d) the termination
of the DIP Credit Agreement, and the payment in full of all loans, interest and
other amounts accrued or owing thereunder (other than in respect of the Existing
Letters of Credit, which will be fully cash collateralized or backstopped with
letters of credit issued under the Working Capital Credit Agreement on or prior
to the Effective Date), and (e) the payment of the Transaction Costs.

“Transaction Costs” means the fees and expenses incurred by, or required to be
reimbursed or paid by, the Parent and the Subsidiaries in connection with the
Transactions.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act)
Act of 2001.

“Wholly Owned Subsidiary” means a Subsidiary of which securities (except for
directors’ qualifying shares or other de minimus shares) or other ownership
interests representing 100% of the equity are at the time owned, directly or
indirectly, by the Parent.

“Withdrawal Liability” means liability of the Parent or any ERISA Affiliate to a
Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan, as such terms are defined in Part I of Subtitle E of
Title IV of ERISA.

“Working Capital Available Commitments” shall have the meaning assigned to the
term “Available Commitments” in the Working Capital Credit Agreement.

“Working Capital Borrowing Base” shall have the meaning assigned to the term
“Borrowing Base” in the Working Capital Credit Agreement.

“Working Capital Credit Agreement” means the Working Capital Credit Agreement,
dated as of the date hereof, among Pliant Corporation, the Subsidiary Borrowers
(as

35


--------------------------------------------------------------------------------




defined therein) party thereto, the lenders party thereto and Merrill Lynch Bank
USA, as administrative agent thereunder.

“Working Capital Foreign Obligations” shall have the meaning assigned to the
terms “Foreign Obligations” in the Working Capital Credit Agreement.

“Working Capital Loan Documents” shall have the meaning assigned to the term
“Loan Documents” in the Working Capital Credit Agreement.

“Working Capital Loan Party” shall have the meaning assigned to the term “Loan
Party” in the Working Capital Credit Agreement.

“Working Capital Revolving Exposure” shall have the meaning assigned to the term
“Revolving Exposure” in the Working Capital Credit Agreement.

SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Borrowing”)
or by Class and Type (e.g., a “Eurodollar Revolving Loan”).

SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04.  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Administrative Borrower notifies the Administrative Agent that the
Administrative Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Administrative Borrower that the Required
Lenders request an amendment to any

36


--------------------------------------------------------------------------------




provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

ARTICLE II

THE CREDITS

SECTION 2.01.  Commitments.  (a)  [Intentionally Omitted].

(b)           Subject to the terms and conditions set forth herein, each
Australian Lender agrees to make loans in dollars to the Australian Subsidiary
Borrower from time to time during the Australian Availability Period in an
aggregate principal amount that will not result in (i) such Lender’s Australian
Revolving Exposure exceeding such Lender’s Applicable Percentage of the
Australian Sublimit, (ii) the total Australian Revolving Exposure exceeding the
lesser of (A) the Australian Sublimit and (B) the Australian Borrowing Base then
in effect, (iii) the total Revolving Exposure exceeding the total amount of the
Commitments at such time or (iv) the total Revolving Exposure plus the total
Working Capital Revolving Exposure exceeding the total amount of the Overall
Commitments at such time.  Notwithstanding anything herein to the contrary, the
obligations of each Australian Lender to make Australian Revolving Loans to the
Australian Subsidiary Borrower pursuant to this Agreement shall terminate if any
Lender is unable to designate an Affiliate reasonably satisfactory to it as the
Australian Lender hereunder.

(c)           Subject to the terms and conditions set forth herein, each
Canadian Lender agrees to make loans in dollars to the Canadian Subsidiary
Borrower from time to time during the Revolving Availability Period in an
aggregate principal amount that will not result in (i) such Lender’s Canadian
Revolving Exposure exceeding such Lender’s Applicable Percentage of the Canadian
Sublimit, (ii) the total Canadian Revolving Exposure exceeding the lesser of
(A) the Canadian Sublimit and (B) the Canadian Borrowing Base then in effect,
(iii) the total Revolving Exposure exceeding the total amount of the Commitments
at such time or (iv) the total Revolving Exposure plus the total Working Capital
Revolving Exposure exceeding the total amount of the Overall Commitments at such
time.

(d)           Subject to the terms and conditions set forth herein, each German
Lender agrees to make loans in dollars to the German Subsidiary Borrower from
time to time during the Revolving Availability Period in an aggregate principal
amount that will not result in (i) such Lender’s German Revolving Exposure
exceeding such Lender’s Applicable Percentage of the German Sublimit, (ii) the
total German Revolving Exposure exceeding the lesser of (A) the German Sublimit
and (B) the German Borrowing Base then in effect, (iii) the total Revolving
Exposure exceeding the total amount of the Commitments at such time or (iv) the
total Revolving Exposure plus the total Working Capital Revolving Exposure
exceeding the total amount of the Overall Commitments at such time.

37


--------------------------------------------------------------------------------




(e)           Subject to the terms and conditions set forth herein, each Mexican
Lender agrees to make loans in dollars to the Mexican Subsidiary Borrower from
time to time during the Revolving Availability Period in an aggregate principal
amount that will not result in (i) such Lender’s Mexican Revolving Exposure
exceeding such Lender’s Applicable Percentage of the Mexican Sublimit, (ii) the
total Mexican Revolving Exposure exceeding the lesser of (A) the Mexican
Sublimit and (B) the Mexican Borrowing Base then in effect, (iii) the total
Revolving Exposure exceeding the total amount of the Commitments at such time or
(iv) the total Revolving Exposure plus the total Working Capital Revolving
Exposure exceeding the total amount of the Overall Commitments at such time.

(f)            Within the foregoing limits and subject to the terms and
conditions set forth herein, (i) the Borrowers (other than the Australian
Subsidiary Borrower) may borrow, prepay and reborrow Revolving Loans (other than
Australian Revolving Loans) during the Revolving Availability Period and (ii)
the Australian Subsidiary Borrower may borrow, prepay and reborrow Australian
Revolving Loans during the Australian Availability Period.

SECTION 2.02.  Loans and Borrowings.  (a) Each Australian Revolving Loan shall
be made as part of a Borrowing consisting of Australian Revolving Loans of the
same Type made by the Australian Lenders ratably in accordance with their
respective Applicable Percentage.  Each Canadian Revolving Loan shall be made as
part of a Borrowing consisting of Canadian Revolving Loans of the same Type made
by the Canadian Lenders ratably in accordance with their respective Applicable
Percentage.  Each German Revolving Loan shall be made as part of a Borrowing
consisting of German Revolving Loans of the same Type made by the German Lenders
ratably in accordance with their respective Applicable Percentage.  Each Mexican
Revolving Loan shall be made as part of a Borrowing consisting of Mexican
Revolving Loans of the same Type made by the Mexican Lenders ratably in
accordance with their respective Applicable Percentage.  The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

(b)           Subject to Section 2.13, each Revolving Loan shall be comprised
entirely of ABR Loans or Eurodollar Loans as the applicable Borrower may request
in accordance herewith.

(c)           At the commencement of each Interest Period for any Eurodollar
Revolving Loan, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000 (or, with respect
to Australian Revolving Loans, $2,000,000).  At the time that each ABR Revolving
Loan is made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000 (or, with respect to
Australian Revolving Loans, $2,000,000); provided that an ABR Revolving Loan of
any Class may be in an aggregate amount that is equal to the entire unused
balance of the total amount of the Commitments of such Class.  Borrowings of
more than one Type and Class may be outstanding at the same time; provided that
there shall not at any time be more than a total of eight Eurodollar Borrowings
outstanding.

38


--------------------------------------------------------------------------------




(d)           Notwithstanding any other provision of this Agreement, no Borrower
shall be entitled to request, or to elect to convert or continue, any Borrowing
if the Interest Period requested with respect thereto would end after the
Maturity Date.

SECTION 2.03.  Requests for Borrowings.  To request a Revolving Loan, the
Administrative Borrower shall deliver a Borrowing Request to the Administrative
Agent (on behalf of itself or another Borrower) (a) in the case of a Eurodollar
Borrowing, not later than 12:00 noon, New York City time, three Business Days
before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 4:00 p.m., New York City time, one Business Day before
the date of the proposed Borrowing.  Each such Borrowing Request shall be
irrevocable and shall be signed by the Administrative Borrower (on behalf of
itself or another Borrower).  Each such Borrowing Request shall specify the
following information in compliance with Section 2.02:

(i)            whether the Administrative Borrower is requesting such Borrowing
on behalf of itself or for another Borrower (and, if on behalf of another
Borrower, the identity of such Borrower);

(ii)           whether the requested Borrowing is an Australian Revolving
Borrowing, Canadian Revolving Borrowing, German Revolving Borrowing or Mexican
Revolving Borrowing;

(iii)          the aggregate amount of such Borrowing;

(iv)          the date of such Borrowing, which shall be a Business Day; and

(v)           whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  Promptly following receipt of a Borrowing
Request with respect to a Borrowing of any Class in accordance with this
Section, the Administrative Agent shall advise each Lender with respect to such
Class of the details thereof and of the amount of such Lender’s Loan to be made
as part of the requested Borrowing.  The Australian Subsidiary Borrower may not
request more than two Australian Borrowings and Australian Borrowings (as
defined in the Working Capital Credit Agreement) in the aggregate per calendar
month.

SECTION 2.04.  [Intentionally Omitted].

SECTION 2.05.  [Intentionally Omitted].

SECTION 2.06.  Funding of Borrowings.  (a) Each Lender shall make each Loan of
any Class to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by 12:00 noon, New York City time, to
the account of the Administrative Agent most recently designated by it for such
purpose for such Class by notice to the Lenders.  The Administrative Agent will
make such Loans available to the applicable Borrower by promptly transferring
the amounts so received, in like funds, to the applicable Borrower Account.

39


--------------------------------------------------------------------------------




(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may, in its sole discretion, assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount.  In such event, if
a Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to such Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of any Borrower, the interest rate applicable
to ABR Loans.  If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

SECTION 2.07.  Interest Elections.  (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request.  Thereafter, the
Administrative Borrower may elect (on behalf of itself or another Borrower) to
convert such Borrowing to a different Type or to continue such Borrowing, all as
provided in this Section.  The Administrative Borrower (on behalf of itself or
another Borrower) may elect different options with respect to different portions
of the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.

(b)           To make an election pursuant to this Section, the Administrative
Borrower shall notify the Administrative Agent of such election in writing by
the time that a Borrowing Request would be required under Section 2.03 if the
Administrative Borrower were requesting a Revolving Borrowing of the Class and
Type resulting from such election to be made on the effective date of such
election.  Each such Interest Election Request shall be irrevocable and shall be
in a form approved by the Administrative Agent and signed by the Administrative
Borrower.

(c)           Each Interest Election Request shall specify the following
information in compliance with Section 2.02:

(i)            the Borrowing (including the identity of the applicable Borrower)
to which such Interest Election Request applies and, if different options are
being elected with respect to different portions thereof, the portions thereof
to be allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clause (iii) below shall be specified for each resulting
Borrowing);

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day; and

(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing.

40


--------------------------------------------------------------------------------




(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)           If the Administrative Borrower fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing.  Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, so notifies the Administrative
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and
(ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

SECTION 2.08.  Termination and Reduction of Commitments.  (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b)           The Administrative Borrower may at any time terminate, or from
time to time reduce, the Commitments; provided that (i) each reduction of the
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Administrative Borrower shall not
terminate or reduce the Commitments if (A) the total Revolving Exposure would
exceed the total amount of the Commitments or (B) after giving pro forma effect
to such reduction, the Facilities Availability Amount would be less than
$10,000,000.  In connection with such termination or reduction, the Borrowers
shall pay the applicable Prepayment Fee; provided, however, that no Prepayment
Fee shall be payable on the Commitments in the event this Agreement is
terminated in connection with a refinancing of the Obligations in a transaction
in which the Initial Lender provides for the Borrowers a credit facility in
which the Initial Lender is the sole lead arranger and book manager and the sole
administrative agent.

(c)           The Administrative Borrower shall notify the Administrative Agent
of any election to terminate or reduce the Commitments under paragraph (b) of
this Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders with respect to such Commitments of the contents
thereof.  Each notice delivered by the Administrative Borrower pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Commitments delivered by the Administrative Borrower under paragraph (b) of this
Section may state that such notice is conditioned upon the effectiveness of
other borrowings or the completion of the sale or issuance of stock of the
Parent or the sale of assets of the Parent, in which case such notice may be
revoked by the Administrative Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied. 
Any termination or reduction of the Commitments shall be permanent.  Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

SECTION 2.09.  Repayment of Loans; Evidence of Debt.  (a) The Australian
Subsidiary Borrower hereby unconditionally promises to pay to the Administrative
Agent for the

41


--------------------------------------------------------------------------------




account of each Australian Lender the then unpaid principal amount of each
Australian Revolving Loan of such Australian Lender on the Maturity Date.  The
Canadian Subsidiary Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Canadian Lender the then unpaid
principal amount of each Canadian Revolving Loan of such Canadian Lender made to
it on the Maturity Date.  The German Subsidiary Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of each German
Lender the then unpaid principal amount of each German Revolving Loan of such
German Lender on the Maturity Date.  The Mexican Subsidiary Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Mexican Lender the then unpaid principal amount of each Mexican Revolving
Loan of such Mexican Lender on the Maturity Date.

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of each Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(c)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(d)           The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be conclusive evidence (absent
manifest error) of the existence and amounts of the obligations recorded
therein; provided that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligation of any Borrower to repay the Loans in accordance with the terms of
this Agreement.

(e)           Any Lender may request that Loans made by it be evidenced by a
Revolving Credit Note.  In such event, the applicable Borrower shall prepare,
execute and deliver to such Lender a Revolving Credit Note payable to the order
of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns).  Thereafter, the Loans evidenced by such Revolving Credit
Note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more Revolving Credit Notes
in such form payable to the order of the payee named therein (or, if such
Revolving Credit Note is a registered note, to such payee and its registered
assigns).

SECTION 2.10.  Prepayment of Loans.  (a) The Borrowers shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to the requirements of this Section.

(b)           (i)            [Intentionally Omitted].

42


--------------------------------------------------------------------------------




(ii)           If at any time the total Australian Revolving Exposure exceeds
the lesser of (A) the Australian Sublimit at such time and (B) the Australian
Borrowing Base then in effect, then in any such case the Australian Subsidiary
Borrower shall immediately prepay the Australian Revolving Loans, without demand
or notice of any kind, to the extent necessary to eliminate such excess.

(iii)          If at any time the total Canadian Revolving Exposure exceeds the
lesser of (A) the Canadian Sublimit at such time and (B) the Canadian Borrowing
Base then in effect, then in any such case the Canadian Subsidiary Borrower
shall immediately prepay the Canadian Revolving Loans, without demand or notice
of any kind, to the extent necessary to eliminate such excess.

(iv)          If at any time the total German Revolving Exposure exceeds the
lesser of (A) the German Sublimit at such time and (B) the German Borrowing Base
then in effect, then in any such case the German Subsidiary Borrower shall
immediately prepay the German Revolving Loans, without demand or notice of any
kind, to the extent necessary to eliminate such excess.

(v)           If at any time the total Mexican Revolving Exposure exceeds the
lesser of (A) the Mexican Sublimit at such time and (B) the Mexican Borrowing
Base then in effect, then in any such case the Mexican Subsidiary Borrower shall
immediately prepay the Mexican Revolving Loans, without demand or notice of any
kind, to the extent necessary to eliminate such excess.

(vi)          If at any time the total Revolving Exposure exceeds the total
amount of the Commitments at such time, then in any such case (A) the Australian
Subsidiary Borrower shall immediately prepay Australian Revolving Loans, (B) the
Canadian Subsidiary Borrower shall immediately prepay Canadian Revolving Loans,
(C) the German Subsidiary Borrower shall immediately prepay German Revolving
Loans, and (D) the Mexican Subsidiary Borrower shall immediately prepay Mexican
Revolving Loans, in each case, without demand or notice of any kind, to the
extent necessary to eliminate such excess.

(c)           Subject to Section 2.17(b) and (c) if an Event of Default shall
have occurred and be continuing, during a Cash Collection Period, the
Administrative Agent may, and at the request of the Required Lenders shall, (i)
apply cash deposited in the Collateral Proceeds Account on each Business Day to
prepay the Revolving Loans, and (ii) apply cash deposited in the German
Collateral Proceeds Account on each Business Day to prepay German Revolving
Loans; provided, however, that, in each case, proceeds of Foreign Working
Capital Collateral shall be applied first, to the payment of the Working Capital
Foreign Obligations to the extent required by the Working Capital Credit
Agreement and then, to the payment of the Obligations.  To the extent the terms
of this clause (c) do not require any payment to be allocated to any specific
Class of Revolving Borrowings, the Administrative Agent will apply any
prepayment of Revolving Borrowings made pursuant to this clause (c) to each
Class of Revolving Borrowings on a pro rata basis, with each prepayment of
Revolving Borrowings within any Class applied to prepay ABR Borrowings before
any other Borrowings, with any excess prepayment amount applied to prepay
Eurodollar Borrowings in order of expiration of their respective Interest

43


--------------------------------------------------------------------------------




Periods (and applied on a pro rata basis in respect of Eurodollar Borrowings
with Interest Periods expiring on the same date).

(d)           (i)            Unless a Reinvestment Notice shall be delivered in
respect thereof, immediately upon receipt by any Loan Party of cash proceeds of
any Asset Disposition or Recovery Event, the Borrowers shall prepay the Loans in
an amount equal to all such proceeds, net of (A) commissions and other
reasonable and customary transaction costs, fees and expenses properly
attributable to such transaction and payable by Borrowers in connection
therewith (in each case, paid to non-Affiliates), (B) transfer taxes, (C)
amounts payable to holders of senior Liens on such asset (to the extent such
Liens constitute Permitted Encumbrances hereunder), if any, and (D) an
appropriate reserve for income taxes in accordance with GAAP in connection
therewith; provided, however, that, proceeds of Foreign Working Capital
Collateral shall be applied first, to the payment of the Working Capital Foreign
Obligations to the extent required by the Working Capital Credit Agreement and
then, to the payment of the Loans.  On each Reinvestment Prepayment Date, the
Loans shall be prepaid by an amount equal to the Reinvestment Prepayment Amount
with respect to the relevant Reinvestment Event.  Any such prepayment pursuant
to this clause (i) shall be applied in accordance with Section 2.17.

(ii)           If any Loan Party issues any Equity Interests or any debt
securities (other than (A) in connection with the Plan of Reorganization, (B)
Permitted Refinancing Indebtedness and Permitted Redemption Indebtedness and (C)
the Series M Preferred Stock to officers and employees of the Parent and the
Subsidiaries), no later than the Business Day following the date of receipt of
proceeds thereof in excess of $500,000, all Borrowers (in the case of an
issuance by a Loan Party that is not a Borrower) or the issuing Borrower shall
prepay first, the Revolving Loans (as defined in the Working Capital Credit
Agreement) (and cash collateralize Letter of Credit Obligations (as defined in
the Working Capital Credit Agreement)) to the extent required by the Working
Capital Credit Agreement and then, the Loans in an amount equal to all such
proceeds, net of underwriting discounts and commissions and other reasonable
costs paid to non-Affiliates in connection therewith.  Any such prepayment shall
be applied in accordance with Section 2.17.

(iii)          If at any time any Loan Party receives any Extraordinary
Receipts, the Borrowers shall prepay first, the Revolving Loans (as defined in
the Working Capital Credit Agreement) to the extent required by the Working
Capital Credit Agreement and then, the Loans in an amount equal to all such
Extraordinary Receipts no later than the Business Day following the date of
receipt thereof.  Any such prepayment shall be applied in accordance with
Section 2.17.

(e)           Prior to any optional or mandatory prepayment of Borrowings
hereunder (other than a mandatory prepayment made pursuant to clause (c) above),
the Administrative Borrower shall, subject to the requirements of clause (b)
above, select the Borrowing or Borrowings to be prepaid and shall specify such
selection in the notice of such prepayment pursuant to paragraph (e) of this
Section; provided that (i) the Administrative Borrower may elect not to provide
notice, or select the Borrowing or Borrowings to be prepaid, in connection with
a mandatory prepayment pursuant to clause (b) above and, in such an event, (A),
such prepayment shall be applied to outstanding Borrowings in such manner as the
Administrative

44


--------------------------------------------------------------------------------




Agent deems appropriate to comply with the terms of clause (b) above and (B) to
the extent that the terms of clause (b) above and subclause (A) of this clause
(i) do not require any prepayment to be allocated to any specific Class of
Revolving Borrowings, the Administrative Agent shall apply such prepayment to
each Class of Revolving Borrowings on a pro rata basis, and (ii) each prepayment
of Revolving Borrowings within any Class shall be applied to prepay ABR
Borrowings before any other Borrowings, with any excess prepayment amount
applied to prepay Eurodollar Borrowings in order of expiration of their
respective Interest Periods (and applied on a pro rata basis in respect of
Eurodollar Borrowings with Interest Periods expiring on the same date).

(f)            The Administrative Borrower shall notify the Administrative Agent
in writing of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment, or (ii) in the case of prepayment
of an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment.  Each such notice shall be irrevocable and
shall specify the prepayment date, the principal amount of each Borrowing or
portion thereof to be prepaid and, in the case of a mandatory prepayment, a
reasonably detailed calculation of the amount of such prepayment; provided that
(A) no notice shall be required in respect of any mandatory prepayment made
pursuant to clause (c) above, (B) in the event the Administrative Borrower
elects to provide notice of a mandatory prepayment pursuant to clause (b) above
to identify the Borrowings to be prepaid in connection therewith, such notice
shall be given to the Administrative Agent on the same day that the applicable
prepayment is required to be made pursuant to such clause, it being understood
that any failure or delay on the part of the Administrative Borrower in
providing such notice to the Administrative Agent shall not affect the
obligations of the Administrative Borrower to make such prepayment, and (C) if a
notice of optional prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.08, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.08.  Promptly following receipt of any such notice,
the Administrative Agent shall advise the Lenders of the contents thereof.  Each
partial prepayment of any Borrowing shall be in an amount such that the
remaining amount of such Borrowing not so prepaid would be permitted in the case
of an advance of a Borrowing of the same Type as provided in Section 2.02,
except as necessary to apply fully the required amount of a mandatory
prepayment.  Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing.  Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.12.

(g)           If, at 3:00 p.m., New York City time, on any Business Day the
amount, determined reasonably and in good faith by the Administrative Borrower
(the “Cash Amount”), equal to (i) the aggregate amount of “cash and cash
equivalents” and “marketable securities” of the Loan Parties, in each case that
would be required to be reflected on a consolidated balance sheet of the Parent
Borrower and the Subsidiaries prepared as of such time in accordance with GAAP
(excluding any such “cash” that is “restricted” cash, including, without
limitation, any such cash subject to the Liens permitted by Section 6.03(j)),
minus (ii) the aggregate amount of payments in such cash and cash equivalents
that will be made (and will reduce such cash and cash equivalents) on such
Business Day is more than $11,000,000, then on such Business Day (A) the
Australian Subsidiary Borrower shall immediately prepay Australian Revolving
Loans, (B) the Canadian Subsidiary Borrower shall immediately prepay Canadian
Revolving Loans,

45


--------------------------------------------------------------------------------




(C) the German Subsidiary Borrower shall immediately prepay German Revolving
Loans, and (D) the Mexican Subsidiary Borrower shall immediately prepay Mexican
Revolving Loans, in each case to the extent necessary so that, after giving
effect to such prepayment and the receipt by the applicable Borrower of the
proceeds of any Revolving Loans made or to be made on such Business Day, the
Cash Amount will not exceed $11,000,000.  For purposes of any calculation
required by this clause (g), Section 4.02(e) and Section 6.14, the amount of any
cash and cash equivalents and marketable securities held by the Loan Parties at
any time and denominated in a currency other than dollars shall be deemed to be
the dollar equivalent thereof determined in good faith by the Administrative
Borrower based upon prevailing exchange rates at such time.

SECTION 2.11.  [Intentionally Omitted].

SECTION 2.12.  Interest.  (a) The Loans made by the Lenders comprising each
ABR Borrowing shall bear interest at the Alternate Base Rate plus the Applicable
Rate.

(b)           The Loans made by the Lenders comprising each Eurodollar Borrowing
shall bear interest at the LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

(c)           [Intentionally Omitted].

(d)           Notwithstanding the foregoing, so long as any Event of Default has
occurred and is continuing under Article VII (a), (b), (h) or (i), or so long as
any other Event of Default has occurred and is continuing and at the election of
the Administrative Agent (or upon the written request of the Required Lenders)
confirmed by written notice to the Administrative Borrower, the interest rates
applicable to Loans and any fee or other amount payable by any Borrower
hereunder shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2.50% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2.50% plus the rate
applicable to ABR Revolving Loans as provided in paragraph (a) of this Section.

(e)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (A) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Revolving Loan (other than an Australian Revolving
Loan) prior to the end of the Revolving Availability Period or an ABR Australian
Revolving Loan prior to the end of the Australian Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (B) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(f)            All interest hereunder shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  The applicable Alternate
Base Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.  Solely for purposes of
the Interest Act (Canada), (i) whenever interest is to be computed or expressed
at

46


--------------------------------------------------------------------------------




any rate (the “Specified Rate”), the annual rate of interest to which each such
Specified Rate is equal is such Specified Rate multiplied by a fraction, the
numerator of which is the actual number of days in the relevant year and the
denominator of which is 360; (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder; and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.

SECTION 2.13.  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate for such Interest Period; or

(b)           the Administrative Agent is advised by the Required Lenders or the
Required Canadian Lenders that the LIBO Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period;

then the Administrative Agent shall give notice thereof to the Administrative
Borrower and the Lenders or the Canadian Lenders, as applicable, by telephone or
telecopy as promptly as practicable thereafter and, until the Administrative
Agent notifies the Administrative Borrower and such Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing or
Canadian Revolving Borrowing, as applicable, to, or continuation of any such
Borrowing as, a Eurodollar Borrowing shall be ineffective and (ii) if any
Borrowing Request with respect to any Revolving Borrowing or Canadian Revolving
Borrowing, as applicable, requests a Eurodollar Borrowing, such Borrowing shall
be made as an ABR Borrowing.

SECTION 2.14.  Increased Costs.  (a) If any Change in Law shall:

(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the LIBO Rate); or

(ii)           impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the applicable Borrower(s) will pay to such Lender such
additional amount or amounts as will compensate (on an after-tax basis) such
Lender for such additional costs incurred or reduction suffered.

47


--------------------------------------------------------------------------------




(b)           If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the applicable Borrower(s) will pay to
such Lender following receipt by the Administrative Borrower of the certificate
referred to in clause (c) below, such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

(c)           A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section (and setting forth the
underlying calculations) shall be delivered to the Administrative Borrower and
shall be conclusive absent manifest error.  The applicable Borrower(s) shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

(d)           Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrowers shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Administrative Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

SECTION 2.15.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.10(f) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Administrative Borrower
pursuant to Section 2.18, then, in any such event, the applicable Borrower(s)
shall compensate each Lender for the loss, cost and expense attributable to such
event.  In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount reasonably determined by such Lender
to be the excess, if any, of (i) the amount of interest that would have accrued
on the principal amount of such Loan had such event not occurred, at the LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate that such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the

48


--------------------------------------------------------------------------------




eurodollar market.  A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section (and
setting forth the underlying calculations) shall be delivered to the
Administrative Borrower and shall be conclusive absent manifest error.  The
applicable Borrower(s) shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

SECTION 2.16.  Taxes.  (a) Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall be
made free and clear of and without deduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if any Borrower shall be required to deduct
or withhold any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions or withholdings (including deductions or withholdings
applicable to additional sums payable under this Section) the Administrative
Agent or Lender (as the case may be) receives an amount equal to the sum it
would have received had no such deductions or withholdings been made, (ii) such
Borrower shall make such deductions or withholdings and (iii) such Borrower
shall pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law.

(b)           In addition, the Borrowers shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c)           The Borrowers shall indemnify the Administrative Agent and each
Lender, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrowers hereunder or under any other Loan Document
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability (and setting forth the underlying calculations)
delivered to the Administrative Borrower by a Lender or by the Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.

(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by a Borrower to a Governmental Authority, such Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e)           Any Foreign Lender that is entitled to an exemption from or
reduction of withholding Tax under the laws of the jurisdiction in which a
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement made by such Borrower, shall deliver to
the Administrative Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Administrative Borrower as will permit such payments to be made without
withholding or at a reduced rate.

49


--------------------------------------------------------------------------------




Notwithstanding any other provision of this Section 2.16, no such Foreign Lender
shall be required to deliver any form pursuant to this Section 2.16(e) that such
Foreign Lender is not legally able to deliver or that, in the reasonable
judgment of such Foreign Lender could be disadvantageous to such Foreign Lender.

(f)            If the Administrative Agent or a Lender (or transferee)
determines, in its reasonable discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by a Borrower or with
respect to which a Borrower has paid additional amounts pursuant to this
Section 2.16, it shall pay over such refund to such Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by such Borrower
under this Section 2.16 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent or
such Lender (or transferee) and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund); provided,
however, that the Borrowers, upon the request of the Administrative Agent or
such Lender (or transferee), agree to repay the amount paid over to such
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority), to the Administrative Agent or such Lender (or
transferee) in the event the Administrative Agent or such Lender (or transferee)
is required to repay such refund to such Governmental Authority.  Nothing
contained in this Section 2.16(f) shall require the Administrative Agent or any
Lender to make available its Tax returns (or any other information relating to
its Taxes which it deems confidential) to any Borrower or any other Person.

SECTION 2.17.  Payments Generally; Pro Rata Treatment; Sharing of Setoffs.  (a)
Each Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest or fees, or of
amounts payable under Section 2.14, 2.15 or 2.16, or otherwise) prior to
2:00 p.m., New York City time, on the date when due, by wire transfer in
immediately available funds, without setoff or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at 800 Scudders Mill
Road, Plainsboro, NJ 08536, except (i) payments by the Canadian Subsidiary
Borrower shall be made directly to each Canadian Lender at its Canadian Lending
Office, (ii) payments pursuant to Sections 2.14, 2.15, 2.16 and 10.03 shall be
made directly to the Persons entitled thereto and (iii) payments pursuant to
other Loan Documents shall be made to the Persons specified therein.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments under each Loan Document shall be made in dollars.

(b)           Any proceeds of Collateral of the Loan Parties (other than the
German Loan Parties) received by the Administrative Agent (i) not constituting
either (A) a specific payment of principal, interest, fees or other sum payable
under the Loan Documents (which shall be applied as specified therein), or (B) a
mandatory prepayment pursuant to Section 2.10(b) or (c) (which shall be applied
in accordance with Section 2.10) or (ii) after an Event of Default has

50


--------------------------------------------------------------------------------




occurred and is continuing and the Administrative Agent so elects or the
Required Lenders so direct, such funds shall be applied ratably as follows:

first, to pay any fees, indemnities, or expense reimbursements including amounts
then due to the Administrative Agent from the Borrowers;

second, to pay any fees or expense reimbursements then due to the Lenders from
the Borrowers;

third, to pay interest on the Revolving Loans;

fourth, to pay the principal of the Revolving Loans;

fifth, to the payment of any other Obligation due to the Administrative Agent or
any Lender by the Borrowers; and

sixth, if all of the Obligations (other than contingent obligations for which no
claim has been made) have been indefeasibly paid and performed in full and the
Commitments have been terminated, to the Loan Parties;

provided, however, that proceeds of Foreign Working Capital Collateral shall be
applied first, to the payment of the Working Capital Foreign Obligations to the
extent required by the Working Capital Credit Agreement and then, to the payment
of the Obligations.

To the extent that the terms of this clause (b) do not require any payment to be
allocated to any specific Class of Revolving Borrowings, the Administrative
Agent shall apply such prepayment to each Class of Revolving Borrowings on a pro
rata basis.  The Administrative Agent and the Lenders shall have the continuing
and exclusive right to apply and reverse and reapply any and all such proceeds
and payments to any portion of the Obligations in accordance with the payment
priorities established hereby.

(c)           Any proceeds of Collateral of the German Loan Parties received by
the Administrative Agent (i) not constituting either (A) a specific payment of
principal, interest, fees or other sum payable under the Loan Documents (which
shall be applied as specified therein), or (B) a mandatory prepayment pursuant
to Section 2.10(b) or (c) (which shall be applied in accordance with
Section 2.10) or (ii) after an Event of Default has occurred and is continuing
and the Administrative Agent so elects or the Required Lenders so direct, such
funds shall be applied ratably as follows:

first, to pay any fees, indemnities, or expense reimbursements including amounts
then due to the Administrative Agent from the German Subsidiary Borrower;

second, to pay any fees or expense reimbursements then due to the Lenders from
the German Subsidiary Borrower;

third, to pay interest on the German Revolving Loans;

fourth, to pay the principal of the German Revolving Loans;

51


--------------------------------------------------------------------------------




fifth, to the payment of any other German Obligation due to the Administrative
Agent or any Lender by the German Subsidiary Borrower; and

sixth, if all of the German Obligations (other than contingent obligations for
which no claim has been made) have been indefeasibly paid and performed in full
and the Commitments have been terminated, to the Loan Parties;

provided, however, that proceeds of Foreign Working Capital Collateral shall be
applied first, to the payment of the Working Capital Foreign Obligations to the
extent required by the Working Capital Credit Agreement and then, to the payment
of the German Obligations.

To the extent that the terms of this clause (c) do not require any payment to be
allocated to any specific Class of Borrowings, the Administrative Agent shall
apply such prepayment to each Class of Borrowings on a pro rata basis.  The
Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the German Obligations in accordance with the payment priorities
established hereby.

(d)           At the election of the Administrative Agent, all payments of
principal, interest, fees, premiums, reimbursable expenses (including, without
limitation, all reimbursement for fees and expenses pursuant to Section 9.03),
and other sums payable under the Loan Documents, may be paid from the proceeds
of Borrowings made hereunder whether made following a request by the
Administrative Borrower pursuant to Section 2.03 or a deemed request as provided
in this Section or may be deducted from any deposit account of the Borrowers
maintained with the Administrative Agent.  The Borrowers hereby irrevocably
authorize (i) the Administrative Agent to make a Borrowing for the purpose of
paying each payment of principal, interest and fees as it becomes due hereunder
or any other amount due under the Loan Documents and agrees that all such
amounts charged shall constitute Loans and that all such Borrowings shall be
deemed to have been requested pursuant to Section 2.03 and (ii) the
Administrative Agent to charge any deposit account of the Borrowers maintained
with the Administrative Agent for each payment of principal, interest and fees
as it becomes due hereunder or any other amount due under the Loan Documents. 
If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(e)           If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Revolving Loans
and accrued interest thereon than the proportion received by any other Lender,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Revolving Loans of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans; provided that

52


--------------------------------------------------------------------------------




(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by any Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Revolving Loans to any assignee or participant, other than to a Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply).  Each Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against any
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

(f)            Unless the Administrative Agent shall have received notice from
the Administrative Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the
applicable Borrower will not make such payment, the Administrative Agent may
assume, in its sole discretion, that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due.  In such event, if no Borrower has in
fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

(g)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.06(b), 2.17(f) or 10.03(c), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

SECTION 2.18.  Mitigation Obligations.  (a) If any Lender requests compensation
under Section 2.14, or if any Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.16, then, upon the Administrative Borrower’s written
request, such Lender shall use commercially reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates (provided that, if such compensation or additional amounts relate to
a particular Class of Loans, such designation or assignment may relate only to
such Class of Loans), if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.14 or 2.16, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  Each Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

53


--------------------------------------------------------------------------------


(b)           If any Lender (other than the Initial Lender) requests
compensation under Section 2.14, or if any Borrower is required to pay any
additional amount to any Lender (other than the Initial Lender) or any
Governmental Authority for the account of such Lender pursuant to Section 2.16,
or if any Lender (other than the Initial Lender) defaults in its obligation to
fund Loans hereunder, then the Administrative Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Administrative Borrower shall have received
the prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts), (iii) in the case of
any such assignment resulting from a claim for compensation under Section 2.14
or payments required to be made pursuant to Section 2.16, such assignment will
result in a reduction in such compensation or payments and (iv) with respect to
compensation or additional amounts (but not defaults) in respect of a particular
Class of Loans, such assignment may be limited to such Class of Loans.  A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Administrative Borrower to require such  assignment and delegation
cease to apply.

SECTION 2.19.  [Intentionally Omitted].

SECTION 2.20.  The Administrative Borrower.  Each Borrower hereby appoints the
Canadian Subsidiary Borrower as the Administrative Borrower hereunder (in such
capacity, the “Administrative Borrower”), and the Administrative Borrower shall
act under this Agreement as the agent, attorney-in-fact and legal representative
of each Borrower for all purposes, including requesting Loans and receiving
account statements and other notices and communications to the Borrowers (or any
of them) from the Administrative Agent or any Lender.  The Administrative Agent
and the Lenders may rely, and shall be fully protected in relying, on any
Borrowing Request, disbursement instruction, report, information or any notice
or communication made or given by the Administrative Borrower, whether in its
own name, as Borrowers’ agent, or on behalf of the Borrowers, and neither the
Administrative Agent nor any Lender shall have any obligation to make any
inquiry or request any confirmation from or on behalf of any other Borrower as
to the binding effect on it of any such notice or request.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:

SECTION 3.01.  Organization; Powers.  Each of the Parent and the Subsidiaries is
duly organized, validly existing and, where applicable, in good standing under
the laws of the

54


--------------------------------------------------------------------------------




jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

SECTION 3.02.  Authorization; Enforceability.  The Transactions entered into and
to be entered into by each Loan Party are within such Loan Party’s corporate
powers and have been duly authorized by all necessary corporate and, if
required, stockholder action.  This Agreement has been duly executed and
delivered by each Borrower and constitutes, and each other Loan Document to
which any Loan Party is to be a party, when executed and delivered by such Loan
Party, will constitute, a legal, valid and binding obligation of such Borrower
or such Loan Party (as the case may be), enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03.  Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority or any other Person, except such as
have been obtained or made and are in full force and effect and except filings
necessary to perfect Liens created under the Loan Documents, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of the Parent or any of the Subsidiaries or any order
of any Governmental Authority, except, with respect to any violation of
applicable law or regulation, to the extent any such violation would not,
individually or in the aggregate, be reasonably likely to have a Material
Adverse Effect, (c) will not violate or result in a default under any material
indenture, agreement or other instrument binding upon the Parent or any of the
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Parent or any of the Subsidiaries, and (d) will not
result in the creation or imposition of any Lien on any asset of the Parent or
any of the Subsidiaries, except Liens created under the Loan Documents and the
Working Capital Loan Documents.

SECTION 3.04.  Financial Condition; No Material Adverse Change.  (a) The Parent
has heretofore furnished to the Lenders (i) its consolidated balance sheet and
statements of income, stockholders’ equity and cash flows (A) as of and for the
fiscal year ended December 31, 2005, reported on by Ernst & Young LLP,
independent public accountants and (B) as of and for the fiscal quarter ended
March 31, 2006, certified by its chief financial officer and (ii) its
consolidated balance sheet and statements of income and stockholders’ equity as
of and for the fiscal month ended May 31, 2006, certified by its chief financial
officer.  Such financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of the Parent
and its consolidated Subsidiaries, as of such dates and for such periods in
accordance with GAAP and in the case of clauses (i)(B) and (ii) above, subject
to normal year-end audit adjustments and the absence of footnotes.

(b)           The Parent has heretofore made available to the Lenders its pro
forma consolidated balance sheet as of March 31, 2006, prepared giving effect to
the Transactions as if the Transactions had occurred on such date.  Such pro
forma consolidated balance sheet (i) has been prepared in good faith based on
the same assumptions used to prepare the applicable pro

55


--------------------------------------------------------------------------------




forma financial statements, which were simultaneously made available to the
Lenders (which assumptions are believed by the Parent to be reasonable), (ii) is
based on the best information available to the Parent after due inquiry,
(iii) accurately reflects all material adjustments necessary to give effect to
the Transactions and (iv) presents fairly, in all material respects, the pro
forma financial position of the Parent and its consolidated Subsidiaries as of
March 31, 2006, as if the Transactions had occurred on such date.

(c)           Except as disclosed in the financial statements referred to above
or the notes thereto, after giving effect to the Transactions, none of the
Parent or any of the Subsidiaries has, as of the Effective Date, any material
contingent liabilities, unusual long-term commitments or unrealized losses.

(d)           Since December 31, 2005, there has been no material adverse change
in the business, operations, properties, assets, performance, condition
(financial or otherwise) or contingent or other liabilities of the Parent and
the Subsidiaries, taken as a whole, other than the commencement of the Chapter
11 Cases.

SECTION 3.05.  Properties.  (a) Each of the Parent and the Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business (including its Mortgaged Properties), except for minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties for their intended purposes
and other Permitted Encumbrances.

(b)           Each of the Parent and the Subsidiaries owns, or is licensed or
otherwise permitted to use, all trademarks, tradenames, copyrights, patents and
other intellectual property material to the business of the Parent and the
Subsidiaries, taken as a whole, and the use thereof by the Parent and the
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(c)           Schedule 3.05 sets forth the address of each parcel of real
property that is owned or leased (the “Real Estate”) by the Parent or any of the
Subsidiaries as of the Effective Date.

(d)           As of the Effective Date, neither the Parent nor any of the
Subsidiaries has received notice of, or has knowledge of, any pending or
contemplated condemnation proceeding affecting any Mortgaged Property or any
sale or disposition thereof in lieu of condemnation.  Neither any Mortgaged
Property nor any interest therein is subject to any right of first refusal,
option or other contractual right to purchase such Mortgaged Property or
interest therein held by any Person, other than any Loan Party.

SECTION 3.06.  Litigation and Environmental Matters.  (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Parent, threatened against or
affecting the Parent or any of the Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve any of the Loan
Documents or the Transactions.

56


--------------------------------------------------------------------------------




(b)           Except with respect to any matters that, individually or in the
aggregate, would not be reasonably likely to result in a Material Adverse
Effect, neither the Parent nor any of the Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

SECTION 3.07.  Compliance with Laws and Agreements.  Each of the Parent and the
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  No Default has occurred and is
continuing.

SECTION 3.08.  Investment Company Status.  Neither the Parent nor any of the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09.  Taxes.  Each of the Parent and the Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Parent or such Subsidiary, as applicable, has set
aside on its books adequate reserves to the extent required by GAAP or (b) to
the extent that the failure to do so could not reasonably be expected to result
in a Material Adverse Effect.  There is no proposed tax assessment against any
Loan Party that would, if made, have a Material Adverse Effect.  No Loan Party
or their subsidiaries is party to any tax sharing agreement with any other
Person pursuant to which it is liable for any Taxes of any Person that could be
reasonably expected to have a Material Adverse Effect.

SECTION 3.10.  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan individually (based on the assumptions used
for purposes of Statement of Financial Accounting Standards No. 87) did not, as
of the date of the most recent audited financial statements reflecting such
amounts, exceed by more than $30,000,000 the fair market value of the assets of
such Plan individually, and the present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent audited financial statements reflecting such amounts, exceed
by more than $30,000,000 the fair market value of the assets of all such
underfunded Plans.

SECTION 3.11.  Disclosure.  The Parent has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which the Parent
or any of the Subsidiaries is subject, and all other matters known to any of
them, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.  The reports,

57


--------------------------------------------------------------------------------




financial statements, certificates and other written information furnished by or
on behalf of any Loan Party to the Administrative Agent, the Arranger or any
Lender in connection with the negotiation of this Agreement or any other Loan
Document or delivered hereunder or thereunder (as modified or supplemented by
other information so furnished), when made or delivered, did not contain any
material misstatement of fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Parent represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

SECTION 3.12.  Subsidiaries; Loan Party Information.  (a) Schedule 3.12(a) sets
forth the name of, the jurisdiction of organization of, and the direct or
indirect ownership interest of the Parent in, each Subsidiary of the Parent, in
each case as of the Effective Date.

(b)           Schedule 3.12(b) sets forth as of the Effective Date the name,
address of principal place of business and the federal tax identification number
(if any) of each Loan Party.

SECTION 3.13.  Insurance.  Schedule 3.13 sets forth a description of all
insurance maintained by or on behalf of the Parent and the Subsidiaries as of
the Effective Date.  As of the Effective Date, all premiums that are due and
payable in respect of such insurance have been paid.  The Parent believes that
the insurance maintained by or on behalf of the Parent and the Subsidiaries is
adequate.

SECTION 3.14.  Labor Matters.  As of the Effective Date, there are no strikes,
lockouts or slowdowns against the Parent or any Subsidiary pending or, to the
knowledge of the Parent, threatened that could reasonably be expected to result
in a Material Adverse Effect.  All material payments due from the Parent or any
Subsidiary, or for which any claim may be made against the Parent or any
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of the
Parent or such Subsidiary.  The consummation of the Transactions will not give
rise to any right of termination or right of renegotiation on the part of any
union under any collective bargaining agreement to which the Parent or any
Subsidiary is bound.

SECTION 3.15.  Solvency.  Immediately after the consummation of the Transactions
to occur on the Effective Date and immediately following the making of each Loan
(if any) on the Effective Date or such other date as Loans requested hereunder
are made, and after giving effect to the application of the proceeds of such
Loans, (a) the fair value of the assets of the Loan Parties taken as a whole, at
a fair valuation, will exceed their debts and liabilities, subordinated,
contingent or otherwise; (b) the present fair saleable value of the property of
the Loan Parties taken as a whole will be greater than the amount that will be
required to pay the probable liability of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) the Loan Parties taken as a whole will be able
to pay their debts and liabilities, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured; (d) the Loan Parties
taken as a whole will not have unreasonably small capital with which to conduct
the business in which they are engaged as such business is now conducted and is
proposed to be conducted following the Effective Date; and (e) the Loan Parties
taken as a whole will not be deemed insolvent or

58


--------------------------------------------------------------------------------




bankrupt under any applicable bankruptcy or insolvency legislation under the
laws of Australia, Canada, Germany or Mexico.

SECTION 3.16.  Security Documents.  (a) The Pledge Agreement is effective to
create in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein (and the proceeds thereof) and, when such
Collateral is delivered to the Administrative Agent and any other requirements
set forth therein are completed, the Administrative Agent shall have a fully
perfected second-priority Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Collateral and the proceeds thereof as
security for the Obligations, as applicable, in each case prior and superior in
right to any other Person, other than with respect to Liens securing the Working
Capital Foreign Obligations.

(b)           The Security Agreements are effective  (with respect to the
Australian Security Agreement, on and after the Australian Effective Date) to
create in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein (and the proceeds thereof) and, when financing
statements, and/or other filings, notices and registrations, in the case of
Collateral under the Security Documents in appropriate form are filed, given or
obtained with, to or from the appropriate offices in each relevant jurisdiction
(including those specified on Schedule 6 to the Perfection Certificate), the
Administrative Agent shall have a fully perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties in such Collateral and,
subject to Section 9-315 of the New York Uniform Commercial Code and the
legislation in other jurisdictions, the proceeds thereof, as security for the
Obligations, in each case prior and superior in right to any other Person, other
than with respect to Liens expressly permitted by Section 6.03.

(c)           [Intentionally Omitted].

(d)           The Mortgages are effective to create, subject to the exceptions
listed in each title insurance policy covering such Mortgage, in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, a legal,
valid and enforceable Lien on all of the Loan Parties’ right, title and interest
in and to the Mortgaged Properties thereunder and the proceeds thereof, and when
the Mortgages are filed in the offices specified on Schedule 3.16(d), the
Administrative Agent shall have a fully perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties in such Mortgaged
Properties and, to the extent applicable, subject to Section 9-315 of the
New York Uniform Commercial Code (and the equivalent legislation in other
jurisdictions), the proceeds thereof, in each case prior and superior in right
to any other Person, other than with respect to the rights of Persons pursuant
to Liens expressly permitted by Section 6.03.

SECTION 3.17.  Federal Reserve Regulations.  (a) Neither the Parent nor any of
the Subsidiaries is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of buying or carrying Margin
Stock.

(b)           No part of the proceeds of any Loan will be used, whether directly
or indirectly, and whether immediately, incidentally or ultimately, (i) to
purchase or carry Margin

59


--------------------------------------------------------------------------------




Stock or any security convertible into or exchangeable for Margin Stock, or
extend credit to others for the purpose of purchasing or carrying Margin Stock
or any security convertible into or exchangeable for Margin Stock, or to refund
Indebtedness originally incurred for such purpose, or (ii) for any purpose that
entails a violation of the provisions of the Regulations of the Board, including
Regulation U or Regulation X.

SECTION 3.18.  Senior Secured Obligations.  All the Obligations of the Loan
Parties constitute “Senior Indebtedness” and “Designated Senior Indebtedness”
under and as defined in the Senior Subordinated Note Indenture.

SECTION 3.19.  Related Names.  None of Huntsman Corporation Canada Inc., 
Huntsman Chemical Company of Canada Inc., Tioxide Canada Inc., Huntsman ICI
(Canada) Corp., La Corporation Huntsman Canada Inc., Huntsman Corporation Canada
Inc./La Corporation Huntsman Canada Inc., La Corporation Huntsman Canada
Inc./Huntsman Corporation Canada Inc.  or Huntsman - Tioxide Canada Inc. are
subsidiaries of  any Loan Party.

SECTION 3.20.  Permanent Establishment in Canada.  Neither the Parent nor Pliant
Solutions Corporation (a) maintains any location in Canada, (b) has any income
attributable to a permanent establishment in Canada or (c) is required to pay
any income taxes in Canada.

SECTION 3.21. Canadian Pension Plans.   The Canadian Pension Plans are duly
registered under the Income Tax Act (Canada) and any other applicable laws which
require registration, have been administered in accordance with the Income Tax
Act (Canada) and such other applicable laws and no event has occurred which
could reasonably be expected to cause the loss of such registered status, except
to the extent that any failure to do so could not reasonably be expected to have
a Material Adverse Effect.  All material obligations of each of the Loan Parties
(including fiduciary, funding, investment and administration obligations)
required to be performed in connection with the Canadian Pension Plans and the
funding agreements therefor have been performed on a timely basis, except to the
extent that any failure to do so could not reasonably be expected to have a
Material Adverse Effect.  There are no outstanding disputes concerning the
assets of the Canadian Pension Plans.  No promises of benefit improvements under
the Canadian Pension Plans have been made except where such improvement could
not reasonably be expected to have a Material Adverse Effect.  All contributions
or premiums required to be made or paid by each of the Loan Parties to the
Canadian Pension Plans have been made on a timely basis in accordance with the
terms of such plans and all applicable laws.  There have been no improper
withdrawals or applications of the assets of the Canadian Pension Plans.  Each
of the Canadian Pension Plans is fully funded on a solvency basis and going
concern basis (using actuarial methods and assumptions which are consistent with
the valuations last filed with the applicable Governmental Authorities and which
are consistent with GAAP).   No Canadian Pension Plan or fund maintained by or
on behalf of any Loan Party for the benefit of any officer, director or employee
of such Loan Party is a so-called defined benefit plan.  For any Canadian
Pension Plan or fund, and for any other employee benefit plan, which is a
defined contribution plan requiring any Loan Party to contribute thereto, or to
deduct from payments to any individual and pay such deductions into or to the
credit of such Canadian Pension Plan or fund, all required employer
contributions have been properly withheld by such Loan Party and fully paid into
the funding arrangements for the applicable Pension Plan or fund.  Any
assessments owed to the

60


--------------------------------------------------------------------------------




Pension Benefits Guarantee Fund established under the Pension Benefits Act
(Ontario), or other assessments or payments required under similar legislation
in any other jurisdiction, have been paid when due.

ARTICLE IV

CONDITIONS

SECTION 4.01.  Effective Date.  The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

(a)           The Administrative Agent (or its counsel) shall have received from
the Borrowers and each Lender, a counterpart of this Agreement signed on behalf
of such party.

(b)           (i) The Bankruptcy Court shall have entered an order (the
“Confirmation Order”), in form and substance reasonably satisfactory to the
Administrative Agent, confirming the Plan of Reorganization and approving and
authorizing the transactions contemplated thereby; (ii) the Plan of
Reorganization shall not have been modified, altered, amended or otherwise
changed or supplemented without the prior written consent of the Administrative
Agent; (iii) all material conditions precedent to the effectiveness of the Plan
of Reorganization shall have been satisfied (or waived with the prior written
consent of the Administrative Agent) and the Effective Date (as defined in the
Plan of Reorganization) shall have occurred (other than the extension of credit
under this Agreement); (iv) unless otherwise agreed by the Administrative Agent,
ten days shall have passed since the entry of the Confirmation Order and the
Confirmation Order shall not be subject to any stay; (v) the Administrative
Agent shall be reasonably satisfied that, except as otherwise consented to by
it, the Bankruptcy Court’s retention of jurisdiction under the Confirmation
Order will not govern the enforcement of the Loan Documents; (vi) the
transactions set forth in the Plan of Reorganization shall have been consummated
in accordance with all applicable Requirements of Law and otherwise to the
reasonable satisfaction of the Administrative Agent; and (vii) the
Administrative Agent shall have received a copy of the Confirmation Order,
certified by a Financial Officer of the Parent as complete and correct.

(c)           (i) The Canadian Court shall have issued and entered the Canadian
Confirmation Order, in form and substance reasonably satisfactory to the
Administrative Agent made on notice (the length of which is reasonably
satisfactory to the Administrative Agent) to the service list and such other
parties as the Administrative Agent may designate, acting reasonably; (ii) the
Canadian Confirmation Order shall be in full force and effect and not be subject
to any stay; and (iii) the Administrative Agent shall have received a copy of
the Canadian Confirmation Order, certified by a Financial Officer of the Parent
as complete and correct.

(d)           The Administrative Agent shall have received a certificate of the
Secretary of each Loan Party certifying (i) the names and true signatures of
each officer of such

61


--------------------------------------------------------------------------------




Loan Party that has been authorized to execute and deliver any Loan Document or
other document required hereunder to be executed and delivered by or on behalf
of such Loan Party, (ii) a copy of the certificate of incorporation (or
equivalent organizational document) of such Loan Party, certified as of a recent
date by the Secretary of State of the state of organization of such Loan Party
(other than the Mexican Loan Parties), together with certificates of such
official attesting to the good standing of such Loan Party, (iii) the by-laws
(or equivalent organizational document) of such Loan Party as in effect on the
date of such certification, and (iv) the resolutions of such Loan Party’s Board
of Directors (or equivalent governing body) approving and authorizing the
execution, delivery and performance of the Loan Documents to which it is a
party, all in form and substance reasonably satisfactory to the Administrative
Agent and its counsel.

(e)           The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by the President, a Vice President or a Financial
Officer of the Administrative Borrower, (i) confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02, (ii) certifying
that the conditions set forth in paragraphs (b) (other than clauses (v) and
(vii) thereof), (c) (other than clause (iii) thereof) and (q) of this Section
4.01 have been satisfied and (iii) certifying that the liens registered in favor
of Bancomer (now known as BBVA Bancomer) against any Mexican Loan Party do not
secure any Indebtedness or other obligation of such Mexican Loan Party.

(f)            The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all reasonable out-of-pocket
expenses required to be reimbursed or paid by any Loan Party hereunder or under
any other Loan Document.

(g)           The Administrative Agent shall have received counterparts of the
Pledge Agreement signed on behalf of each Loan Party party thereto.

(h)           The Administrative Agent shall have received counterparts of each
Security Agreement (other than the Australian Security Agreement) signed on
behalf of each Loan Party party thereto, together with the following:

(i)            all documents and instruments, including Uniform Commercial Code
(or equivalent) financing statements, required by the Security Agreements or by
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded to create or perfect the Liens intended to be created under the
Security Agreements, in proper form for filing, registration or recordation;

(ii)           a completed Perfection Certificate dated the Effective Date and
signed by an executive officer of each Loan Party, together with all attachments
contemplated thereby, including the results of a search of the Uniform
Commercial Code filings or other filings, notices or registrations made with
respect to the Loan Parties in the jurisdictions contemplated by the Perfection
Certificate and copies of the financing statements (or similar documents)
disclosed by such search and evidence reasonably

62


--------------------------------------------------------------------------------




satisfactory to the Administrative Agent that the Liens indicated by such
financing statements (or similar documents) are permitted by Section 6.03 or
have been released;

(iii)          counterparts of a Mortgage with respect to each Mortgaged
Property signed on behalf of the record owner of such Mortgaged Property;

(iv)          [intentionally omitted];

(v)           policy or policies of title insurance issued by a nationally
recognized title insurance company, insuring the Lien of each such Mortgage as a
valid first Lien on the Mortgaged Property described therein, free of any other
Liens except as permitted by Section 6.03, in form and substance reasonably
acceptable to the Administrative Agent, together with such endorsements,
coinsurance and reinsurance as the Administrative Agent may reasonably request;

(vi)          copies of all existing surveys and such other information and
documents with respect to the Mortgaged Properties as shall be necessary for the
aforesaid title insurance policies to be issued without a survey exception; and

(vii)         such other customary documentation with respect to the Mortgaged
Properties as the Administrative Agent may reasonably require.

(i)            The Administrative Agent shall have received counterparts of the
Foreign Guarantee Agreement signed on behalf of each Loan Party party thereto.

(j)            The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of each of (i) Sidley Austin LLP, counsel for the Borrowers and
the other Loan Parties, (ii) General Counsel of the Borrowers and the other Loan
Parties, (iii) Ontario counsel for the Canadian Loan Parties acceptable to the
Administrative Agent, (iv) German counsel for the German Loan Parties acceptable
to the Administrative Agent and (v) Mexican counsel for the Mexican Loan Parties
acceptable to the Administrative Agent and, in the case of each such opinion
required by this paragraph, covering such other matters relating to the Loan
Parties, the Loan Documents or the Transactions as the Administrative Agent
shall reasonably request and otherwise in form and substance reasonably
satisfactory to the Administrative Agent.  Each Borrower hereby requests such
counsel to deliver such opinions.

(k)           The Lenders shall have received the financial statements described
in Section 3.04, which financial statements shall not be materially inconsistent
with the financial statements or forecasts previously provided to the Lenders.

(l)            The Lenders shall have received projections of the Parent and the
Subsidiaries through the fiscal year ending December 31, 2009, presented on a
monthly basis through December 31, 2006 and on an annual basis thereafter (the
“Projections”), which Projections shall not be materially inconsistent with the
projections previously provided to the Administrative Agent and the Arranger.

63


--------------------------------------------------------------------------------




(m)          The Administrative Agent shall have received evidence reasonably
satisfactory to it that the insurance required by Section 5.07 is in effect,
together with insurance certificates naming the Administrative Agent as
additional insured and/or loss payee to the extent required by Section 5.07.

(n)           [Intentionally Omitted].

(o)           Each of the Pre-Petition Loan Agreement and the DIP Credit
Agreement shall have been terminated, and all loans, interest and other amounts
accrued or owing thereunder shall have been paid in full (other than the
Existing Letters of Credit, which shall have been fully cash collateralized or
backstopped with letters of credit issued under the Working Capital Credit
Agreement on or prior to the Effective Date) and all Liens granted in respect
thereof shall have been released and the terms and conditions of any such
release shall be reasonably satisfactory to the Administrative Agent.  The
Administrative Agent shall have received payoff letters in form and substance
reasonably satisfactory to the Administrative Agent from General Electric
Capital Corporation with respect to the Pre-Petition Loan Agreement and the DIP
Credit Agreement.

(p)           The Working Capital Credit Agreement shall have been duly and
properly authorized, executed and delivered by the respective parties thereto on
terms and conditions reasonably satisfactory to the Administrative Agent,
consummated pursuant to the terms thereof and shall be in full force and effect
as of the Effective Date.

(q)           After giving effect to the Transactions, the Parent and the
Subsidiaries shall not have any outstanding Indebtedness or preferred stock
other than (i) Indebtedness incurred under the Loan Documents and the Working
Capital Loan Documents, (ii) the Senior First Lien Notes, (iii) the Senior
Second Lien Notes, (iv) the Senior Subordinated Notes, (v) the Preferred Stock,
and (vi) the Indebtedness permitted pursuant to Section 6.01(ii).

(r)            The Administrative Agent shall have received all documentation
and other information requested by it to satisfy the requirements of bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act.

(s)           The Administrative Agent shall have received a completed Borrowing
Base Certificate that sets forth the Pro Forma Opening Borrowing Base.

(t)            The Administrative Agent shall have received Control Agreements
with respect to each of the accounts set forth on Schedule 5.17 to the extent
required by Section 5.17.

(u)           The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by the President of the Administrative Borrower,
to the effect that immediately after the consummation of the Transactions to
occur on the Effective Date and immediately following the making of each Loan on
the Effective Date and after giving effect to the application of the proceeds of
such Loans, (i) the fair value of the assets of the Loan Parties taken as a
whole, at a fair valuation, will exceed their debts and

64


--------------------------------------------------------------------------------




liabilities, subordinated, contingent or otherwise; (ii) the present fair
saleable value of the property of the Loan Parties taken as a whole will be
greater than the amount that will be required to pay the probable liability of
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured; (iii) the Loan
Parties taken as a whole will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; (iv) the Loan Parties taken as a whole will not have
unreasonably small capital with which to conduct the business in which they are
engaged as such business is now conducted and is proposed to be conducted
following the Effective Date; and (v) the Loan Parties taken as a whole will not
be deemed insolvent or bankrupt under any applicable bankruptcy or insolvency
legislation under the laws of Australia, Canada, Germany or Mexico.

(v)           The Administrative Agent shall have received evidence reasonably
satisfactory to it of the merger of Old Pliant with and into the Parent, with
the Parent as the surviving corporation.

(w)          The Administrative Agent shall have received a Compliance
Certificate signed by a Financial Officer and the chief legal officer of the
Administrative Borrower, dated the Effective Date (delivered, and containing a
statement that it was delivered, in good faith after reasonable investigation)
to the effect that the Loans (if any) made on the Effective Date do not violate
the provisions of the Senior First Lien Note Indenture, the Senior Second Lien
Note Indenture and the Senior Subordinated Note Indenture (including a
reasonably detailed summary as to the calculations necessary to determine the
absence of any such violation).

(x)            The Administrative Agent shall have received evidence reasonably
satisfactory to it that the Process Agent required by Section 9.09(d) shall have
been duly appointed by the Borrowers.

(y)           The Administrative Agent shall have received such other documents
as the Administrative Agent, any Lender or their respective counsel may have
reasonably requested.

The Administrative Agent shall notify the Administrative Borrower and the
Lenders of the Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02.  Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing is subject to the satisfaction of the following
conditions:

(a)           The representations and warranties of each Loan Party set forth in
the Loan Documents qualified as to materiality shall be true and correct and
those not so qualified shall be true and correct in all material respects on and
as of the date of such Borrowing, except to the extent such representations and
warranties expressly relate to an earlier date in which case such
representations and warranties shall be true and correct as of such earlier
date.

65


--------------------------------------------------------------------------------




(b)           At the time of and immediately after giving effect to such
Borrowing, no Default shall have occurred and be continuing.

(c)           At the time of, and after giving effect to, such Borrowing,
(i) the total Australian Revolving Exposure shall not exceed the lesser of
(A) the Australian Sublimit and (B) the Australian Borrowing Base then in
effect, (ii) the total Canadian Revolving Exposure shall not exceed the lesser
of (A) the Canadian Sublimit and (B) the Canadian Borrowing Base then in effect,
(iii) the total German Revolving Exposure shall not exceed the lesser of (A) the
German Sublimit and (B) the German Borrowing Base then in effect, (iv) the total
Mexican Revolving Exposure shall not exceed the lesser of (A) the Mexican
Sublimit and (B) the Mexican Borrowing Base then in effect, (v) the total
Revolving Exposure shall not exceed the total amount of the Commitments then in
effect and (vi) the total Revolving Exposure plus the total Working Capital
Revolving Exposure shall not exceed the total amount of the Overall Commitments
then in effect.

(d)           If at the time of, and after giving effect to, such Borrowing, the
total Revolving Exposure and Working Capital Revolving Exposure exceeds 85% of
the maximum amount of Indebtedness permitted to be incurred under this Agreement
and the Working Capital Credit Agreement pursuant to the Senior First Lien
Indenture, the Senior Second Lien Note Indenture and the Senior Subordinated
Note Indenture, the Administrative Agent shall have received a Compliance
Certificate signed by a Financial Officer and the chief legal officer of the
Administrative Borrower, dated the date of such Borrowing (delivered, and
containing a statement that it was delivered, in good faith after reasonable
investigation) to the effect that such Borrowing does not violate the provisions
of the Senior First Lien Note Indenture, the Senior Second Lien Note Indenture
and the Senior Subordinated Note Indenture (including a reasonably detailed
summary as to the calculations necessary to determine the absence of any such
violation).

(e)           At the time of the Borrowing Request with respect to such
Borrowing, the amount that the Administrative Borrower reasonably and in good
faith estimates will be the Cash Amount at 3:00 p.m., New York City time, on the
requested date of such Borrowing (after giving effect to such Borrowing) shall
not exceed $11,000,000, and such Borrowing Request shall contain a statement to
that effect and that the Administrative Borrower reasonably and in good faith
expects to be in compliance with Section 6.14 as of the date of such Borrowing.

(f)            The making of such Loan does not violate any applicable law or
regulation and is not enjoined, temporarily, preliminarily or permanently.

The making of any Loan on the occasion of each Borrowing shall be deemed to
constitute a representation and warranty by each Borrower on the date thereof as
to the matters specified in this Section.

SECTION 4.03.  Australian Effective Date.  The obligations of the Australian
Lenders to make Australian Revolving Loans hereunder shall not become effective
until the date on which each of the following conditions is satisfied:

66


--------------------------------------------------------------------------------




(a)           [Intentionally Omitted.]

(b)           The Administrative Agent shall have received a counterpart of the
Australian Security Agreement signed on behalf of the Australian Subsidiary
Borrower, together with all documents and instruments, including Uniform
Commercial Code (or equivalent) financing statements, required by the Australian
Security Agreement or by law or reasonably requested by the Administrative Agent
to be filed, registered or recorded to create or perfect the Liens intended to
be created under the Australian Security Agreement, in proper form for filing,
registration or recordation.

(c)           The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Australian Effective Date) of Australian counsel for the Australian Loan Parties
acceptable to the Administrative Agent, covering such other matters relating to
the Australian Loan Parties, the Loan Documents or the Transactions as the
Administrative Agent shall reasonably request and otherwise in form and
substance reasonably satisfactory to the Administrative Agent.  The Australian
Subsidiary Borrower hereby requests such counsel to deliver such opinions.

(d)           The Administrative Agent shall have received a certificate of the
Secretary of the Australian Subsidiary Borrower certifying (i) the names and
true signatures of each officer of the Australian Subsidiary Borrower that has
been authorized to execute and deliver any Loan Document or other document
required hereunder to be executed and delivered by or on behalf of the
Australian Subsidiary Borrower, (ii) that there have been no changes to the
certificate of incorporation (or equivalent organizational document) of the
Australian Subsidiary Borrower from the certificate of incorporation (or
equivalent organizational document) delivered to the Administrative Agent on the
Effective Date, and attaching a good standing certificate of the Australian
Subsidiary Borrower dated as of a recent date from its jurisdiction of
organization, (iii) that there have been no changes to the by-laws (or
equivalent organizational document) of the Australian Subsidiary Borrower from
the by-laws (or equivalent organizational document) delivered to the
Administrative Agent on the Effective Date, and (iv) the resolutions of the
Australian Subsidiary Borrower’s Board of Directors (or equivalent governing
body) approving and authorizing the execution, delivery and performance of the
Loan Documents to which it is a party, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

(e)           The Administrative Agent shall have received a certificate, dated
the Australian Effective Date and signed by the President, a Vice President or a
Financial Officer of the Administrative Borrower, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02.

(f)            The Administrative Agent shall have received a completed
Borrowing Base Certificate, dated the Australian Effective Date, that sets forth
the Australian Borrowing Base.

67


--------------------------------------------------------------------------------




(g)           The Administrative Agent shall have received such other documents
as the Administrative Agent, any Australian Lender or their respective counsel
may have reasonably requested.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other Obligations payable hereunder shall
have been paid in full, each Borrower covenants and agrees with the
Administrative Agent and the Lenders that:

SECTION 5.01.  Financial Statements and Other Information.  The Administrative
Borrower will furnish to the Administrative Agent, which will deliver to each
Lender:

(a)           within 90 days after the end of each fiscal year of the Parent,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Ernst & Young LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Parent and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;

(b)           within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Parent, its consolidated and consolidating
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of the Parent’s Financial Officers as presenting fairly in all material respects
the financial condition and results of operations of the Parent and its
consolidated Subsidiaries on a consolidated and consolidating basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

(c)           within 30 days after the end of each fiscal month of each fiscal
year (other than the final fiscal month of each fiscal quarter) of the Parent,
its consolidated and consolidating balance sheet and related statements of
operations as of the end of and for such fiscal month and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) (i) the previous fiscal year and (ii) the
Projections or the most recent forecasts delivered to the Administrative Agent
pursuant to Section 5.01(i) below, all certified by one of the Parent’s
Financial Officers as presenting fairly in all material respects the financial
condition and results of operations of the Parent and its

68


--------------------------------------------------------------------------------




consolidated Subsidiaries on a consolidated and consolidating basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

(d)           concurrently with any delivery of financial statements under
clause (a), (b) or (c) above, a certificate of a Financial Officer of the
Administrative Borrower (i) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (ii) during any FCCR Period,
setting forth reasonably detailed calculations of the Fixed Charge Coverage
Ratio as of the last day of the last fiscal period covered by such financial
statements and (iii) stating whether any change in GAAP or in the application
thereof has occurred since the date of the Parent’s audited financial statements
referred to in Section 3.04 and, if any such change has occurred, specifying the
effect of such change on the financial statements accompanying such certificate;

(e)           concurrently with any delivery of financial statements under
clause (a) or (b) above, a Compliance Certificate signed by a Financial Officer
and the chief legal officer of the Administrative Borrower (delivered, and
containing a statement that it was delivered, in good faith after reasonable
investigation) to the effect that the then outstanding Revolving Exposure and
Working Capital Revolving Exposure do not violate the provisions of the Senior
First Lien Note Indenture, the Senior Second Lien Note Indenture and the Senior
Subordinated Note Indenture (including a reasonably detailed summary as to the
calculations necessary to determine the absence of any such violation);

(f)            no later than 12:00 noon, New York City time, on Wednesday of
each week, and at any time an Event of Default has occurred and is continuing,
at such other times as may be requested by the Administrative Agent, a completed
Borrowing Base Certificate calculating and certifying the Borrowing Base as of
the last day of the prior week and accompanied by such supporting detail and
documentation as shall be reasonably requested by the Administrative Agent;

(g)           to the extent requested by the Administrative Agent at any time
when it reasonably believes that the then-existing Borrowing Base Certificate is
materially inaccurate or that the Borrowing Base at such time would, if
calculated at such time, be materially different than such Borrowing Base
reflected in such then-existing Borrowing Base Certificate, within 10 Business
Days of such request, a completed Borrowing Base Certificate that satisfies the
requirements of Section 5.01(f) showing such Borrowing Base as of the date so
requested, accompanied by the reports and supporting information contemplated
thereby or otherwise requested by the Administrative Agent;

(h)           within two Business Days of any request therefor, such other
information concerning the amount, composition and manner of computation of the
Borrowing Base as the Administrative Agent may reasonably request (in such
detail as may reasonably be requested by the Administrative Agent);

(i)            not later than 30 days following the commencement of each fiscal
year, (i) the annual business plan of the Parent and its Subsidiaries for such
fiscal year approved

69


--------------------------------------------------------------------------------




by the Board of Directors of the Parent, and (ii) forecasts  prepared by
management of the Parent for such fiscal year and each of the succeeding fiscal
years through the fiscal year in which the Maturity Date is scheduled to occur
(including a projected consolidated balance sheet and related statements of
projected operations and cash flow as of the end of and for each such fiscal
year), presented on a monthly basis for such fiscal year and on an annual basis
thereafter, and, promptly when available, any significant revisions of such
business plan and forecasts;

(j)            promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Parent or any Subsidiary with the SEC, or any Governmental Authority succeeding
to any or all of the functions of the SEC, or with any national securities
exchange, as the case may be;

(k)           promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the Parent
or any Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent, the Administrative Agent or any Lender may reasonably
request;

(l)            [Intentionally Omitted];

(m)          [Intentionally Omitted]; and

(n)           promptly after the Administrative Borrower obtains knowledge
thereof, notice of the occurrence of any FCCR Period or Cash Collection
Triggering Event.

SECTION 5.02.  Notices of Material Events.  The Administrative Borrower will
furnish to the Administrative Agent and each Lender prompt written notice of the
following:

(a)           the occurrence of any Default;

(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or, to the knowledge of
an executive officer or a Financial Officer of the Administrative Borrower,
affecting the Parent or any Affiliate thereof that would reasonably be expected
to result in a Material Adverse Effect;

(c)           any downgrade of the ratings of the Parent’s senior secured
indebtedness for borrowed money by S&P, Moody’s or any other rating agency;

(d)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, would reasonably be expected to result in
liability of the Parent and the Subsidiaries in an aggregate amount exceeding
$5,000,000; and

(e)           any other development that results in, or would reasonably be
expected to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Administrative Borrower
setting forth the details of the

70


--------------------------------------------------------------------------------




event or development requiring such notice and any action taken or proposed to
be taken with respect thereto.

SECTION 5.03.  Information Regarding Collateral.  (a) The Administrative
Borrower will furnish to the Administrative Agent 10 day’s prior written notice
of any change (i) in any Loan Party’s corporate name or in any trade name used
to identify it in the conduct of its business or in the ownership of its
properties, (ii) in the location of any Loan Party’s chief executive office, its
principal place of business, any office in which it maintains books or records
relating to Collateral owned by it or any office or facility at which Collateral
owned by it having an aggregate fair value in excess of $250,000 with respect to
Foreign Fixed Asset Collateral and $1,000,000 with respect to Foreign Working
Capital Collateral is located (including the establishment of any such new
office or facility), (iii) in any Loan Party’s identity or corporate structure,
(iv) in any Loan Party’s Federal Taxpayer Identification Number or other
organizational identification number (or, with respect to each Foreign
Subsidiary, any comparable identification numbers issued by any Governmental
Authority) or (v) in any Loan Party’s jurisdiction of incorporation or
organization.  The Administrative Borrower agrees not to effect or permit any
change referred to in the preceding sentence unless all filings have been made
under the Uniform Commercial Code or the applicable legislation of other
jurisdictions or otherwise that are required in order for the Administrative
Agent to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral.

(b)           At the time of delivery of the annual financial statements with
respect to the preceding fiscal year pursuant to clause (a) of Section 5.01, the
Administrative Borrower shall deliver to the Administrative Agent a certificate
of a Financial Officer and the chief legal officer of the Administrative
Borrower, (i) setting forth the information required pursuant to Section 2 of
the Perfection Certificate or confirming that there has been no change in such
information since the date of the Perfection Certificate delivered on the
Effective Date or the date of the most recent certificate delivered pursuant to
this Section and (ii) certifying that all Uniform Commercial Code financing
statements (including fixture filings, as applicable) or other appropriate
filings, recordings or registrations, including all refilings, rerecordings and
reregistrations, containing a description of the Collateral have been filed of
record in each governmental, municipal or other appropriate office in each
jurisdiction identified pursuant to clause (i) above to the extent necessary to
protect and perfect the security interests under the Security Agreements for a
period of not less than 18 months after the date of such certificate (except as
noted therein with respect to any continuation statements to be filed within
such period).

SECTION 5.04.  Existence; Conduct of Business.  Each Borrower will, and will
cause each of the Parent and the Subsidiaries to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of the business
of the Parent and the Subsidiaries, taken as a whole; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.04.

SECTION 5.05.  Payment of Obligations; Compliance with Leases.  (a) Each
Borrower will, and will cause each of the Parent and the Subsidiaries to, pay
(i) all Taxes and

71


--------------------------------------------------------------------------------




other charges of any Governmental Authority imposed on it or any of its
properties or assets or in respect of any of its franchises, business, income or
property before any penalty or interest accrues thereon and (ii) all claims
(including claims for labor, services, materials and supplies) for sums that
have become due and payable and that by law have or may become a Lien (other
than a Lien permitted under Section 6.03) upon any of the property or assets of
the Parent or any of the Subsidiaries, prior to the time when any penalty or
fine shall be incurred with respect thereto, except with respect to subsections
(i) and (ii) of this Section 5.05 where (A) the validity or amount thereof is
being contested in good faith by appropriate procedures or proceedings, (B) the
Parent or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP, (C) such contest effectively suspends
collection of the contested obligation and the enforcement of any Lien securing
such obligation and (D) the failure to make payment pending such contest would
not reasonably be expected to result in a Material Adverse Effect.

(b)           Each Borrower will, and will cause each of the Parent and the
Subsidiaries to, comply with all material terms of each lease under which the
Parent or any Subsidiary leases any property, as lessee, and at which Equipment
that has an aggregate fair value in excess of $250,000 and is included in the
calculation of the Borrowing Base is located.

SECTION 5.06.  Maintenance of Properties.  Each Borrower will, and will cause
each of the Parent and the Subsidiaries to, keep and maintain all property
material to the conduct of the business of the Parent and the Subsidiaries taken
as a whole in good working order and condition, ordinary wear and tear excepted.

SECTION 5.07.  Insurance.  Each Borrower will, and will cause each of the Parent
and the Subsidiaries to, maintain insurance with respect to its material
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons.  Such insurance shall be maintained with financially sound and
reputable insurers, except that a portion of such insurance program (not to
exceed that which is customary in the case of companies engaged in the same or
similar business or having similar properties similarly situated) may be
effected through self-insurance, provided adequate reserves therefor, in
accordance with GAAP, are maintained.  All insurance policies or certificates
(or certified copies thereof) with respect to such insurance (A) shall be
endorsed to the Administrative Agent’s reasonable satisfaction for the benefit
of the Lenders (including by naming the Administrative Agent as loss payee or
additional insured, as appropriate); and (B) shall state that such insurance
policy shall not be canceled without 30 days’ prior written notice thereof (or,
in connection with any cancellation resulting from the non-payment of premiums,
10 days’ prior written notice thereof).  The Administrative Borrower shall
promptly notify the Administrative Agent of any material change or revision, or
notice of expiration or non-renewal, with respect to any such insurance policy. 
The Administrative Borrower shall furnish to the Administrative Agent, on the
Effective Date and on the date of delivery of each annual financial statement,
full information as to the insurance carried.  At any time that insurance at
levels described in Schedule 5.07 is not being maintained by or on behalf of the
Parent or any of the Subsidiaries, the Administrative Borrower will notify the
Administrative Agent in writing within two Business Days thereof and, if
thereafter notified by the Administrative Agent or the Required Lenders to do
so, the Administrative Borrower or any such

72


--------------------------------------------------------------------------------




Subsidiary, as the case may be, shall obtain insurance at such levels at least
equal to those set forth on Schedule 5.07; provided that such insurance can be
obtained at commercially reasonable rates.

SECTION 5.08.  Casualty and Condemnation.  The Administrative Borrower will
furnish to the Administrative Agent and the Lenders prompt written notice of any
casualty or other insured damage to any portion of any Collateral or the
commencement of any action or proceeding for the taking of any Collateral or any
part thereof or interest therein under power of eminent domain or by
condemnation or similar proceeding, where the reduction in the fair market value
of the Collateral so affected in connection with any such casualty event or
condemnation is at least $2,500,000.

SECTION 5.09.  Books and Records; Inspection and Audit Rights.  (a) Each
Borrower will, and will cause each of the Parent and the Subsidiaries to, keep
proper books of record and account in which full, true and correct entries are
made in all material respects of all dealings and transactions in relation to
its business and activities.  Each Borrower will, and will cause each of its
subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants (and the Borrowers shall be provided the opportunity to participate
in any such discussions with such independent accountants), all at such
reasonable times and as often as reasonably requested.  The Borrowers shall pay
the reasonable fees and expenses of any representatives retained by the
Administrative Agent to conduct any such inspection; provided, however that so
long as no Event of Default shall have occurred and be continuing, the Borrowers
shall only be required to pay for one such inspection per fiscal year of the
Parent.

(b)           Each Borrower will, and will cause each of the other Loan Parties
to, upon reasonable prior notice, permit any representatives designated by the
Administrative Agent (including any consultants, accountants, lawyers and
appraisers retained by the Administrative Agent) to conduct evaluations and
appraisals of the Administrative Borrower’s computation of the Borrowing Base
and the assets included in the Borrowing Base, all at such reasonable times and
as often as reasonably requested.  The Borrowers shall pay the reasonable fees
and expenses of any representatives retained by the Administrative Agent to
conduct any such evaluation or appraisal; provided, however that so long as no
Event of Default shall have occurred and be continuing, the Borrowers shall only
be required to pay for one such evaluation or appraisal pursuant to this clause
(b) per calendar year for each category of Collateral included in each Borrowing
Base.  The Borrowers also agree to modify or adjust the computation of the
Borrowing Base (which may include maintaining additional reserves or modifying
the eligibility criteria for the components of the Borrowing Base) to the extent
required by the Administrative Agent or the Required Lenders as a result of any
such evaluation or appraisal or otherwise.

(c)           In the event that historical accounting practices, systems or
reserves relating to the components of the Borrowing Base are modified in a
manner that is adverse to the Lenders in any material respect, the Borrowers
will agree to maintain such additional reserves (for purposes of computing the
Borrowing Base) in respect of the components of the Borrowing Base and make such
other adjustments to its parameters for including the components of the

73


--------------------------------------------------------------------------------




Borrowing Base as the Administrative Agent or the Required Lenders in their
commercially reasonable discretion shall require based upon such modifications.

SECTION 5.10.  Compliance with Laws.  Each Borrower will, and will cause each of
the Parent and the Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, including
Environmental Laws except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 5.11.  Use of Proceeds.  (a) [Intentionally Omitted].

(b)           The proceeds of the Revolving Loans will be used solely (i) to
refinance the Pre-Petition Loan Agreement and the DIP Credit Agreement, (ii) to
pay Transaction Costs and (iii) for ordinary working capital and general
corporate purposes of the applicable Borrower and its Subsidiaries, including,
without limitation, the payment of amounts payable pursuant to the Plan of
Reorganization on the Effective Date.

(c)           No part of the proceeds of any Loan will be used, whether directly
or indirectly, and whether immediately, incidentally or ultimately, (i) to
purchase or carry Margin Stock or any security convertible into or exchangeable
for Margin Stock, or extend credit to others for the purpose of purchasing or
carrying Margin Stock or any security convertible into or exchangeable for
Margin Stock, or to refund Indebtedness originally incurred for such purpose, or
(ii) for any purpose that entails a violation of any of the Regulations of the
Board, including Regulation U and Regulation X.

(d)           [Intentionally Omitted].

SECTION 5.12.  Additional Subsidiaries.  If any additional subsidiary is formed
or acquired by a Loan Party after the Effective Date, the Administrative
Borrower will notify the Administrative Agent and the Lenders thereof and (i)
the Administrative Borrower will cause such subsidiary to become a party to the
applicable Security Documents in the manner provided therein and such other
mortgages and security, pledge, guarantee and subordination agreements as
reasonably requested by the Administrative Agent to guarantee and secure the
Obligations, in each case within three Business Days after such subsidiary is
formed or acquired and promptly take such actions to create and perfect Liens on
such subsidiary’s assets to secure the Obligations as the Administrative Agent
or the Required Lenders shall reasonably request and (ii) if any Equity
Interests or Indebtedness of such subsidiary are owned by or on behalf of any
Loan Party, the Administrative Borrower will cause certificates and promissory
notes evidencing such Equity Interests and Indebtedness to be pledged to secure
the Obligations within three Business Days after such Subsidiary is formed or
acquired.

SECTION 5.13.  Further Assurances.  (a) Each Borrower will, and will cause each
other Loan Party to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, fixture filings,
mortgages, deeds of trust and other documents), that may be required under any
applicable law, or which the Administrative Agent or the Required Lenders may
reasonably request, to effectuate the transactions contemplated by the Loan

74


--------------------------------------------------------------------------------




Documents or to grant, preserve, protect or perfect the Liens created or
intended to be created by the Security Documents or the validity or priority of
any such Lien, all at the expense of the Loan Parties.  Each Borrower also
agrees to provide to the Administrative Agent, from time to time upon request,
evidence reasonably satisfactory to the Administrative Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents.

(b)           If any material assets (including any real property or
improvements thereto or any interest therein) are acquired by the Borrowers or
any other Loan Party after the Effective Date (other than assets constituting
Collateral that become subject to the Lien of the appropriate Security
Agreements upon acquisition thereof), the Administrative Borrower will notify
the Administrative Agent and the Lenders thereof, and, if requested by the
Administrative Agent or the Required Lenders, the Borrowers will cause such
assets to be subjected to a Lien securing the Obligations and will take, and
cause the other Loan Parties to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in paragraph (a) of this Section, all at the
expense of the Loan Parties; provided that the following property shall not be
covered by this Section 5.13(b):  (i) owned real estate or leasehold interests
with an aggregate fair market value of less than $5,000,000, (ii) any other
items of tangible personal property with, in each case, a fair market value of
less than $500,000 and (iii) items explicitly excluded by exceptions in any
Security Agreement, Pledge Agreement or other Security Document.

SECTION 5.14.  Supplemental Disclosure.  From time to time as may be reasonably
requested by the Administrative Agent (which request will not be made more
frequently than once each year absent the occurrence and continuance of an Event
of Default) or at the Loan Parties’ election, the Administrative Borrower shall
supplement each Schedule, or any representation herein or in any other Loan
Document, with respect to any matter hereafter arising that, if existing or
occurring at the date of this Agreement, would have been required to be set
forth or described in such Schedule or as an exception to such representation or
that is necessary to correct any information in such Schedule or representation
which has been rendered inaccurate thereby (and, in the case of any supplements
to any Schedule, such Schedule shall be appropriately marked to show the changes
made therein); provided that (a) no such supplement to any such Schedule or
representation shall amend, supplement or otherwise modify any Schedule or
representation, or be or be deemed a waiver of any Default or Event of Default
resulting from the matters disclosed therein, except as consented to by the
Administrative Agent and the Required Lenders in writing, and (b) no supplement
shall be required or permitted as to representations and warranties that relate
solely to the Closing Date.

SECTION 5.15.  Intellectual Property.  Each Borrower will, and will cause each
of the Parent and the Subsidiaries to, conduct its business and affairs without
infringement of or interference with any Intellectual Property of any other
Person in any material respect and shall comply in all material respects with
the terms of its Intellectual Property licenses.

SECTION 5.16.  Landlord Lien Waivers, Mortgagee Agreements and Bailee Letters. 
As reasonably requested by the Administrative Agent, each Borrower will, and
will cause each of the other Loan Parties to, use commercially reasonable
efforts to obtain a Landlord Lien Waiver, mortgagee agreement or Bailee Letter,
as applicable, from the lessor of each leased property, mortgagee of owned
property or bailee with respect to any warehouse, processor or

75


--------------------------------------------------------------------------------




converter facility or other location where Foreign Fixed Asset Collateral having
an aggregate fair value in excess of $250,000 is stored or located or Foreign
Working Capital Collateral having an aggregate fair value in excess of
$1,000,000 is stored or located, which agreement or letter shall contain a
waiver or subordination of all Liens or claims that the landlord, mortgagee or
bailee may assert against the Foreign Fixed Asset Collateral or Foreign Working
Capital Collateral at that location, and shall otherwise be reasonably
satisfactory in form and substance to the Administrative Agent.  Each Loan Party
shall timely and fully pay and perform its obligations under all leases and
other agreements with respect to each leased location or public warehouse where
any Collateral is or may be located.

SECTION 5.17. Depository Banks. (a) Each Borrower will, and will cause each of
the other Loan Parties to, maintain a bank reasonably acceptable to the
Administrative Agent as its principal depository bank, including for the
maintenance of operating, administrative, cash management, collection activity,
and other deposit accounts for the conduct of its business.  Schedule 5.17 sets
forth as of the Effective Date all deposit accounts, securities accounts and
commodities accounts of each Borrower and the other Loan Parties.

(b)           Each Borrower shall, and shall cause each other Loan Party to, (i)
deposit all of its cash in deposit accounts that are Controlled Deposit
Accounts, (ii) not establish or maintain any securities account or commodity
account that is not a Controlled Securities Account and (iii) not establish or
maintain any deposit account that is not a Controlled Deposit Account; provided,
however, that the Loan Parties may maintain (A) payroll, withholding tax and
other fiduciary or zero balance accounts and (B) prior to September 30, 2006,
cash in deposit accounts with Bank of Montreal in an aggregate amount not to
exceed $1,000,000 at any time; provided, further, that the Borrowers shall cause
all balances in the accounts referred to in clause (B) above to be transferred
into a Controlled Deposit Account on a weekly basis.

(c)           Each Borrower shall, and shall cause each other Loan Party to,
notify and direct each Account debtor and every other Person obligated to make
payments with respect to any Accounts, Inventory or other Collateral to make all
such payments directly to a Controlled Deposit Account.  Each Borrower shall,
and shall cause each other Loan Party to, use all reasonable efforts to cause
each Account debtor and every other Person identified in the preceding sentence
to make all payments with respect to any Accounts, Inventory or other Collateral
directly to a Controlled Deposit Account.  In the event that a Loan Party
directly receives any cash or other funds, notwithstanding the arrangements for
payment directly into the Controlled Deposit Accounts, such remittances shall be
held for the benefit of the Administrative Agent and the Secured Parties and
shall be segregated from other funds of such Loan Party, and each Borrower
shall, or shall cause each other Loan Party to, cause such remittances and
payments to be deposited into a Controlled Deposit Account as soon as
practicable after such Loan Party’s receipt thereof.  Without the prior written
consent of the Administrative Agent, no Loan Party shall, under any
circumstances whatsoever, change the general instructions given to Account
debtors and other Persons obligated to make payments with respect to any
Accounts, Inventory or other Collateral regarding the deposit of payments with
respect thereto in a Controlled Deposit Account.

(d)           Each Borrower shall, and shall cause each other Loan Party to, use
all reasonable efforts to prevent (i) any funds that are proceeds of Foreign
Fixed Asset Collateral

76


--------------------------------------------------------------------------------




from being deposited or otherwise commingled with proceeds of Foreign Working
Capital Collateral and (ii) any funds that are proceeds of Collateral from being
deposited or otherwise commingled with proceeds of assets that do not constitute
Collateral.

(e)           During a Cash Collection Period, the Administrative Agent may, and
at the request of the Required Lenders shall, transfer any funds held in a
Controlled Deposit Account or Controlled Securities Account on each Business Day
to a Collateral Proceeds Account or German Collateral Proceeds Account, as
applicable.  With respect to any Controlled Deposit Account or Controlled
Securities Account that is not the subject of a Control Agreement, during a Cash
Collection Period, at the request of the Administrative Agent, each Borrower
shall, and shall cause each Loan Party to, transfer any funds held in such
Controlled Deposit Account or Controlled Securities Account on each Business Day
to a  Collateral Proceeds Account or German Collateral Proceeds Account, as
applicable.  The Administrative Agent shall not have any responsibility for, or
bear any risk of loss of, any investment or income of any funds in any
Collateral Proceeds Account or German Collateral Proceeds Account.  From time to
time after funds are deposited in any Collateral Proceeds Account or German
Collateral Proceeds Account, the Administrative Agent may apply funds then held
in such Collateral Proceeds Account or German Collateral Proceeds Account to the
payment of Obligations in accordance with Section 2.10(c).  No Loan Party and no
Person claiming on behalf of or through any Loan Party shall have any right to
demand payment of any funds held in any Collateral Proceeds Account or German
Collateral Proceeds Account at any time prior to the termination of all
Commitments and the payment in full of all Obligations.

SECTION 5.18.  ERISA.  Each Borrower will, and will cause each of the Parent and
the Subsidiaries to, establish, maintain and operate all Plans to comply in all
material respects with the provisions of ERISA, the Code, and all other
applicable laws, and the regulations and interpretations thereunder other than
to the extent that the Loan Parties are in good faith contesting by appropriate
proceedings the validity or implication of any such provision, law, rule,
regulation or interpretation.

SECTION 5.19.  Post-Closing Conditions.  Each Borrower will, and will cause each
of the Parent and the Subsidiaries to, deliver each of the documents,
instruments and agreements, and take each of the actions, set forth on Schedule
5.19 within the time periods set forth on such Schedule.

SECTION 5.20.  Canadian Pension Plans.  No Loan Party will (a) terminate any
Canadian Pension Plan in a manner, or take any other action with respect to any
Canadian Pension Plan, which could reasonably be expected to result in any
material liability of a Loan Party, (b) fail to make full payment when due of
all amounts which, under the provisions of any Canadian Pension Plan, agreement
relating thereto or applicable law, such Loan Party is required to pay as
contributions thereto, except where the failure to make such payments could not
reasonably be expected to have a Material Adverse Effect, (c) permit to exist
any accumulated funding deficiency, whether or not waived, with respect to any
Canadian Pension Plan in an amount which could reasonably be expected to cause a
Material Adverse Effect, (d) contribute to or assume an obligation to contribute
to any “multi-employer pension plan” as such term is defined in the Pension
Benefits Act (Ontario), (e) acquire an interest in any Person if such Person
sponsors, maintains or contributes to, or at any time in the six-year period
preceding such

77


--------------------------------------------------------------------------------




acquisition has sponsored, maintained, or contributed to any “multi-employer
pension plan” as such term is defined in the Pension Benefits Act (Ontario), or
(f) permit the actuarial present value of the benefit liabilities (computed on
an accumulated benefit obligation basis in accordance with GAAP) under all
Canadian Pension Plans in the aggregate to exceed the current value of the
assets of all Canadian Pension Plans in the aggregate that are allocable to such
benefit liabilities, in each case only to the extent such liabilities and assets
relate to benefits to be paid to employees of the Loan Parties, by an amount
that could reasonably be expected to cause a Material Adverse Effect.

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other Obligations payable hereunder have
been paid in full, each Borrower covenants and agrees with the Administrative
Agent and the Lenders that:

SECTION 6.01.  Indebtedness.  The Borrowers will not, and will not permit the
Parent or any Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

(i)            Indebtedness created under the Loan Documents and the Working
Capital Loan Documents;

(ii)           Indebtedness existing on the Effective Date and set forth in
Schedule 6.01 and extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof;

(iii)          Indebtedness of the Parent to any Subsidiary and of any
Subsidiary to the Parent or any other Subsidiary; provided, that (A) any such
loans and advances made by a Loan Party shall be evidenced by a promissory note
pledged to secure the Obligations and (B) the aggregate principal amount of
loans and advances made by any German Loan Party to any other Loan Party shall
not exceed the amount of free reserves of such German Loan Party;

(iv)          Guarantees by the Parent of Indebtedness of any Subsidiary and by
any Subsidiary of Indebtedness of the Parent or any other Subsidiary; provided
that (A)  any Guarantee of the Senior Subordinated Notes by a Subsidiary shall
be subordinated on the same terms as the Senior Subordinated Notes and (B) any
Guarantee of the Senior Subordinated Notes, the Senior First Lien Notes or the
Senior Second Lien Notes shall be given only by a Domestic Subsidiary that is a
Working Capital Loan Party and Uniplast Industries Co.;

(v)           Indebtedness of the Parent or any Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, including Capital Lease Obligations incurred
pursuant to transactions permitted by Section 6.07, and extensions, renewals and
replacements of any such

78


--------------------------------------------------------------------------------




Indebtedness that do not increase the outstanding principal amount thereof;
provided that (A) such Indebtedness is incurred prior to or within 20 days after
such acquisition or the completion of such construction or improvement and
(B) the aggregate principal amount of Indebtedness permitted by this clause (v)
shall not exceed $25,000,000 at any time outstanding;

(vi)          the Senior First Lien Notes in an aggregate principal amount at
maturity not exceeding $306,000,000 plus the amount of additional Permitted
Refinancing Indebtedness in respect thereof incurred in respect of unpaid
accrued interest (not included in the accreted value) and premium thereon;

(vii)         Indebtedness with respect to surety, appeal and performance bonds
obtained by the Parent or any of the Subsidiaries in the ordinary course of
business;

(viii)        the Senior Second Lien Notes in an aggregate principal amount not
exceeding $250,000,000 plus the amount of additional Permitted Refinancing
Indebtedness in respect thereof incurred in respect of unpaid accrued interest
and premium thereon;

(ix)           the Senior Subordinated Notes in an aggregate principal amount
not exceeding $35,000,000 plus the amount of additional Permitted Refinancing
Indebtedness in respect thereof incurred in respect of unpaid accrued interest
and premium thereon;

(x)            any Permitted Redemption Indebtedness in respect of the Series AA
Preferred Stock;

(xi)           the Existing Letters of Credit;

(xii)          Indebtedness in respect of any letters of credit entered into in
the ordinary course of business in an aggregate face amount not to exceed
$5,000,000; and

(xiii)         unsecured Indebtedness of the Parent in an aggregate principal
amount not exceeding $10,000,000 pursuant to an overdraft line of credit in form
and substance reasonably satisfactory to the Administrative Agent; provided,
however, that to the extent a legal opinion is delivered by counsel to the
Parent in connection with such overdraft line of credit, the Administrative
Agent shall receive concurrently therewith a reliance letter in favor of the
Administrative Agent and the Lenders.

SECTION 6.02.  Certain Equity Securities.  The Borrowers will not, nor will it
permit the Parent or any Subsidiary to, issue any preferred stock (other than
(a) Qualified Preferred Stock of the Parent and (b) the Preferred Stock issued
pursuant to the Plan of Reorganization) or be or become liable in respect of any
obligation (contingent or otherwise) to purchase, redeem, retire, acquire or
make any other payment in respect of any Equity Interests of the Parent or any
Subsidiary.

SECTION 6.03.  Liens.  The Borrowers will not, and will not permit the Parent or
any Subsidiary to, create, incur, assume or permit to exist any Lien on any
property or asset now

79


--------------------------------------------------------------------------------




owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a)           Liens created under the Loan Documents and the Working Capital
Loan Documents;

(b)           Permitted Encumbrances;

(c)           any Lien on any property or asset of the Parent or any Subsidiary
existing on the Effective Date and set forth in Schedule 6.03; provided that
(i) such Lien shall not apply to any other property or asset of the Parent or
any Subsidiary and (ii) such Lien shall secure only those obligations that it
secures on the Effective Date and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

(d)           any Lien existing on any property or asset prior to the
acquisition thereof by the Parent or any Subsidiary or existing on any property
or asset of any Person that becomes a Subsidiary after the Effective Date prior
to the time such Person becomes a Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the Parent or any Subsidiary and (iii) such
Lien shall secure only those obligations that it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(e)           Liens on fixed or capital assets acquired, constructed or improved
by the Parent or any Subsidiary; provided that (i) such Liens secure
Indebtedness permitted by clause (v) of Section 6.01, (ii) such Liens and the
Indebtedness secured thereby are incurred prior to or within 120 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed 100% of the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such security
interests shall not apply to any other property or assets of the Parent or any
Subsidiary other than property directly related to such fixed or capital assets
and of a type customarily covered by such Liens, except that such security
interests may not apply to any accounts receivable or inventory;

(f)            leases and subleases of real property and tangible personal
property and licenses and sublicenses of intellectual property rights, in each
case granted in the ordinary course of business and not interfering individually
or in the aggregate (with all such licenses and subleases being taken as a
whole) in any material respect with the conduct of the business of the Parent
and the Subsidiaries;

(g)           Liens granted under the Senior First Lien Security Documents or
the Senior Second Lien Security Documents; provided that (i) such Liens secure
only obligations under the Senior First Lien Note Documents and the Senior
Second Lien Note Documents, respectively, except that such obligations shall not
include obligations under

80


--------------------------------------------------------------------------------




any Indebtedness (or obligations under any Swap Agreements) except to the extent
incurred pursuant to Section 6.01(viii), with respect to the Senior Second Lien
Notes, or Section 6.01(vi), with respect to the Senior First Lien Notes, and
(ii)  such Liens do not apply to any asset that is subject to a Lien granted
under a Security Document to secure the Obligations;

(h)           Liens on cash deposited with the issuing bank for any Existing
Letter of Credit to cash collateralize such Existing Letter of Credit (including
with respect to interest, fees and expenses associated therewith); provided that
(i) the amount of such cash subject to such Lien at any time shall not exceed
105% of the face amount of such Existing Letter of Credit and (ii) upon the
termination or expiration of such Existing Letter of Credit, to the extent there
has been no drawing under such Existing Letter of Credit that has not been
reimbursed at such time, an amount of cash equal to 105% of the face amount of
such Existing Letter of Credit (less any amounts retained to pay interest, fees
and expenses associated therewith) shall be promptly released from such Lien;
provided, further, that such Existing Letters of Credit have not been
backstopped with letters of credit issued under the Working Capital Credit
Agreement;

(i)            Liens on cash deposited with the issuing bank for any letter of
credit permitted by clause (xii) of Section 6.01 to cash collateralize such
letter of credit (including with respect to interest, fees and expenses
associated therewith); provided that (i) the amount of such cash subject to such
Lien at any time shall not exceed 105% of the face amount of such letter of
credit and (ii) upon the termination or expiration of such letter of credit, to
the extent there has been no drawing under such letter of credit that has not
been reimbursed at such time, an amount of cash equal to 105% of the face amount
of such letter of credit (less any amounts retained to pay interest, fees and
expenses associated therewith) shall be promptly released from such Lien;

(j)            Liens on cash deposited in trust for the benefit of the employees
of the Australian Loan Parties; provided that the amount of such cash subject to
such Lien at any time shall not exceed the lesser of (i) 25% of the outstanding
principal amount the Australian Revolving Loans under this Agreement and the
Australian Revolving Loans under and as defined in the Working Capital Credit
Agreement, the proceeds of which have been distributed by the Australian
Subsidiary Borrower to the Parent and its Subsidiaries, and (ii) $1,750,000; and

(k)           Liens on cash deposited with National Australia Bank to cash
collateralize obligations of the Australian Loan Parties to National Australia
Bank with respect to a landlord guarantee and payroll facilities; provided that
the amount of such cash subject to such Lien at any time shall not exceed
$210,000.

SECTION 6.04.  Fundamental Changes.  (a) The Borrowers will not and will not
permit the Parent or any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing (i) any
Subsidiary may merge into the Parent; provided that if any Subsidiary that is
party to such transaction is (A) a Loan Party, the surviving entity must be a
Loan Party, or

81


--------------------------------------------------------------------------------




(B) a Borrower, the surviving entity must be a Borrower, (ii) any Subsidiary may
merge into any Subsidiary that is a Loan Party; provided that if any Subsidiary
that is party to such transaction is (A) a Loan Party, the surviving entity must
be a Loan Party, or (B) a Borrower, the surviving entity must be a Borrower,
(iii) any Subsidiary that is not a Loan Party may merge into any Subsidiary that
is not a Loan Party; provided that any such merger involving a Person that is
not a Wholly Owned Subsidiary immediately prior to such merger shall not be
permitted unless also permitted by Section 6.05, and (iv)  any Subsidiary (other
than any Borrower) may liquidate or dissolve if the Parent determines in good
faith that such liquidation or dissolution is in the best interests of the
Parent and is not materially disadvantageous to the Lenders.

(b)           The Borrowers will not, and will not permit the Parent or any of
the Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Parent and the Subsidiaries on the
Effective Date and businesses reasonably related, ancillary or complementary
thereto.

SECTION 6.05.  Investments, Loans, Advances, Guarantees and Acquisitions.  The
Borrowers will not, and will not permit the Parent or any of the Subsidiaries
to, purchase, hold or acquire (including pursuant to any merger with any Person
that was not a Wholly Owned Subsidiary prior to such merger) any Equity
Interests, evidences of indebtedness or other securities (including any option,
warrant or other right to acquire any of the forgoing) of, make or permit to
exist any loans or advances to, Guarantee any obligations of, or make or permit
to exist any investment or other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit, except:

(a)           Permitted Investments;

(b)           investments existing on the date hereof and set forth on
Schedule 6.05(b), to the extent such investments would not be permitted under
any other clause of this Section 6.05;

(c)           investments by the Parent and the Subsidiaries in the Equity
Interests of their respective subsidiaries (that are Subsidiaries prior to such
Investment);

(d)           loans or advances made by the Parent to any Subsidiary and made by
any Subsidiary to the Parent or any other Subsidiary; provided that (i) any such
loans and advances made by a Loan Party shall be evidenced by a promissory note
pledged to secure the Obligations and (ii) the aggregate principal amount of
loans and advances made by any German Loan Party to any other Loan Party shall
not exceed the amount of free reserves of such German Loan Party;

(e)           Guarantees by the Parent of Indebtedness and other obligations of
any Subsidiary and Guarantees by any Subsidiary of Indebtedness or other
obligations of the Parent or any other Subsidiary; provided that (i) no
Subsidiary shall Guarantee the Senior First Lien Notes, Senior Second Lien Notes
or Senior Subordinated Notes unless (A) such Subsidiary also has Guaranteed the
Domestic Obligations (as defined in the Working Capital Credit Agreement), and
(B) with respect to any Guarantee of the Senior

82


--------------------------------------------------------------------------------




Subordinated Notes, such Guarantee is subordinated to such Guarantee of the
Domestic Obligations (as defined in the Working Capital Credit Agreement) on
terms no less favorable to the Lenders than the subordination provisions of the
Senior Subordinated Notes and (ii) any such Guarantee constituting Indebtedness
is permitted by Section 6.01;

(f)            investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

(g)           payroll, travel and similar advances to cover matters that are
expected at the time of such advances ultimately to be treated as expenses for
accounting purposes and that are made in the ordinary course of business;

(h)           investments of any Person existing at the time such Person becomes
a Subsidiary or at the time such Person merges or consolidates with the Parent
or any of the Subsidiaries, in either case in compliance with the terms of this
Agreement; provided that such investments were not made by such Person in
connection with, or in anticipation or contemplation of, such Person becoming a
Subsidiary or such merger or consolidation;

(i)            Swap Agreements entered into in compliance with Section 6.08;

(j)            other loans, advances and investments; provided that the amount
of any such loan, advance or investment made pursuant to this clause (j)
together with all amounts payable in connection with Permitted Acquisitions
pursuant to Section 6.05(l) shall not exceed $50,000,000 in the aggregate during
the term of this Agreement;

(k)           notes or other evidences of Indebtedness acquired as consideration
in connection with a sale, transfer, lease or other disposition of any asset by
the Parent or any of the Subsidiaries; and

(l)            Permitted Acquisitions.

SECTION 6.06.  Asset Sales.  The Borrowers will not, and will not permit the
Parent or any of the Subsidiaries to, sell, transfer, lease or otherwise dispose
of any asset, including any Equity Interest owned by it (other than any such
sale, transfer, lease or other disposition resulting from any casualty or
condemnation of any assets of the Parent or any of the Subsidiaries), nor will
the Borrowers permit the Parent or any of the Subsidiaries to issue any
additional Equity Interest in such Subsidiary, except:

(a)           sales of inventory, used or surplus tangible property and
Permitted Investments in the ordinary course of business;

(b)           sales, transfers, issuances and dispositions to the Parent or a
Subsidiary; provided that any such sales, transfers or dispositions involving a
Subsidiary that is not a Loan Party shall be made in compliance with
Section 6.10;

(c)           leases and licenses entered into in the ordinary course of
business;

83


--------------------------------------------------------------------------------




(d)           sales in connection with sale-leasebacks permitted under
Section 6.07;

(e)           sales of investments referred to in clauses (b), (f), (j) and (k)
of Section 6.05;

(f)            sales, transfers and dispositions of assets (other than Equity
Interests of a Subsidiary) that are not permitted by any other clause of this
Section; provided that the aggregate fair market value of all assets sold,
transferred or otherwise disposed of in reliance upon this clause (f) shall not
exceed (i) $10,000,000 in the aggregate in any fiscal year of the Parent or (ii)
$50,000,000 in the aggregate during the term of this Agreement;

(g)           transfers and dispositions constituting investments permitted
under Section 6.05; and

(h)           sales, transfers and dispositions of the assets set forth in
Schedule 6.06; provided that the Administrative Borrower provides the
Administrative Agent with written notice of any such sale, transfer or
disposition not less than five Business Days prior to the consummation thereof;

provided that all sales, transfers, leases and other dispositions permitted
hereby shall be made for an amount not less than fair value (as determined in
good faith by the Board of Directors of the Parent), or, in the case of
clause (d) above, for an amount, if less, equal to the aggregate cost expended
for the property that is the subject of such sale-leaseback (except that those
permitted by clause (a) above shall be made on terms that are customary in the
ordinary course) and for consideration in cash.  For purposes of this
Section 6.06, the following shall be deemed to be cash: securities received by
the Parent or any Subsidiary from the transferee that are immediately
convertible into cash without breach of their terms or the agreement pursuant to
which they were purchased and that are promptly converted by the Parent or such
Subsidiary into cash.

SECTION 6.07.  Sale and Lease-Back Transactions.  The Borrowers will not, and
will not permit the Parent or any Subsidiary to, enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred, except for any such sale of fixed or capital
assets that is consummated within 120 days after the date the Parent or such
Subsidiary acquires or finishes construction of such fixed or capital asset.

SECTION 6.08.  Swap Agreements.  The Borrowers will not, and will not permit the
Parent or any of the Subsidiaries to, enter into any Swap Agreement, except
(a) Swap Agreements entered into to hedge or mitigate risks to which the Parent
or any Subsidiary has actual exposure (other than those in respect of Equity
Interests of the Parent or any of the Subsidiaries) and (b) Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate,
to a fixed rate or otherwise) with respect to any interest-bearing liability or
investment of the Parent or any Subsidiary.

84


--------------------------------------------------------------------------------


SECTION 6.09.  Restricted Payments; Certain Payments of Indebtedness.  (a) The
Borrowers will not, and will not permit the Parent or any Subsidiary to, declare
or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except
(i) Wholly Owned Subsidiaries may declare and pay dividends with respect to
their Equity Interests and Subsidiaries that are not Wholly Owned Subsidiaries
may declare and pay dividends ratably with respect to their Equity Interests,
(ii) the Parent may, subject to Section 6.02, make dividends with respect to its
Equity Interests consisting solely of additional Equity Interests permitted
hereunder, (iii) the Parent may purchase the Parent’s Equity Interests from
present or former officers or employees of the Parent or any Subsidiary upon the
death, disability or termination of employment of such officer or employee in an
aggregate amount for all payments under this clause (iii) not to exceed
$1,000,000 per fiscal year of the Parent; provided, that any such amount not so
expended in the fiscal year for which it is permitted may be carried over for
expenditure in succeeding fiscal years, (iv) the Parent may make a payment in
connection with the settlement of the claims of Richard P. Durham and Durham
Capital, L.L.C. in connection with the alleged “put” rights of such parties with
respect to certain capital stock and warrants issued by Old Pliant in an
aggregate amount not to exceed the lesser of (A) the actual amount of such
settlement and (B) $12,000,000 and (v) the Parent may redeem the Series AA
Preferred Stock with proceeds of Permitted Redemption Indebtedness; provided
that in each case, no Default has occurred and is continuing or would result
therefrom.

(b)           The Borrowers will not, and will not permit the Parent or any
Subsidiary to, make or agree to pay or make, directly or indirectly, any payment
or other distribution (whether in cash, securities or other property) of or in
respect of principal of or interest on any Senior First Lien Note, Senior Second
Lien Note or Senior Subordinated Note, or any payment or other distribution
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any Senior First Lien Note, Senior
Second Lien Note or Senior Subordinated Note, except (i) payment of regularly
scheduled interest payments as and when due in respect of the Senior First Lien
Notes; provided that, (A) the Parent shall not be permitted to make cash
interest payments in respect of the Senior First Lien Notes referred to in
clause (a) of the definition thereof or the interest payable pursuant to the
Supplemental First Lien Notes Indenture and (B) on and prior to June 15, 2007,
the Parent shall not be permitted to make cash interest payments in respect of
the Senior First Lien Notes referred to in clause (b) of the definition thereof,
(ii) payment of regularly scheduled interest payments as and when due in respect
of the Senior Second Lien Notes and (iii) payment of regularly scheduled
interest payments as and when due in respect of the Senior Subordinated Notes;
provided, however, that on and prior to July 15, 2007, the Parent shall not be
permitted to make cash interest payments in respect of the Senior Subordinated
Notes.

SECTION 6.10.  Transactions with Affiliates.  The Borrowers will not, and will
not permit the Parent or any Subsidiary to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates (including any Subsidiary), except (a) transactions in the ordinary
course of business that are at prices and on terms and conditions not less
favorable to the Parent or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties (as determined in good faith by
members of the board of

85


--------------------------------------------------------------------------------




directors of the Parent having a majority of the voting power held by all
disinterested members of the board of directors of the Parent), (b) transactions
between or among the Parent and the Subsidiaries and not involving any other
Affiliate (except to the extent the involvement with the other Affiliate
otherwise complies with this Section 6.10), (c) any Restricted Payment permitted
by Section 6.09, and (d) transactions expressly contemplated by Schedule 6.10.

SECTION 6.11.  Restrictive Agreements.  The Borrowers will not and will not
permit the Parent or any Subsidiary to, directly or indirectly, enter into,
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of the Parent or any
Subsidiary to create, incur or permit to exist any Lien upon any of its property
or assets or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to any of its Equity Interests (it being understood
that the priority of any preferred stock in receiving dividends or liquidating
distributions prior to dividends or liquidating distributions being paid on
common stock shall not be deemed a restriction on the ability to make
distributions on capital stock) or to make or repay loans or advances to the
Parent or any other Subsidiary (it being understood that the subordination of
loans or advances made to the Parent or any Subsidiary to other Indebtedness
incurred by the Parent or such Subsidiary shall not be deemed a restriction on
the ability to make loans or advances) or to Guarantee Indebtedness of the
Parent or any other Subsidiary; provided that (i) the foregoing shall not apply
to restrictions and conditions imposed by law or by any Loan Document or any
Working Capital Loan Document, (ii) the foregoing shall not apply to
restrictions and conditions existing on the Effective Date identified on
Schedule 6.11, (iii) the foregoing shall not apply to any restriction or
condition with respect to a Subsidiary pursuant to an agreement relating to any
Equity Interests or Indebtedness of such Subsidiary, in each case incurred by
such Subsidiary prior to the date on which such Subsidiary was acquired by the
Parent (other than Equity Interests or Indebtedness incurred as consideration
in, in contemplation of, or to provide all or any portion of the funds or credit
support utilized to consummate the transaction or series of related transactions
pursuant to which such Subsidiary became a Subsidiary or was otherwise acquired
by the Parent) and outstanding on such date; (iv) the foregoing shall not apply
to any restriction or condition pursuant to an agreement refinancing an
agreement referred to in clause (i), (ii) or (iii) or this clause (iv) or
contained in any amendment to an agreement referred to in clause (i), (ii) or
(iii) or this clause (iv); provided, however, that the conditions and
restrictions contained in any such refinancing agreement or amendment are no
more restrictive, taken as a whole, than the encumbrances and restrictions
contained in the applicable predecessor agreement; (v) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary or assets pending such sale; provided such
restrictions and conditions apply only to the Subsidiary or assets that are to
be sold and such sale is permitted hereunder, (vi) clause (a) of the foregoing
shall not apply to restrictions or conditions imposed by any agreement relating
to secured Indebtedness or other secured obligations permitted by this Agreement
if such restrictions or conditions apply only to the property or assets securing
such Indebtedness or other obligations, (vii) clause (a) of the foregoing shall
not apply to customary provisions in contracts restricting the assignment
thereof, or the subletting, assignment or transfer of any property or asset that
is subject to a lease, license or similar contract; (viii)  the foregoing shall
not apply to net worth provisions in lease and other agreements entered into by
the Parent or any Subsidiary in the ordinary course of business; and (ix) the
foregoing shall not apply to restrictions imposed by the Senior First Lien Note
Documents, the Senior Second Lien Note Documents and the Senior Subordinated
Note Documents.

86


--------------------------------------------------------------------------------




SECTION 6.12.  Amendment of Material Documents.  The Borrowers will not, and
will not permit the Parent or any Subsidiary to, amend, modify or waive any of
its rights under (a) its certificate of incorporation, by-laws or other
organizational documents, including the terms related to the Preferred Stock
(other than amendments and modifications that are not adverse to the interests
of the Lenders and do not impair the exercise of remedies under any Security
Document) or (b) the Senior First Lien Note Documents, the Senior Second Lien
Note Documents or the Senior Subordinated Note Documents (other than amendments
to the Senior First Lien Security Documents or the Senior Second Lien Security
Documents permitted by the Intercreditor Agreement and other amendments and
modifications that are not adverse to the interests of the Lenders and do not
impair the exercise of remedies under any Security Document).

SECTION 6.13.  Designated Senior Debt.  The Borrowers shall not permit Parent to
designate any Indebtedness (other than indebtedness under the Loan Documents and
the Working Capital Loan Documents, indebtedness in respect of the Senior First
Lien Notes incurred in compliance with Section 6.01(vi) and indebtedness in
respect of the Senior Second Lien Notes incurred in compliance with Section
6.01(viii)) as “Designated Senior Debt” for purposes of and as defined in the
Senior Subordinated Note Documents.

SECTION 6.14.  Cash Held by Loan Parties.  The Borrowers will not permit at any
time on any day (a) the aggregate amount of “cash and cash equivalents” and
“marketable securities” of the Loan Parties, in each case that would be required
to be reflected on a consolidated balance sheet of the Parent Borrower and the
Subsidiaries prepared as of such time in accordance with GAAP (excluding any
such “cash” that is “restricted” cash, including, without limitation, any such
cash subject to the Liens permitted by Section 6.03(j)), minus (b) the aggregate
amount of payments in such cash and cash equivalents that the Borrowers
reasonably and in good faith determine will be made by the Loan Parties (and
will reduce such cash and cash equivalents) within the next 30 days to exceed
$15,000,000.

SECTION 6.15.  ERISA.  The Borrowers will not, and will not permit the Parent or
any Subsidiary to, cause or permit any ERISA Affiliate to, cause or permit to
occur (i) an event that could result in the imposition of a Lien under Section
412 of the Code or Section 302 or 4068 of ERISA or (ii) an ERISA Event to the
extent such ERISA Event would reasonably be expected to result in taxes,
penalties and other liabilities in an aggregate amount in excess of $250,000 in
the aggregate.

SECTION 6.16.  Cancellation of Indebtedness.  The Borrowers will not, and will
not permit the Parent or any Subsidiary to, cancel any claim or debt owing to
it, except (a) for reasonable consideration negotiated on an arm’s length basis
and in the ordinary course of its business consistent with past practices and
(b) pursuant to the Plan of Reorganization.

SECTION 6.17.  Change in Fiscal Year; Accounting Policies.  The Borrowers will
not, and will not permit the Parent or any Subsidiary to, change its fiscal year
from a year ending December 31 unless required by law, in which case such Loan
Party will give the Administrative Agent at least thirty (30) days prior written
notice thereof.  Subject to Section 1.04, the Borrowers will not, and will not
permit the Parent or any Subsidiary to, change

87


--------------------------------------------------------------------------------




its accounting policies from those used to prepare the financial statements
delivered pursuant to Section 4.01(i) without the prior written consent of the
Administrative Agent.

SECTION 6.18.  Financial Covenants.

(a)           The Borrowers shall cause the Parent to have at the end of each
fiscal month ending immediately prior to or during any FCCR Period, a Fixed
Charge Coverage Ratio for the 12-month period then ended of not less than the
amount set forth below:

Fiscal Month Ending

 

Minimum Fixed Charge Coverage Ratio

 

 

 

On or prior to July 18, 2007

 

1.00 to 1.00

 

 

 

Each fiscal month thereafter

 

1.10 to 1.00

 

(b)           The Borrowers shall not permit the Facilities Availability Amount
to be less than $10,000,000 at any time.

SECTION 6.19. [Intentionally Omitted].

SECTION 6.20.  [Intentionally Omitted].

ARTICLE VII

EVENTS OF DEFAULT

If any one or more of the following events (“Events of Default”) shall occur:

(a)           any Borrower shall fail to pay any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or otherwise;

(b)           any Borrower shall fail to (i) pay any interest on any Loan or any
fee or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, or (ii) fail to deliver any Borrowing
Base Certificate required to be delivered pursuant to the terms of this
Agreement, and, in the case of clause (ii), such failure shall continue
unremedied for a period of three Business Days;

(c)           any representation or warranty made or deemed made by or on behalf
of any Borrower, the Parent or any Subsidiary in or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall have been incorrect in any
material respect when made or deemed made;

88


--------------------------------------------------------------------------------




(d)           any Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.04 (with respect to the
existence of such Borrower), 5.11, 5.17 or 5.19 or in Article VI;

(e)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in any Loan Document (other than those
specified in clause (a), (b) or (d) of this Article), and if such failure is
capable of being cured, such failure shall continue unremedied for a period of
30 days after notice thereof from the Administrative Agent to the Administrative
Borrower (which notice will be given at the request of any Lender);

(f)            the Parent or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable,
including any applicable grace period;

(g)           any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale, transfer or other disposition
(including as a result of a casualty or condemnation event) of the property or
assets securing such Indebtedness in a manner not prohibited by this Agreement;

(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of any Borrower, the Parent or any Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, interim receiver, administrator, trustee, custodian,
sequestrator, conservator or similar official for any Borrower, the Parent or
any Subsidiary or for a substantial part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed for 30 days or an order
or decree approving or ordering any of the foregoing shall be entered;

(i)            any Borrower, the Parent or any Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, interim receiver, trustee,
custodian, sequestrator, conservator or similar official for any Borrower, the
Parent or any Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
proceeding described in clause (h) of this Article, (v) make a general
assignment for the benefit of creditors or (vi) take any action for the purpose
of effecting any of the foregoing;

89


--------------------------------------------------------------------------------




(j)            any Borrower, the Parent or any Subsidiary shall admit in writing
its inability or fail generally to pay its debts as they become due;

(k)           one or more judgments for the payment of money in an aggregate
amount in excess of $5,000,000 (net of amounts covered by insurance as to which
the insurer has not denied liability) shall be rendered against any Borrower,
the Parent, any Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of any Borrower, the Parent or any
Subsidiary to enforce any such judgment;

(l)            an ERISA Event shall have occurred that, in the reasonable
opinion of the Required Lenders, when taken together with all other ERISA Events
that have occurred, could reasonably be expected to result in liability of the
Parent and the Subsidiaries in an aggregate amount exceeding (i) $7,000,000 in
any year or (ii) $15,000,000 during the term of this Agreement;

(m)          (i) any Loan Document shall for any reason be asserted by any
Borrower, the Parent or any of the Subsidiaries not to be a legal, valid and
binding obligation of any party thereto, (ii) any Lien purported to be created
under any Security Document shall cease to be, or shall be asserted by any
Borrower, the Parent or any of the Subsidiaries not to be, a valid and perfected
Lien on any Collateral, with the priority required by the Loan Documents, except
(A) as a result of the sale or other disposition of the applicable Collateral in
a transaction permitted under the Loan Documents, (B) as a result of (1) the
Administrative Agent’s failure to take any action reasonably requested by the
Administrative Borrower in order to maintain a valid and perfected Lien on any
Collateral or (2) any action taken by the Administrative Agent to release any
Lien on any Collateral or (C) Liens on Collateral with a fair market value not
exceeding $500,000 in the aggregate, (iii) the Guarantees pursuant to the
Foreign Guarantee Agreement by the Loan Parties of any of the Obligations shall
cease to be in full force and effect (other than in accordance with the terms
thereof), or shall be asserted by any Borrower, the Parent or any of the
Subsidiaries not to be in effect or not to be legal, valid and binding
obligations or (iv) the Obligations of any Borrower or the Guarantees thereof by
the Loan Parties pursuant to the Security Documents, shall cease to constitute
“Senior Indebtedness” under the subordination provisions of the Senior
Subordinated Note Documents, or such subordination provisions shall be
invalidated or otherwise cease, or shall be asserted by Parent or any of the
Subsidiaries to be invalid or to cease, to be legal, valid and binding
obligations of the parties thereto;

(n)           a Change in Control shall occur;

(o)           any information contained in any Borrowing Base Certificate is
untrue or incorrect in any respect (other than (i) inadvertent, immaterial
errors not exceeding $250,000 in the aggregate in any Borrowing Base Certificate
and (ii) errors understating the Borrowing Base); or

90


--------------------------------------------------------------------------------




(p)           an Event of Default under and as defined in the Working Capital
Credit Agreement shall occur;

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Administrative Borrower,
take either or both of the following actions, at the same or different times: 
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable (the “remaining Loans”) may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations (other than any remaining Loans) of each Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by each Borrower;
and in case of any event with respect to any Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of each Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each Borrower.  In
addition to the remedies set forth above, in every such event, the
Administrative Agent may exercise any remedies under the other Loan Documents or
at law or equity.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

SECTION 8.01. Authorization, Action, Etc.  Each of the Lenders hereby
irrevocably appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Parent or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided

91


--------------------------------------------------------------------------------




in Section 9.02), and (c) except as expressly set forth in the Loan Documents,
the Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to any Borrower,
the Parent or any of the Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity. 
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct.  The Administrative Agent shall not be deemed
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Administrative Borrower or a Lender,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for any of the Borrowers), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

The Administrative Agent may resign at any time by notifying the Lenders and the
Administrative Borrower.  Upon any such resignation, the Required Lenders shall
have the right, with the consent of the Administrative Borrower (such consent
not to be unreasonably withheld and which shall not be required during the
continuance of an Event of Default), to appoint a successor.  If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may, on behalf
of the Lenders, appoint a successor Administrative Agent selected from among the
Lenders or that shall be a bank with an office in New York, New York, or an
Affiliate of any such bank.  Upon the

92


--------------------------------------------------------------------------------




acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Borrowers to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrowers and such successor.  After the Administrative
Agent’s resignation hereunder, the provisions of this Article and Section 9.03
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as
Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.

Notwithstanding any other provision contained herein, the Arranger shall not, in
its capacity as such, have any responsibilities under this Agreement or the
other Loan Documents.

SECTION 8.02.  Declaration of Trust (Treuhand) and Appointment as
Administrator.  The Administrative Agent shall: (a) hold any Lien or security
interest which is governed by German law and is assigned
(Sicherungseigentum/Sicherungsabtretung) or otherwise transferred to it under a
non-accessory security right (nicht akzessorische Sicherheit) pursuant to any of
the German Security Agreements or otherwise for the purpose of securing any of
the Obligations secured thereunder as trustee (Treuhänder) for the benefit of
the Secured Parties; (b) hold any abstract acknowledgement of indebtedness
(abstraktes Schuldanerkenntnis) which is governed by German law and under which
certain Loan Parties have acknowledged to owe to the Administrative Agent
certain Obligations as trustee (Treuhänder) for the benefit of the Secured
Parties; and (c) administer any Lien or security interest (if any) which is
pledged (Verpfändung) or otherwise transferred under an accessory security right
(akzessorische Sicherheit) to it and/or the Secured Parties pursuant to any of
the German Security Agreements or otherwise for the purpose of securing any of
the Obligations secured thereunder and each Secured Party authorizes the
Administrative Agent to accept as its representative (Stellvertreter) any pledge
or other creation of any other accessory right made to such Secured Party, and
shall act in relation to the Lien and security interests in accordance with the
terms and subject to the conditions of this Agreement and the other Loan
Documents.  Each Secured Party hereby ratifies and approves all acts done by the
Administrative Agent on such Secured Party’s behalf.

It is hereby agreed that, in relation to any jurisdiction the courts of which
would not recognize or give effect to the trust (Treuhand) expressed to be
created by this Section 8.02, the relationship of the Secured Party to the
Administrative Agent in relation to any Lien or security interest governed by
German law shall be construed as one of principal and agent but, to

93


--------------------------------------------------------------------------------




the extent permissible under the laws of such jurisdiction, all the other
provisions of this Section 8.02 shall have full force and effect between the
parties hereto.

Each Secured Party (with the exception of the Administrative Agent) hereby
releases the Administrative Agent acting on its behalf pursuant to the terms of
this Agreement or any other Loan Document from the restrictions of Section 181
of the German Civil Code (Bürgerliches Gesetzbuch) (restriction of
self-dealing).

SECTION 8.03.  Quebec Security.  For greater certainty, and without limiting the
powers of the Administrative Agent, or any other Person acting as an agent or
mandatory for the Administrative Agent hereunder or under any of the other Loan
Documents, each Loan Party hereby acknowledges that, for purposes of holding any
security granted by any Loan Party on property pursuant to the laws of the
Province of Quebec to secure obligations of such Loan Party under any bond, the
Administrative Agent shall be the holder of an irrevocable power of attorney
(fondé de pouvoir) (within the meaning of the Civil Code of Québec) for all
present and future Lenders and in particular for all present and future holders
of any such bond.  Each Lender hereby irrevocably constitutes, to the extent
necessary, the Administrative Agent as the holder of an irrevocable power of
attorney (fondé de pouvoir) (within the meaning of Article 2692 of the Civil
Code of Québec) in order to hold security granted by any Loan Party in the
Province of Quebec to secure the obligations of such Loan Party under any bond. 
Each assignee of a Lender shall be deemed to have confirmed and ratified the
constitution of the Administrative Agent as the holders of such irrevocable
power of attorney (fondé de pouvoir) by execution of an Assignment and
Assumption.  Notwithstanding the provisions of section 32 of An Act respecting
the special powers of legal persons (Québec), the Administrative Agent may
acquire and be the holder of any bond.  The Borrowers hereby acknowledge that
such bond constitutes a title of indebtedness, as such term is used in Article
2692 of the Civil Code of Québec.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01.  Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i)            if to any Borrower, to the Administrative Borrower at 1475
Woodfield Road, Suite 700, Schaumberg, Illinois 60173, Attention: Chief
Financial Officer (Telecopy No. (847) 969-3338), with a copy to Sidley Austin
LLP, One South Dearborn Street, Chicago, Illinois 60603, Attention: Michael L.
Gold (Telecopy No. (312) 853-7036);

(ii)           if to the Administrative Agent, to Merrill Lynch Bank USA, 4
World Financial Center, Floor 10, New York, New York 10080, Attention: Ryan D.
Bell (Telecopy No. (212) 449-6673), with a copy for notices related to
borrowings and payments to Merrill Lynch Bank USA, 800 Scudders Mill Road,
Plainsboro, New Jersey 08536, Attention: Joseph Sandford (Telecopy No. (609)
282-3809), and with further

94


--------------------------------------------------------------------------------




copies (other than for notices related to borrowings and payments) to Merrill
Lynch Bank USA, 4 World Financial Center, Floor 10, New York, New York 10080,
Attention: Paul Tufaro (Telecopy No.(212) 738-1070), and Weil, Gotshal & Manges
LLP, 767 Fifth Avenue, New York, New York 10153, Attention: Douglas R. Urquhart
(Telecopy No. (212) 310-8007);

(iii)          [Intentionally Omitted]; and

(iv)          if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.

(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Administrative Borrower may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c)           Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

SECTION 9.02.  Waivers; Amendments.  (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have.  No waiver of any provision
of any Loan Document or consent to any departure by any Loan Party therefrom
shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. 
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

(b)           Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except, in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders or, in the case of any
other Loan Document, pursuant to an agreement or agreements in writing entered
into by the Administrative Agent and the Loan Party or Loan Parties that are
parties thereto, in each case with the consent of the Required Lenders; provided
that no such agreement shall have the effect of:

95


--------------------------------------------------------------------------------




(i)            increasing the Commitment of any Lender without the consent of
each Lender;

(ii)           reducing the principal amount of any Loan or reducing the rate of
interest thereon, or reducing any fees payable hereunder, without the written
consent of each Lender affected thereby and the Administrative Agent;

(iii)          postponing the maturity of any Loan, or any scheduled date of
payment of the principal amount of any Loan, or any date for the payment of any
interest thereon, or any fees payable hereunder, or reducing the amount of,
waiving or excusing any such payment, or postponing the scheduled date of
expiration of any Commitment, without the written consent of each Lender
affected thereby and the Administrative Agent;

(iv)          changing Section 2.17(b), (c), (d) or (e) in a manner that would
alter the way that payments are shared, without the written consent of each
Lender affected thereby;

(v)           changing any of the provisions of this Section or the definition
of “Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders (or Lenders of any Class, including as
contemplated by the term “Required Canadian Lenders”) required to waive, amend
or modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (or each Lender of such
Class, as the case may be);

(vi)          releasing any Loan Party from its Guarantee under the Foreign
Guarantee Agreement (except with respect to the dissolution, consolidation or
merger of such Loan Party in accordance with the terms of Section 6.04 or as
expressly provided in the Foreign Guarantee Agreement), or limiting its
liability in respect of such Guarantee, without the written consent of each
Lender; provided, however, that if the Required Lenders have approved the sale
of the Equity Interests of such Loan Party, the consent of the Required Lenders
(and not each Lender) shall be required for such release;

(vii)         releasing all or substantially all the Collateral from the Liens
of the Security Documents (except as expressly provided therein), without the
written consent of each Lender;

(viii)        changing any provision of any Loan Document to permit the Parent
or any of the Subsidiaries to enter into any accounts receivable or inventory
securitization transaction or other similar financing arrangement, including any
sale of, or any grant of a security interest in, accounts receivable or
inventory in connection with any asset securitization or other similar financing
arrangement, without the written consent of Lenders having Commitments
representing in the aggregate more than 66-2/3% of the total amount of the
Commitments at such time;

(ix)           changing any provision of any Loan Document in a manner that by
its terms adversely affects the rights in respect of payments due to Lenders
holding Loans of any Class differently than those holding Loans of any other
Class without the written

96


--------------------------------------------------------------------------------




consent of Lenders holding a majority in interest of the outstanding Loans and
unused Commitments of each affected Class; or

(x)            increasing the Australian Sublimit, Canadian Sublimit, German
Sublimit or Mexican Sublimit, without the written consent of each Australian
Lender, Canadian Lender, German Lender or Mexican Lender, as applicable, and the
Administrative Agent; and

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent without the prior written
consent of the Administrative Agent.

(c)           If, in connection with any proposed amendment, waiver or consent 
requiring the consent of “each Lender” or “each Lender affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then so long as
the Administrative Agent is not a Non-Consenting Lender, the Administrative
Agent may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Administrative Borrower
and the Administrative Agent shall agree, as of such date, to purchase for cash
the Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) the Borrowers shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrowers
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.14 and 2.16, and (2)
an amount, if any, equal to the payment which would have been due to such Lender
on the day of such replacement under Section 2.15 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.

SECTION 9.03.  Expenses; Indemnity; Damage Waiver; Joint and Several
Obligations.  (a) The Borrowers jointly and severally shall pay (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent, the
Arranger and their respective Affiliates, including the reasonable fees, charges
and disbursements of outside counsel for the Administrative Agent and the
Arranger, in connection with the preparation and administration of the Loan
Documents or any amendments, modifications or waivers of the provisions thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, the Arranger or any Lender, including the reasonable fees,
charges and disbursements of any outside counsel for the Administrative Agent,
the Arranger or any Lender, in connection with the enforcement or protection of
its rights in connection with the Loan Documents, including its rights under
this Section, or in connection with the Loans made hereunder, including all such
reasonable out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

97


--------------------------------------------------------------------------------




(b)           The Borrowers jointly and severally shall indemnify the
Administrative Agent, the Arranger and each Lender, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any other agreement or instrument
contemplated hereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan or the use of the
proceeds therefrom, (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any Mortgaged Property or any other property currently or
formerly owned or operated by the Parent or any of the Subsidiaries, or any
Environmental Liability related in any way to the Parent or any of the
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or any Affiliate of such Indemnitee (or of any officer,
director, employee, advisor or agent of such Indemnitee or any such Indemnitee’s
Affiliates) or to the extent such damages constitute special, indirect or
consequential damages (as opposed to direct or actual damages).

(c)           To the extent that the Borrowers fail to pay any amount required
to be paid by it to the Administrative Agent or the Arranger under paragraph (a)
or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or the Arranger, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such.  For purposes hereof, a Lender’s
“pro rata share” shall be determined based upon its share of the sum of the
total Revolving Exposure and unused Commitments at the time.

(d)           To the extent permitted by applicable law, the Borrowers shall not
assert, and each of them hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or the use of the proceeds thereof.

(e)           All amounts due under this Section shall be payable promptly after
written demand therefor.  Notwithstanding anything herein to the contrary, the
maximum liability of the German Subsidiary Borrower with respect to the expense
reimbursement and indemnification obligations under this Section 9.03 shall not
exceed the amount of free reserves of the German Subsidiary Borrower.

SECTION 9.04.  Successors and Assigns.  (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors

98


--------------------------------------------------------------------------------




and assigns permitted hereby, except that (i) no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by any
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section.  Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants (to the
extent provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Arranger and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b)           (i)            Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

(A)          the Administrative Borrower; provided that no consent of the
Administrative Borrower shall be required (1) for an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund or (2) if an Event of Default has
occurred and is continuing; and

(B)           the Administrative Agent.

(ii)           Assignments shall be subject to the following additional
conditions:

(A)          except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 unless each of the Administrative Borrower and the Administrative
Agent otherwise consents;

(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, except that this clause (B) shall not be construed to prohibit
the assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;

(C)           the parties to each such assignment relating to the assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $3,500; and

(D)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and all applicable tax
documentation.

99


--------------------------------------------------------------------------------




(iii)          Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 10.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv)          The Administrative Agent, acting for this purpose as an agent of
the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the
Administrative Borrower, each other Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Administrative Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.  Each Lender selling a
participation to a Participant shall, as a non-fiduciary agent of the Borrowers,
keep a register (substantially similar in form to the Register) of each such
Participant, specifying such Participant’s entitlement to payments of principal
and interest with respect to such Participation.  The entries in such register
shall be conclusive, and each Lender shall treat each Person whose name is
recorded in such Lender’s register as the Participant, notwithstanding any
notice to the contrary.

(v)           Upon its receipt of a duly completed Assignment and Assumption and
all applicable tax documentation executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in this Section and any written consent to such assignment
required by this Section, the Administrative Agent shall accept such Assignment
and Assumption and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(c)           (i)            Any Lender may, without the consent of any Borrower
or the Administrative Agent, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely

100


--------------------------------------------------------------------------------




responsible to the other parties hereto for the performance of such obligations
and (C) each Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce the Loan Documents and
to approve any amendment, modification or waiver of any provision of the Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in clauses (ii), (iii) or (vii) of the first
proviso to Section 9.02(b) that affects such Participant.  Subject to
paragraph (c)(ii) of this Section, the Borrowers agree that each Participant
shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided such Participant agrees to
be subject to Section 2.18(a) as though it were a Lender.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender; provided such Participant agrees to be
subject to Section 2.17(f) as though it were a Lender.

(ii)           A Participant shall be entitled to receive greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant; provided,
however, that if (A) the aggregate amount of participations sold by the Initial
Lender under this Agreement and the Working Capital Credit Agreement exceeds
$50,000,000 (the “Participation Amount”) or (B) the aggregate payments to a
Participant under Section 2.14 or 2.16 of this Agreement and Section 2.14 or
2.16 of the Working Capital Credit Agreement in excess of the payments the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant is greater than $500,000 per year (the
“Additional Payment Amount”), a Participant with respect to any amount in excess
of the Participation Amount or any payment in excess of the Additional Payment
Amount shall not be entitled to receive greater payment under Section 2.14 or
2.16 than the Initial Lender would have been entitled to receive with respect to
the participation sold to such Participant unless the Administrative Borrower
consents to such participation in excess of the Participation Amount or payment
in excess of the Additional Payment Amount (which consent shall not be
unreasonably withheld).  A Participant that would be a Foreign Lender if it were
a Lender shall not be entitled to the benefits of Section 2.16 unless such
Participant agrees, for the benefit of the Borrowers, to comply with
Section 2.16(e) as though it were a Lender.

(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

(e)           Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the

101


--------------------------------------------------------------------------------




Administrative Borrower, the option to provide to the Borrowers all or any part
of any Loan that such Granting Lender would otherwise be obligated to make to
the Borrowers pursuant to this Agreement; provided, however, that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof.  The making of a Loan by an SPC hereunder shall
utilize the applicable Commitment of the Granting Lender to the same extent, and
as if, such Loan were made by such Granting Lender.  Each party hereto hereby
agrees that no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
Granting Lender).  In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof, or the
laws of Canada or any province or territory thereof.  In addition,
notwithstanding anything to the contrary contained in this Section 9.04, any SPC
may (i) with notice to, but without the prior written consent of, the
Administrative Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by the
Administrative Borrower and the Administrative Agent) providing liquidity and/or
credit support to or for the account of such SPC to support the funding or
maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC.

SECTION 9.05.  Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and so long as the Commitments have
not expired or terminated.  The provisions of Sections 2.14, 2.15, 2.16, 10.03
and 10.13 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Commitments or the
termination of this Agreement or any provision hereof.

SECTION 9.06.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Document and any separate letter agreements with respect to fees payable to
the Administrative Agent or the Arranger constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous

102


--------------------------------------------------------------------------------




agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 9.07.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Borrower
against any of and all the obligations of the Borrowers now or hereafter
existing under this Agreement or any other Loan Document held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured.  The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender may have.

SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of Process.  (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

(b)           Each of the Borrowers hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Borrower or its properties in the courts of any jurisdiction.

(c)           Each of the Borrowers hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter

103


--------------------------------------------------------------------------------




have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d)           Each of the Borrowers hereby irrevocably designates, appoints and
empowers CT Corporation System, 111 Eighth Avenue, New York, NY 10011
(telephone: (212) 894-8800) (the “Process Agent”), in the case of any suit,
action or proceeding brought in the United States of America as its designee,
appointee and agent to receive, accept and acknowledge for and on its behalf,
and in respect of its property, service of any and all legal process, summons,
notices and documents that may be served in any action or proceeding arising out
of or in connection with this Agreement or any Loan Document.  Such service may
be made by mailing (by registered or certified mail, postage prepaid) or
delivering a copy of such process to such Borrower in care of the Process Agent
at the Process Agent’s above address, and each Borrower hereby irrevocably
authorizes and directs the Process Agent to accept such service on its behalf. 
As an alternative method of service, each of the Borrowers irrevocably consents
to service of process in the manner provided for notices in Section 9.01. 
Nothing in this Agreement or any other Loan Document will affect the right of
any party to this Agreement to serve process in any other manner permitted by
law.  Each of the Borrowers agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 9.11.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12.  Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
investment advisors, directors, officers, employees and agents, including
accountants, legal counsel and other advisors (the “Representatives”) and any
direct or indirect contractual counterparty in swap agreements entered into in
connection with a Lender’s outstanding Loans from time to time or to such

104


--------------------------------------------------------------------------------




contractual counterparty’s professional advisor (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential
and, in the case of any such contractual counterparty or its professional
advisor, such persons shall agree in writing to be bound by the provisions of
this Section 9.12), (b) to the extent requested or demanded by any Governmental
Authority or any self-regulatory organization (including the National
Association of Insurance Commissioners or other similar organization), (c) to
the extent required by applicable laws or regulations or by any subpoena, order
or similar legal process; provided that, to the extent reasonably practicable
and not prohibited by applicable laws or regulations or by any judicial or
administrative order, such Person will provide the Administrative Borrower with
prior notice of such disclosure, (d) any nationally recognized rating agency
that requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender, (e) to any other
party to this Agreement, (f) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(g) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and its
obligations, (h) with the consent of the Administrative Borrower or (i) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Administrative Agent
or any Lender on a nonconfidential basis from a source other than any Borrower,
the Parent, any Subsidiary or any of their Representatives that is not known to
such Person to be subject to any obligation of confidentiality to any Borrower,
the Parent or any Subsidiary.  For the purposes of this Section, “Information”
means all information received from any Borrower, the Parent, any Subsidiary or
any of their Representatives relating to any Borrower, the Parent, the
Subsidiaries or their businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Parent or any Subsidiary.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

SECTION 9.13.  Conversion of Currencies.  (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b)           The obligations of the Borrowers in respect of any sum due to any
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance

105


--------------------------------------------------------------------------------




with normal banking procedures in the relevant jurisdiction purchase the
Agreement Currency with the Judgment Currency; if the amount of the Agreement
Currency so purchased is less than the sum originally due to the Applicable
Creditor in the Agreement Currency, each of the Borrowers agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Applicable
Creditor against such loss.  The obligations of the Borrowers contained in this
Section 9.13 shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder.

SECTION 9.14.  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.15. Parallel Obligations.  For the purposes of taking and ensuring the
continuing validity of security (the “Parallel Debt Security”) under the
Security Documents subject to the laws of (or to the extent affecting assets
situated in) Germany and such other jurisdictions as the Administrative Agent
and the Administrative Borrower (each acting reasonably) agree, notwithstanding
any contrary provision in any Loan Document:

(a)           Abstract Acknowledgement of Indebtedness.

(i)            Each Borrower undertakes (such undertakings, the “Parallel
Obligations”) to pay to the Administrative Agent amounts equal to all present
and future amounts (the “Original Obligations”) owing by it to a Secured Party
under any Loan Document;

(ii)           the Administrative Agent shall have its own independent right to
demand payment of the Parallel Obligations;

(iii)          the Parallel Obligations shall not limit or affect the existence
of the Original Obligations for which the Secured Parties shall have an
independent right to demand payment;

(iv)          notwithstanding paragraphs (ii) and (iii), payment by a Borrower
of its Parallel Obligations shall to the same extent decrease and be a good
discharge of the corresponding Original Obligations owing to the relevant
Secured Parties and payment by a Borrower of its Original Obligations to the
relevant Secured Parties shall to

106


--------------------------------------------------------------------------------




the same extent decrease and be a good discharge of the Parallel Obligations
owing by it to the Administrative Agent;

(v)           the Parallel Obligations are owed to the Administrative Agent in
its own name and the Parallel Debt Security shall secure the Parallel
Obligations so owing;

(vi)          without limiting or affecting the Administrative Agent’s right to
protect, preserve or enforce its rights under any Security Agreement, the
Administrative Agent undertakes to each Secured Party not to exercise its rights
in respect of the Parallel Obligations without the consent of the relevant
Secured Party; and

(vii)         the Administrative Agent undertakes to distribute to the Secured
Parties an amount equal to any amounts collected or received by the
Administrative Agent which it has applied in reduction of the Parallel
Obligations in accordance with the terms of this Agreement as if the terms of
this Agreement as if the Original Obligations had not been discharged.

(b)           Joint and Several Creditor.

(i)            Each Borrower and each of the Secured Parties (other than the
Administrative Agent) agrees that the Administrative Agent shall be the joint
creditor (together with the relevant Secured Parties) of each and every
obligation of any Borrower towards each of the Secured Parties (other than the
Administrative Agent) under the Loan Documents. Accordingly the Administrative
Agent will have its own independent right to demand performance by the relevant
Borrower of those obligations. However, any discharge of any such obligation to
either the Administrative Agent or a Secured Party (other than the
Administrative Agent) shall, to that extent, discharge the corresponding
obligation owing to the other; and

(ii)           without limiting or affecting the Administrative Agent’s rights
against any Borrower (whether under this Section 9.15 or under any other
provision of the Loan Documents), the Administrative Agent agrees with each
other Secured Party (on a several and divided basis) that, subject as set out in
the next sentence, it will not exercise its rights as a joint creditor with a
Secured Party (other than the Administrative Agent) except with the consent of
the relevant Secured Party. However, for the avoidance of doubt, nothing in the
previous sentence shall in any way limit the Administrative Agent’s right to act
in the protection or preservation of rights under, or to enforce any Security
Agreement as contemplated by, this Agreement and/or the relevant Security
Agreement (or to do any act reasonably incidental to any of the foregoing).

[remainder of page intentionally left blank]

107


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

PLIANT CORPORATION PTY LTD.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title

 

 

 

 

PLIANT CORPORATION OF CANADA

LTD.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title

 

 

 

 

PLIANT FILM PRODUCTS GMBH

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title

 

 

 

 

ASPEN INDUSTRIAL, S.A. DE C.V.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title

 

ACKNOWLEDGED AND AGREED

with respect to Article III:

 

PLIANT CORPORATION

 

 

By:

 

 

Name:

Title

 

 

[SIGNATURE PAGE TO FIXED ASSET CREDIT AGREEMENT]


--------------------------------------------------------------------------------




 

MERRILL LYNCH BANK USA, as
Administrative Agent and Lender

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

MERRILL LYNCH INTERNATIONAL
(AUSTRALIA) LIMITED, as Australian
Lender

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

MERRILL LYNCH CAPITAL CANADA
INC., as Canadian Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

MERRILL LYNCH CAPITAL MARKETS
BANK LIMITED, as German Lender

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

MERRILL LYNCH MORTGAGE
CAPITAL INC., as Mexican Lender

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

[SIGNATURE PAGE TO FIXED ASSET CREDIT AGREEMENT]


--------------------------------------------------------------------------------